Exhibit 10.2

EXECUTION VERSION

 

 

 

U.S. GUARANTEE AND COLLATERAL AGREEMENT

made by

XPEDX INTERMEDIATE, LLC,

(which on the effective date shall be merged with and into Unisource Worldwide,
Inc.,

with Unisource Worldwide, Inc. surviving such merger),

VERITIV CORPORATION,

the Subsidiary Borrowers

and

the U.S. Guarantors,

in favor of

Bank of America, N.A.,

as Administrative Agent and as ABL Collateral Agent

Dated as of July 1, 2014

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   SECTION 1   DEFINED TERMS      2    1.1   Definitions      2   
1.2   Other Definitional Provisions      10    SECTION 2   GUARANTEE      10   
2.1   Guarantee      10    2.2   Right of Contribution      11    2.3   No
Subrogation      11    2.4   Amendments, etc. with Respect to the Obligations   
  12    2.5   Guarantee Absolute and Unconditional      12    2.6  
Reinstatement      14    2.7   Payments      14    SECTION 3   GRANT OF SECURITY
INTEREST      14    3.1   Grant      14    3.2   Pledged Collateral      15   
3.3   Certain Limited Exceptions      15    3.4   Intercreditor Relations     
18    SECTION 4   REPRESENTATIONS AND WARRANTIES      18    4.1  
Representations and Warranties of Each U.S. Guarantor      18    4.2  
Representations and Warranties of Each U.S. Grantor      19    4.3  
Representations and Warranties of Each U.S. Pledgor      22    4.4  
Representations and Warranties of Each U.S. Granting Party      23    SECTION 5
  COVENANTS      23    5.1   Covenants of Each U.S. Guarantor      23    5.2  
Covenants of Each U.S. Grantor      24    5.3   Covenants of Each U.S. Pledgor
     28    SECTION 6   REMEDIAL PROVISIONS      30    6.1   Certain Matters
Relating to Accounts      30    6.2   Communications with Obligors; U.S.
Grantors Remain Liable      31    6.3   Pledged Stock      32    6.4   Proceeds
to Be Turned Over to the ABL Collateral Agent      33    6.5   Application of
Proceeds      34    6.6   Code and Other Remedies      34    6.7   Registration
Rights      35    6.8   Waiver; Deficiency      35    SECTION 7   THE ABL
COLLATERAL AGENT      36    7.1   ABL Collateral Agent’s Appointment as
Attorney-in-Fact, etc.      36    7.2   Duty of ABL Collateral Agent      37   
7.3   Financing Statements      38    7.4   Authority of ABL Collateral Agent   
  38    7.5   Right of Inspection      38   

 

-i-



--------------------------------------------------------------------------------

SECTION 8    NON-LENDER SECURED PARTIES      39    8.1    Rights to Collateral
     39    8.2    Appointment of Agent      40    8.3    Waiver of Claims     
40    8.4    Designation of Non-Lender Secured Parties      40    SECTION 9   
MISCELLANEOUS      41    9.1    Amendments in Writing      41    9.2    Notices
     41    9.3    No Waiver by Course of Conduct; Cumulative Remedies      41   
9.4    Enforcement Expenses; Indemnification      42    9.5    Successors and
Assigns      42    9.6    Set-Off      42    9.7    Counterparts      43    9.8
   Severability      43    9.9    Section Headings      43    9.10   
Integration      43    9.11    GOVERNING LAW      43    9.12    Submission to
Jurisdiction; Waivers      43    9.13    Acknowledgments      44    9.14   
WAIVER OF JURY TRIAL      45    9.15    Additional U.S. Granting Parties      45
   9.16    Releases      45    9.17    Judgment      47    9.18    Transfer Tax
Acknowledgment      47   

 

SCHEDULES 1    Notice Addresses of U.S. Granting Parties 2    Pledged Securities
3    Perfection Matters 4A    Financing Statements 4B    Granting Party
Information 5    Intellectual Property 6    Commercial Tort Claims 7   
Letter-of-Credit Rights ANNEXES 1    Acknowledgment and Consent of Issuers who
are not U.S. Granting Parties 2    Assumption Agreement 3    Supplemental
Agreement 4    Joinder and Release

 

-ii-



--------------------------------------------------------------------------------

U.S. GUARANTEE AND COLLATERAL AGREEMENT

U.S. GUARANTEE AND COLLATERAL AGREEMENT, dated as of July 1, 2014, made by
VERITIV CORPORATION, a Delaware corporation (as further defined in the ABL
Credit Agreement, “Holding”), XPEDX INTERMEDIATE, LLC, a Delaware limited
liability company, in its specific capacity as Parent Borrower (together with
its successors and assigns, the “Parent Borrower”), XPEDX, LLC, a New York
limited liability company (the “OpCo Borrower”), each Domestic Subsidiary
Borrower of the Parent Borrower party hereto from time to time (as further
defined in subsection 1.1, the “Subsidiary Borrowers”; the Parent Borrower, the
OpCo Borrower and the Subsidiary Borrowers, the “U.S. Borrowers”) and certain
other Domestic Subsidiaries of the Parent Borrower from time to time party
hereto, in favor of BANK OF AMERICA, N.A., as collateral agent (in such
capacity, the “ABL Collateral Agent”) and administrative agent (in such
capacity, the “Administrative Agent”) for the banks and other financial
institutions from time to time parties to the ABL Credit Agreement described
below.

W I T N E S S E T H:

WHEREAS, pursuant to that certain ABL Credit Agreement, dated as of the date
hereof (as amended, waived, supplemented or otherwise modified from time to
time, together with any agreement extending the maturity of, or restructuring,
refunding, refinancing or increasing the Indebtedness under such agreement or
any successor agreements, the “ABL Credit Agreement”), among Holding, the Parent
Borrower, the OpCo Borrower, the Subsidiary Borrowers, the Administrative Agent,
the ABL Collateral Agent and the other parties party thereto, the Lenders (as
defined in the ABL Credit Agreement) have severally agreed to make extensions of
credit to the Borrowers upon the terms and subject to the conditions set forth
therein;

WHEREAS, the U.S. Borrowers are members of an affiliated group of companies that
includes Holding, the Parent Borrower, the OpCo Borrower, the Subsidiary
Borrowers, the Parent Borrower’s other Domestic Subsidiaries that are party
hereto and any other Domestic Subsidiaries of the Parent Borrower (other than
any Excluded Subsidiary (as defined in the ABL Credit Agreement)) that becomes a
party hereto from time to time after the date hereof (Holding, the Parent
Borrower, the OpCo Borrower and such Domestic Subsidiaries (other than any
Excluded Subsidiary collectively, the “U.S. Granting Parties”));

WHEREAS, the proceeds of the extensions of credit under the ABL Credit Agreement
will be used in part to enable the U.S. Borrowers to make valuable transfers to
one or more of the other U.S. Granting Parties in connection with the operation
of their respective businesses;

WHEREAS, the Parent Borrower and the other U.S. Granting Parties are engaged in
related businesses, and each such U.S. Granting Party will derive substantial
direct and indirect benefit from the making of the extensions of credit under
the ABL Credit Agreement;

WHEREAS, it is a condition to the obligation of the Lenders to make their
respective extensions of credit under the ABL Credit Agreement that the U.S.
Granting Parties shall execute and deliver this Agreement to the ABL Collateral
Agent for the benefit of the Secured Parties; and

WHEREAS, the ABL Collateral Agent and one or more Additional Agents may in the
future enter into one or more Intercreditor Agreements, including an
intercreditor agreement substantially in the form attached to the ABL Credit
Agreement as Exhibit E thereto (with such changes as the Administrative Agent
may deem reasonably necessary or advisable due to a change in applicable law) or
such other form as may be agreed between the Borrower Representative and the ABL
Collateral Agent



--------------------------------------------------------------------------------

(and approved by the Required Lenders), and acknowledged by Holding, the U.S.
Borrowers and the other U.S. Granting Parties (as amended, waived, supplemented
or otherwise modified from time to time (subject to subsection 9.1), the “Base
Intercreditor Agreement”), and one or more Other Intercreditor Agreements or
Intercreditor Agreement Supplements.

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the ABL Collateral Agent and the Lenders to enter into the
ABL Credit Agreement and to induce the Lenders to make their respective
extensions of credit to the Borrowers thereunder, each U.S. Granting Party
hereby agrees with the Administrative Agent and the ABL Collateral Agent, for
the benefit of the Secured Parties (as defined herein), as follows:

SECTION 1 DEFINED TERMS

1.1 Definitions.

(a) Unless otherwise defined herein, terms defined in the ABL Credit Agreement
and used herein shall have the meanings given to them in the ABL Credit
Agreement, and the following terms that are defined in the Code (as defined
below and in effect on the date hereof) are used herein as so defined: Cash
Proceeds, Chattel Paper, Commercial Tort Claims, Documents, Electronic Chattel
Paper, Equipment, Farm Products, Fixtures, General Intangibles, Goods,
Letter-of-Credit Rights, Money, Promissory Notes, Records, Securities,
Securities Accounts and Supporting Obligations.

(b) The following terms shall have the following meanings:

“ABL Collateral Agent”: as defined in the preamble hereto.

“ABL Credit Agreement”: as defined in the recitals hereto.

“Accounts”: all accounts (as defined in the Code) of each U.S. Grantor,
including, without limitation, all Accounts (as defined in the ABL Credit
Agreement) and Accounts Receivable of such U.S. Grantor.

“Accounts Receivable”: any right to payment, whether or not earned by
performance, for goods sold, leased, licensed, assigned or otherwise disposed,
or for services rendered or to be rendered, which is not evidenced by an
instrument (as defined in the Code) or Chattel Paper.

“Additional Agent”: any administrative agent, collateral agent, security agent,
trustee or other representative, in each case including any successor thereto,
for or of any one or more secured parties in respect of any Incurrence of
Indebtedness (including under subsection 8.1(a) of the ABL Credit Agreement)
that is permitted by the ABL Credit Agreement to be secured by a Lien on the
Security Collateral.

“Adjusted Net Worth”: of any U.S. Guarantor at any time, the greater of (x) $0
and (y) the amount by which the fair saleable value of such U.S. Guarantor’s
assets on the date of the respective payment hereunder exceeds its debts and
other liabilities (including contingent liabilities, but without giving effect
to any of its obligations under this Agreement or any other Loan Document).

“Administrative Agent”: as defined in the preamble hereto.

“Agreement”: this U.S. Guarantee and Collateral Agreement, as the same may be
amended, supplemented, waived or otherwise modified from time to time.

 

-2-



--------------------------------------------------------------------------------

“Applicable Law”: as defined in subsection 9.8.

“Bank Products Affiliate”: shall mean any Person who (i) has entered into a Bank
Products Agreement with a U.S. Grantor with the obligations of such U.S. Grantor
thereunder being secured by one or more Loan Documents, (ii) was an Agent, a
Lender or an Affiliate of a Lender on the date hereof, or at the time of entry
into such Bank Products Agreement, or on the date hereof, or at the time of the
designation referred to in the following clause (iii) and (iii) has been
designated by the Parent Borrower for and on behalf of the U.S. Borrowers in
accordance with subsection 8.4.

“Bank Products Agreement”: any agreement pursuant to which a bank or other
financial institution agrees to provide (i) treasury services, (ii) credit card,
merchant card, purchasing card or stored value card services (including, without
limitation, processing and other administrative services with respect thereto),
(iii) cash management services (including, without limitation, controlled
disbursements, credit cards, credit card processing services, automated
clearinghouse transactions, return items, netting, overdrafts, depository,
lockbox, stop payment, electronic funds transfer, information reporting, wire
transfer and interstate depository network services) and (iv) other similar
banking products or services as may be requested by any U.S. Grantor (other than
letters of credit and other than loans except indebtedness arising from services
described in clauses (i) through (iii) of this definition).

“Bankruptcy Case”: (i) Holding or any of its Subsidiaries commencing any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship or relief of debtors, seeking to have an order
for relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or Holding, or any of its Subsidiaries making a general assignment for
the benefit of its creditors; or (ii) there being commenced against Holding or
any of its Subsidiaries any case, proceeding or other action of a nature
referred to in clause (i) above which (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days.

“Bankruptcy Code”: Title 11 of the United States Code.

“Base Intercreditor Agreement”: as defined in the recitals hereto.

“Borrower Obligations”: with respect to any Borrower, the collective reference
to all obligations and liabilities of such Borrower in respect of the unpaid
principal of and interest on (including, without limitation, interest and fees
accruing after the maturity of the Loans and Reimbursement Obligations and
interest and fees accruing after (or that would accrue but for) the filing of
any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to such Borrower, whether or not a
claim for post-filing or post-petition interest or fees is allowed in such
proceeding) the Loans, the Reimbursement Obligations, and all other obligations
and liabilities of such Borrower to the Secured Parties, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, the
ABL Credit Agreement, the Loans, the Letters of Credit, this Agreement, the
other Loan Documents, any Hedging Agreement entered into with any Hedging
Affiliate or any Bank Products Agreement entered into with any Bank Products
Affiliate, in each case whether on account of principal, interest, reimbursement
obligations, amounts payable in connection with any such Bank Products Agreement
or termination of any transaction entered into pursuant to any such Interest
Rate Agreement, fees, indemnities, costs, expenses or otherwise (including,
without limitation, all reasonable fees, expenses and disbursements of counsel
to the

 

-3-



--------------------------------------------------------------------------------

Administrative Agent or any other Secured Party that are required to be paid by
such Borrower pursuant to the terms of the ABL Credit Agreement or any other
Loan Document). With respect to any U.S. Guarantor, if and to the extent, under
the Commodity Exchange Act or any rule, regulation or order of the CFTC (or the
application or official interpretation of any thereof), all or a portion of the
guarantee of such U.S. Guarantor of, or the grant by such U.S. Guarantor of a
security interest for, the obligation (the “Excluded Borrower Obligation”) to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act (or
the analogous term or section in any amended or successor statute) is or becomes
illegal, the Borrower Obligations guaranteed by such U.S. Guarantor shall not
include any such Excluded Borrower Obligation.

“Borrowers”: the U.S. Borrowers and the Canadian Borrower.

“Cash Flow Agent”: any administrative agent, collateral agent, security agent,
trustee or other representative, in each case including any successor thereto,
for or of any one or more secured parties in respect of any Incurrence of
Indebtedness (including under subsection 8.1(z) of the ABL Credit Agreement)
that is permitted by the ABL Credit Agreement to be secured by a Lien on the
Security Collateral, which Lien ranks senior to the Lien of the ABL Collateral
Agent with respect to Non-ABL Priority Collateral.

“CFTC”: the Commodity Futures Trading Commission or any successor to the
Commodity Futures Trading Commission.

“Code”: the Uniform Commercial Code as from time to time in effect in the State
of New York.

“Collateral”: as defined in subsection 3.1; provided that, for purposes of
Section 8, “Collateral” shall have the meaning assigned to such term in the ABL
Credit Agreement.

“Collateral Account Bank”: any bank or an Affiliate thereof which at all times
is the ABL Collateral Agent or a Lender or an Affiliate thereof, as selected by
the relevant U.S. Grantor and consented to in writing by the ABL Collateral
Agent (such consent not to be unreasonably withheld or delayed).

“Collateral Proceeds Account”: a non-interest bearing cash collateral account
established and maintained by the relevant U.S. Grantor at an office of the
Collateral Account Bank in the name, and in the sole dominion and control of,
the ABL Collateral Agent for the benefit of the Secured Parties.

“Collateral Representative”: (i) if no Intercreditor Agreement is then in
effect, the ABL Collateral Agent and (ii) if any Intercreditor Agreement is then
in effect, the Person acting thereunder as representative for the ABL Collateral
Agent and the Secured Parties for the applicable purpose contemplated by this
Agreement.

“Commercial Tort Action”: any action, other than an action primarily seeking
declaratory or injunctive relief with respect to claims asserted or expected to
be asserted by Persons other than the U.S. Grantors, that is commenced by a U.S.
Grantor in the courts of the United States of America, any state or territory
thereof or any political subdivision of any such state or territory, in which
any U.S. Grantor seeks damages arising out of torts committed against it that
would reasonably be expected to result in a damage award to it exceeding
$20,000,000.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
in effect from time to time, or any successor statute.

 

-4-



--------------------------------------------------------------------------------

“Contracts”: with respect to any U.S. Grantor, all contracts, agreements,
instruments and indentures in any form and portions thereof, to which such U.S.
Grantor is a party or under which such U.S. Grantor or any property of such U.S.
Grantor is subject, as the same may from time to time be amended, supplemented,
waived or otherwise modified, and all rights of such U.S. Grantor thereunder,
including, without limitation, (i) all rights of such U.S. Grantor to receive
moneys due and to become due to it thereunder or in connection therewith,
(ii) all rights of such U.S. Grantor to damages arising thereunder and (iii) all
rights of such U.S. Grantor to perform and to exercise all remedies thereunder.

“Copyright Licenses”: with respect to any U.S. Grantor, all United States
written license agreements of such U.S. Grantor providing for the grant by or to
such U.S. Grantor of any right under any United States copyright of such U.S.
Grantor, other than agreements with any Person that is an Affiliate or a
Subsidiary of the Parent Borrower or such U.S. Grantor, including, without
limitation, any license agreements listed on Schedule 5, subject, in each case,
to the terms of such license agreements, and the right to prepare for sale, sell
and advertise for sale, all Inventory now or hereafter covered by such licenses.

“Copyrights”: with respect to any U.S. Grantor, all of such U.S. Grantor’s
right, title and interest in and to all United States copyrights, whether or not
the underlying works of authorship have been published or registered, all United
States copyright registrations and copyright applications, including, without
limitation, any copyright registrations and copyright applications listed on
Schedule 5, and (i) all renewals thereof, (ii) all income, royalties, damages
and payments now and hereafter due and/or payable with respect thereto,
including, without limitation, payments under all licenses entered into in
connection therewith, and damages and payments for past or future infringements
thereof and (iii) the right to sue or otherwise recover for past, present and
future infringements and misappropriations thereof.

“Deposit Account”: any “deposit account” as such term is defined in the Code (as
in effect on the date hereof), now or hereafter maintained by any U.S. Grantor,
and, in any event, shall include, but shall not be limited to all DDAs, all
Concentration Accounts and the U.S. Core Concentration Accounts.

“Excluded Assets”: as defined in subsection 3.3.

“first priority”: with respect to any Lien purported to be created by this
Agreement, that such Lien is the most senior Lien to which such Collateral is
subject.

“Foreign Intellectual Property”: any right, title or interest in or to any
copyrights, copyright licenses, patents, patent applications, patent licenses,
trade secrets, trade secret licenses, trademarks, service marks, trademark and
service mark applications, trade names, trade dress, trademark licenses,
technology, know-how and processes or any other intellectual property governed
by or arising or existing under, pursuant to or by virtue of the laws of any
jurisdiction other than the United States of America or any state thereof.

“Guarantor Obligations”: with respect to any U.S. Guarantor, the collective
reference to (i) the Obligations guaranteed by such U.S. Guarantor pursuant to
Section 2 and (ii) all obligations and liabilities of such U.S. Guarantor that
may arise under or in connection with this Agreement or any other Loan Document
to which such U.S. Guarantor is a party, any Hedging Agreement entered into with
any Hedging Affiliate or any Bank Products Agreement entered into with any Bank
Products Affiliate, in each case whether on account of guarantee obligations,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all reasonable fees, expenses and disbursements
of counsel to the Administrative Agent or to any other Secured Party that are
required to be paid by such U.S. Guarantor pursuant to the terms of this
Agreement or any other Loan Document and interest and fees accruing after (or
that would accrue but for) the filing of any petition in bankruptcy, or the

 

-5-



--------------------------------------------------------------------------------

commencement of any insolvency, reorganization or like proceeding, relating to
such U.S. Guarantor, whether or not a claim for post-filing or post-petition
interest or fees is allowed in such proceeding). With respect to any U.S.
Guarantor, if and to the extent, under the Commodity Exchange Act or any rule,
regulation or order of the CFTC (or the application or official interpretation
of any thereof), all or a portion of the guarantee of such U.S. Guarantor of, or
the grant by such U.S. Guarantor of a security interest for, the obligation
(together with the Excluded Borrower Obligation, the “Excluded Obligation”) to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act (or
the analogous term or section in any amended or successor statute) is or becomes
illegal, the Guarantor Obligations of such U.S. Guarantor shall not include any
such Excluded Obligation.

“Hedging Affiliate”: any Person who (i) has entered into a Hedging Agreement
with any U.S. Grantor with the obligations of such U.S. Grantor thereunder being
secured by one or more Loan Documents, (ii) was an Agent, a Lender or an
Affiliate of a Lender on the date hereof, or at the time of entry into such
Hedging Agreement, or at the time of the designation referred to in the
following clause (iii), and (iii) has been designated by the Parent Borrower for
and on behalf of the U.S. Borrowers in accordance with subsection 8.4.

“Hedging Agreement”: any Interest Rate Agreement, Commodities Agreement,
Currency Agreement or any other credit or equity swap, collar, cap, floor or
forward rate agreement, or other agreement or arrangement designed to protect
against fluctuations in interest rates or currency, commodity, credit or equity
values or creditworthiness (including, without limitation, any option with
respect to any of the foregoing and any combination of the foregoing agreements
or arrangements), and any confirmation executed in connection with any such
agreement or arrangement.

“Holding”: as defined in the preamble hereto.

“Instruments”: as defined in Article 9 of the Code but excluding Pledged
Securities.

“Intellectual Property”: with respect to any U.S. Grantor, the collective
reference to such U.S. Grantor’s Copyrights, Copyright Licenses, Patents, Patent
Licenses, Trade Secrets, Trade Secret Licenses, Trademarks and Trademark
Licenses.

“Intercompany Note”: with respect to any U.S. Grantor, any promissory note in a
principal amount in excess of $5,000,000 evidencing loans made by such U.S.
Grantor to Holding, the Parent Borrower or any of its Subsidiaries.

“Inventory”: with respect to any U.S. Grantor, all inventory (as defined in the
Code) of such U.S. Grantor, including, without limitation, all Inventory (as
defined in the ABL Credit Agreement) of such U.S. Grantor.

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the Code as in effect on the
date hereof (other than (a) Capital Stock (including for these purposes any
investment deemed to be Capital Stock for United States tax purposes) of any
Foreign Subsidiary in excess of 65% of any series of such Capital Stock and
(b) any Capital Stock excluded from the definition of “Pledged Stock”) and
(ii) whether or not constituting “investment property” as so defined, all
Pledged Securities.

“Issuers”: the collective reference to issuers of Pledged Stock, including (as
of the Closing Date) the Persons identified on Schedule 2 as the issuers of
Pledged Stock together with any successors to such companies.

 

-6-



--------------------------------------------------------------------------------

“Lender Secured Parties”: the collective reference to (i) the Administrative
Agent, the ABL Collateral Agent and each Other Representative, (ii) the Lenders
(including the Canadian Facility Lenders, the Issuing Lenders and the Swing Line
Lender), and (iii) each of their respective successors and assigns and their
permitted transferees and endorsees.

“Non-Lender Secured Parties”: the collective reference to all Bank Products
Affiliates and Hedging Affiliates and their respective successors, assigns,
transferees and replacements thereof, in each case in their capacity as such.

“Obligations”: (i) in the case of each Borrower, its Borrower Obligations and
(ii) in the case of each U.S. Guarantor, its Guarantor Obligations.

“Parent Borrower”: as defined in the preamble hereto.

“Patent Licenses”: with respect to any U.S. Grantor, all United States written
license agreements of such U.S. Grantor providing for the grant by or to such
U.S. Grantor of any right under any United States patent, patent application, or
patentable invention other than agreements with any Person that is an Affiliate
or a Subsidiary of the Parent Borrower or such U.S. Grantor, including, without
limitation, the license agreements listed on Schedule 5, subject, in each case,
to the terms of such license agreements, and the right to prepare for sale, sell
and advertise for sale, all Inventory now or hereafter covered by such licenses.

“Patents”: with respect to any U.S. Grantor, all of such U.S. Grantor’s right,
title and interest in and to all United States patents, patent applications and
patentable inventions and all reissues and extensions thereof, including,
without limitation, all patents and patent applications identified in Schedule
5, and including, without limitation, (i) all inventions and improvements
described and claimed therein, (ii) the right to sue or otherwise recover for
any and all past, present and future infringements and misappropriations
thereof, (iii) all income, royalties, damages and other payments now and
hereafter due and/or payable with respect thereto (including, without
limitation, payments under all licenses entered into in connection therewith,
and damages and payments for past, present or future infringements thereof), and
(iv) all other rights corresponding thereto in the United States and all
reissues, divisions, continuations, continuations-in-part, substitutes,
renewals, and extensions thereof, all improvements thereon, and all other rights
of any kind whatsoever of such U.S. Grantor accruing thereunder or pertaining
thereto.

“Pledged Collateral”: as to any U.S. Pledgor other than Holding, the Pledged
Securities, and as to Holding, the Pledged Stock, in all cases now owned or at
any time hereafter acquired by such U.S. Pledgor, and any Proceeds thereof.

“Pledged Notes”: with respect to any U.S. Pledgor other than Holding, all
Intercompany Notes at any time issued to, or held or owned by, such U.S.
Pledgor.

“Pledged Securities”: the collective reference to the Pledged Notes and the
Pledged Stock.

“Pledged Stock”: with respect to any U.S. Pledgor other than Holding, the shares
of Capital Stock listed on Schedule 2 as held by such U.S. Pledgor, together
with any other shares of Capital Stock of any Subsidiary of such U.S. Pledgor
required to be pledged by such U.S. Pledgor pursuant to subsection 7.9 of the
ABL Credit Agreement, as well as any other shares, stock, unit or other similar
certificates, options or rights of any nature whatsoever in respect of any
Capital Stock of any Issuer that may be issued or granted to, or held by, such
U.S. Pledgor while this Agreement is in effect, and, with respect to Holding,
the shares of Capital Stock of the Parent Borrower, as well as any other shares,
stock,

 

-7-



--------------------------------------------------------------------------------

unit or other similar certificates, options or rights of any nature whatsoever
in respect of the Capital Stock of the Parent Borrower that may be issued or
granted to, or held by, Holding while this Agreement is in effect, in each case,
for the avoidance of doubt, unless and until such time as the respective pledge
of such Capital Stock under this Agreement is released in accordance with the
terms hereof and of the ABL Credit Agreement; provided that in no event shall
there be pledged, nor shall any U.S. Pledgor be required to pledge, directly or
indirectly, (i) more than 65% of any series of the outstanding Capital Stock
(including for these purposes any investment deemed to be Capital Stock for
United States tax purposes) of any Foreign Subsidiary, (ii) any Capital Stock of
a Subsidiary of any Foreign Subsidiary, (iii) de minimis shares of a Foreign
Subsidiary held by any U.S. Pledgor as a nominee or in a similar capacity,
(iv) any Capital Stock of any Captive Insurance Subsidiary, (v) Capital Stock of
any Subsidiary that is not a Loan Party, or of any joint venture, in each case
that is prohibited (for so long as such restriction or any replacement or
renewal thereof is in effect) by any applicable Contractual Obligation or
Requirement of Law from being pledged to secure the Obligations or that would
require governmental (including regulatory) consent, approval, license or
authorization to be pledged unless such consent, approval, license or
authorization has been received and (vi) without duplication, any Excluded
Assets.

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the Code (as in effect on the date hereof) and, in any event, Proceeds of
Pledged Securities shall include, without limitation, all dividends or other
income from the Pledged Securities, collections thereon or distributions or
payments with respect thereto.

“Restrictive Agreements”: as defined in subsection 3.3(a).

“Secured Parties”: the collective reference to the Lender Secured Parties and
the Non-Lender Secured Parties.

“Security Collateral”: with respect to any U.S. Granting Party, collectively,
the Collateral (if any) and the Pledged Collateral (if any) of such U.S.
Granting Party.

“Specified Assets”: as defined in subsection 4.2.2(b).

“Subsidiary Borrowers”: any Subsidiary (other than the Canadian Borrower) that
becomes a U.S. Borrower pursuant to a Joinder Agreement together with their
respective successors and assigns.

“Trade Secret Licenses”: with respect to any U.S. Grantor, all United States
written license agreements of such U.S. Grantor providing for the grant by or to
such U.S. Grantor of any right under any United States trade secrets, including,
without limitation, know-how, processes, formulae, compositions, designs, and
confidential business and technical information, and all rights of any kind
whatsoever accruing thereunder or pertaining thereto, other than agreements with
any Person that is an Affiliate or a Subsidiary of the Parent Borrower or such
U.S. Grantor, subject, in each case, to the terms of such license agreements,
and the right to prepare for sale, sell and advertise for sale, all Inventory
now or hereafter covered by such licenses.

“Trade Secrets”: with respect to any U.S. Grantor, all of such U.S. Grantor’s
right, title and interest in and to all United States trade secrets, including,
without limitation, know-how, processes, formulae, compositions, designs, and
confidential business and technical information, and all rights of any kind
whatsoever accruing thereunder or pertaining thereto, including, without
limitation, (i) all income, royalties, damages and payments now and hereafter
due and/or payable with respect thereto, including, without limitation, payments
under all licenses, non-disclosure agreements and memoranda of understanding
entered into in connection therewith, and damages and payments for past or
future misappropriations thereof, and (ii) the right to sue or otherwise recover
for past, present or future misappropriations thereof.

 

-8-



--------------------------------------------------------------------------------

“Trademark Licenses”: with respect to any U.S. Grantor, all United States
written license agreements of such U.S. Grantor providing for the grant by or to
such U.S. Grantor of any right under any United States trademarks, service
marks, trade names, trade dress or other indicia of trade origin or business
identifiers, other than agreements with any Person that is an Affiliate or a
Subsidiary of the Parent Borrower or such U.S. Grantor, including, without
limitation, the license agreements listed on Schedule 5, subject, in each case,
to the terms of such license agreements, and the right to prepare for sale, sell
and advertise for sale, all Inventory now or hereafter covered by such licenses.

“Trademarks”: with respect to any U.S. Grantor, all of such U.S. Grantor’s
right, title and interest in and to all United States trademarks, service marks,
trade names, trade dress or other indicia of trade origin or business
identifiers, trademark and service mark registrations, and applications for
trademark or service mark registrations (except for “intent to use” applications
for trademark or service mark registrations filed pursuant to Section 1(b) of
the Lanham Act, 15 U.S.C. § 1051, unless and until an Amendment to Allege Use or
a Statement of Use under Sections 1(c) and 1(d) of said Act has been filed and
accepted), and any renewals thereof, including, without limitation, each
registration and application identified in Schedule 5, and including, without
limitation, (i) the right to sue or otherwise recover for any and all past,
present and future infringements or dilutions thereof, (ii) all income,
royalties, damages and other payments now and hereafter due and/or payable with
respect thereto (including, without limitation, payments under all licenses
entered into in connection therewith, and damages and payments for past or
future infringements thereof), and (iii) all other rights corresponding thereto
in the United States and all other rights of any kind whatsoever of such U.S.
Grantor accruing thereunder or pertaining thereto in the United States, together
in each case with the goodwill of the business connected with the use of, and
symbolized by, each such trademark, service mark, trade name, trade dress or
other indicia of trade origin or business identifiers.

“ULC”: an Issuer that is an unlimited company, unlimited liability corporation
or unlimited liability company.

“ULC Laws”: the Companies Act (Nova Scotia), the Business Corporations Act
(British Columbia), Business Corporations Act (Alberta) and all laws of Nova
Scotia, British Columbia, Alberta or any other province or territory of Canada
related to ULCs.

“ULC Shares”: shares or other equity interests in the Capital Stock of a ULC.

“U.S. Borrowers”: as defined in the preamble hereto.

“U.S. Granting Parties”: as defined in the recitals hereto.

“U.S. Grantor”: Holding, the U.S. Borrowers and each of the Parent Borrower’s
other Domestic Subsidiaries that are party hereto and any other Domestic
Subsidiary of the Parent Borrower that becomes a party hereto from time to time
after the date hereof.

“U.S. Guarantors”: the collective reference to each U.S. Granting Party,
provided, that when referring to the U.S. Borrowers as U.S. Guarantors, such
reference shall be a reference solely to a guaranty of the Obligations of the
Canadian Borrower.

“U.S. Pledgor”: Holding (solely with respect to the Pledged Stock held by
Holding in the Parent Borrower), each U.S. Borrower (with respect to Pledged
Securities held by the applicable U.S. Borrower and all other Pledged Collateral
of such U.S. Borrower) and each other U.S. Grantor (with respect to Pledged
Securities held by such U.S. Grantor and all other Pledged Collateral of such
U.S. Grantor).

 

-9-



--------------------------------------------------------------------------------

“Vehicles”: all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any state and all
tires and other appurtenances to any of the foregoing.

1.2 Other Definitional Provisions.

(a) The words “hereof,” “herein,” “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, subsection,
Schedule and Annex references are to this Agreement unless otherwise specified.
The words “include,” “includes,” and “including” shall be deemed to be followed
by the phrase “without limitation.”

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) Where the context requires, terms relating to the Collateral, Pledged
Collateral or Security Collateral or any part thereof, when used in relation to
a U.S. Granting Party shall refer to such U.S. Granting Party’s Collateral,
Pledged Collateral or Security Collateral or the relevant part thereof.

(d) All references in this Agreement to any of the property described in the
definition of the term “Collateral,” “Pledged Collateral” or “Security
Collateral,” or to any Proceeds thereof, shall be deemed to be references
thereto only to the extent the same constitute Collateral, Pledged Collateral or
Security Collateral, respectively.

SECTION 2 GUARANTEE

2.1 Guarantee.

(a) Each of the U.S. Guarantors hereby, jointly and severally, unconditionally
and irrevocably, guarantees to the Administrative Agent, for the benefit of the
Secured Parties, the prompt and complete payment and performance by each
Borrower when due and payable (whether at the stated maturity, by acceleration
or otherwise) of the Borrower Obligations of such Borrower owed to the Secured
Parties.

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each U.S. Guarantor hereunder and
under the other Loan Documents shall in no event exceed the amount that can be
guaranteed by such U.S. Guarantor under applicable law, including applicable
federal and state laws relating to the insolvency of debtors; provided that, to
the maximum extent permitted under applicable law, it is the intent of the
parties hereto that the rights of contribution of each U.S. Guarantor provided
in subsection 2.2 be included as an asset of the respective U.S. Guarantor in
determining the maximum liability of such U.S. Guarantor hereunder.

(c) Each U.S. Guarantor agrees that the Borrower Obligations guaranteed by it
hereunder may at any time and from time to time exceed the amount of the
liability of such U.S. Guarantor hereunder without impairing the guarantee
contained in this Section 2 or affecting the rights and remedies of the
Administrative Agent or any other Secured Party hereunder.

 

-10-



--------------------------------------------------------------------------------

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until the earliest to occur of (i) the first date on which all the Loans,
any Reimbursement Obligations, all other Borrower Obligations then due and
owing, and the obligations of each U.S. Guarantor under the guarantee contained
in this Section 2 then due and owing shall have been satisfied by payment in
full in cash, no Letter of Credit shall be outstanding (except for Letters of
Credit that have been cash collateralized, backstopped or otherwise provided for
pursuant to arrangements reasonably acceptable to the relevant Issuing Lender)
and the Commitments shall be terminated, notwithstanding that from time to time
during the term of the ABL Credit Agreement any of the Borrowers may be free
from any Borrower Obligations, (ii) as to any U.S. Guarantor, the sale or other
disposition of all of the Capital Stock of such U.S. Guarantor (to a Person
other than the U.S. Borrowers or a U.S. Guarantor), or any other transaction or
occurrence as a result of which such U.S. Guarantor ceases to be a Restricted
Subsidiary of the Parent Borrower, in each case that is permitted under the ABL
Credit Agreement and (iii) as to any U.S. Guarantor, such U.S. Guarantor
becoming an Excluded Subsidiary.

(e) No payment made by any Borrower, any of the U.S. Guarantors, any other U.S.
Guarantor or any other Person or received or collected by the Administrative
Agent or any other Secured Party from any of the Borrowers, any of the U.S.
Guarantors, any other U.S. Guarantor or any other Person by virtue of any action
or proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of any of the Borrower Obligations
shall be deemed to modify, reduce, release or otherwise affect the liability of
any U.S. Guarantor hereunder which shall, notwithstanding any such payment
(other than any payment made by such U.S. Guarantor in respect of the Borrower
Obligations or any payment received or collected from such U.S. Guarantor in
respect of any of the Borrower Obligations), remain liable for the Borrower
Obligations of each Borrower guaranteed by it hereunder up to the maximum
liability of such U.S. Guarantor hereunder until the earliest to occur of
(i) the first date on which all the Loans, any Reimbursement Obligations and all
other Borrower Obligations then due and owing, are paid in full in cash, no
Letter of Credit shall be outstanding (except for Letters of Credit that have
been cash collateralized, backstopped or otherwise provided for pursuant to
arrangements reasonably acceptable to the relevant Issuing Lender) and the
Commitments are terminated, (ii) as to any U.S. Guarantor, a sale or other
disposition of all of the Capital Stock of such U.S. Guarantor (other than to a
U.S. Borrower or a U.S. Guarantor), or any other transaction or occurrence as a
result of which such U.S. Guarantor ceases to be a Restricted Subsidiary of the
Parent Borrower, in each case, that is permitted under the ABL Credit Agreement
and (iii) as to any U.S. Guarantor, such U.S. Guarantor becoming an Excluded
Subsidiary.

2.2 Right of Contribution. Each U.S. Guarantor hereby agrees that to the extent
that a U.S. Guarantor shall have paid more than its proportionate share (based,
to the maximum extent permitted by law, on the respective Adjusted Net Worths of
the U.S. Guarantors on the date the respective payment is made) of any payment
made hereunder, such U.S. Guarantor shall be entitled to seek and receive
contribution from and against any other U.S. Guarantor hereunder that has not
paid its proportionate share of such payment. Each U.S. Guarantor’s right of
contribution shall be subject to the terms and conditions of subsection 2.3. The
provisions of this subsection 2.2 shall in no respect limit the obligations and
liabilities of any U.S. Guarantor to the Administrative Agent and the other
Secured Parties, and each U.S. Guarantor shall remain liable to the
Administrative Agent and the other Secured Parties for the full amount
guaranteed by such U.S. Guarantor hereunder.

2.3 No Subrogation. Notwithstanding any payment made by any U.S. Guarantor
hereunder or any set-off or application of funds of any U.S. Guarantor by the
ABL Collateral Agent or any other Secured Party, no U.S. Guarantor shall be
entitled to be subrogated to any of the rights of the ABL Collateral Agent or
any other Secured Party against any Borrower or any other U.S. Guarantor or any
collateral security or guarantee or right of offset held by the ABL Collateral
Agent or any other Secured

 

-11-



--------------------------------------------------------------------------------

Party for the payment of the Borrower Obligations, nor shall any U.S. Guarantor
seek or be entitled to seek any contribution or reimbursement from any Borrower
or any other U.S. Guarantor in respect of payments made by such U.S. Guarantor
hereunder, until all amounts owing to the ABL Collateral Agent and the other
Secured Parties by any Borrower on account of the Borrower Obligations are paid
in full in cash, no Letter of Credit shall be outstanding (except for Letters of
Credit that have been cash collateralized, backstopped or otherwise provided for
pursuant to arrangements reasonably acceptable to the relevant Issuing Lender)
and the Commitments are terminated. If any amount shall be paid to any U.S.
Guarantor on account of such subrogation rights at any time when all of the
Borrower Obligations shall not have been paid in full in cash or any Letter of
Credit shall remain outstanding (except for Letters of Credit that have been
cash collateralized, backstopped or otherwise provided for pursuant to
arrangements reasonably acceptable to the relevant Issuing Lender) or any of the
Commitments shall remain in effect, such amount shall be held by such U.S.
Guarantor in trust for the ABL Collateral Agent and the other Secured Parties,
segregated from other funds of such U.S. Guarantor, and shall, forthwith upon
receipt by such U.S. Guarantor, be turned over to the ABL Collateral Agent in
the exact form received by such U.S. Guarantor (duly indorsed by such U.S.
Guarantor to the ABL Collateral Agent, if required), to be held as collateral
security for all of the Borrower Obligations (whether matured or unmatured)
guaranteed by such U.S. Guarantor and/or then or at any time thereafter may be
applied against any Borrower Obligations, whether matured or unmatured, in such
order as the ABL Collateral Agent may determine.

2.4 Amendments, etc. with Respect to the Obligations. To the maximum extent
permitted by law, each U.S. Guarantor shall remain obligated hereunder
notwithstanding that, without any reservation of rights against any U.S.
Guarantor and without notice to or further assent by any U.S. Guarantor, any
demand for payment of any of the Borrower Obligations made by the ABL Collateral
Agent, the Administrative Agent or any other Secured Party may be rescinded by
the ABL Collateral Agent, the Administrative Agent or such other Secured Party
and any of the Borrower Obligations continued, and the Borrower Obligations, or
the liability of any other Person upon or for any part thereof, or any
collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, waived, modified, accelerated, compromised, subordinated, waived,
surrendered or released by the ABL Collateral Agent, the Administrative Agent or
any other Secured Party, and the ABL Credit Agreement and the other Loan
Documents and any other documents executed and delivered in connection therewith
may be amended, waived, modified, supplemented or terminated, in whole or in
part, as the ABL Collateral Agent or the Administrative Agent (or the Required
Lenders or the applicable Lender(s), as the case may be) may deem advisable from
time to time, and any collateral security, guarantee or right of offset at any
time held by the ABL Collateral Agent, the Administrative Agent or any other
Secured Party for the payment of any of the Borrower Obligations may be sold,
exchanged, waived, surrendered or released. None of the ABL Collateral Agent,
the Administrative Agent and each other Secured Party shall have any obligation
to protect, secure, perfect or insure any Lien at any time held by it as
security for any of the Borrower Obligations or for the guarantee contained in
this Section 2 or any property subject thereto, except to the extent required by
applicable law.

2.5 Guarantee Absolute and Unconditional. Each U.S. Guarantor waives, to the
maximum extent permitted by applicable law, any and all notice of the creation,
renewal, extension or accrual of any of the Borrower Obligations and notice of
or proof of reliance by the ABL Collateral Agent, the Administrative Agent or
any other Secured Party upon the guarantee contained in this Section 2 or
acceptance of the guarantee contained in this Section 2; each of the Borrower
Obligations, and any obligation contained therein, shall conclusively be deemed
to have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon the guarantee contained in this Section 2; and all
dealings between any of the Borrowers and any of the U.S. Guarantors, on the one
hand, and the ABL Collateral Agent, the Administrative Agent and the other
Secured Parties, on the other hand, likewise shall be conclusively presumed to
have been had or consummated in reliance upon the guarantee

 

-12-



--------------------------------------------------------------------------------

contained in this Section 2. Each U.S. Guarantor waives, to the maximum extent
permitted by applicable law, diligence, presentment, protest, demand for payment
and notice of default or nonpayment to or upon any of the Borrowers or any of
the other U.S. Guarantors with respect to any of the Borrower Obligations. Each
U.S. Guarantor understands and agrees, to the extent permitted by law, that the
guarantee contained in this Section 2 shall be construed as a continuing,
absolute and unconditional guarantee of payment and not of collection. Each U.S.
Guarantor hereby waives, to the maximum extent permitted by applicable law, any
and all defenses (other than any claim alleging breach of a contractual
provision of any of the Loan Documents) that it may have arising out of or in
connection with any and all of the following: (a) the validity or enforceability
of the ABL Credit Agreement or any other Loan Document, any of the Borrower
Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the ABL
Collateral Agent, the Administrative Agent or any other Secured Party, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) that may at any time be available to or be asserted by any of the
Borrowers against the ABL Collateral Agent, the Administrative Agent or any
other Secured Party, (c) any change in the time, place, manner or place of
payment, amendment, or waiver or increase in any of the Obligations, (d) any
exchange, non-perfection, taking, or release of Security Collateral, (e) any
change in the structure or existence of any of the Borrowers, (f) any
application of Security Collateral to any of the Obligations, (g) any law,
regulation or order of any jurisdiction, or any other event, affecting any term
of any Obligation or the rights of the ABL Collateral Agent, the Administrative
Agent or any other Secured Party with respect thereto, including, without
limitation, (i) the application of any such law, regulation, decree or order,
including any prior approval, which would prevent the exchange of any currency
(other than Dollars) for Dollars or the remittance of funds outside of such
jurisdiction or the unavailability of Dollars in any legal exchange market in
such jurisdiction in accordance with normal commercial practice, (ii) a
declaration of banking moratorium or any suspension of payments by banks in such
jurisdiction or the imposition by such jurisdiction or any Governmental
Authority thereof of any moratorium on, the required rescheduling or
restructuring of, or required approval of payments on, any indebtedness in such
jurisdiction, (iii) any expropriation, confiscation, nationalization or
requisition by such country or any Governmental Authority that directly or
indirectly deprives any Borrower of any assets or their use, or of the ability
to operate its business or a material part thereof, or (iv) any war (whether or
not declared), insurrection, revolution, hostile act, civil strife or similar
events occurring in such jurisdiction which has the same effect as the events
described in clause (i), (ii) or (iii) above (in each of the cases contemplated
in clauses (i) through (iv) above, to the extent occurring or existing on or at
any time after the date of this Agreement), or (h) any other circumstance
whatsoever (other than payment in full in cash of the Borrower Obligations
guaranteed by it hereunder) (with or without notice to or knowledge of any of
the Borrowers or such U.S. Guarantor) or any existence of or reliance on any
representation by the Secured Parties that constitutes, or might be construed to
constitute, an equitable or legal discharge of any of the Borrowers for the
Borrower Obligations, or of such U.S. Guarantor under the guarantee contained in
this Section 2, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
U.S. Guarantor, the ABL Collateral Agent, the Administrative Agent and any other
Secured Party may, but shall be under no obligation to, make a similar demand on
or otherwise pursue such rights and remedies as it may have against any of the
Borrowers, any other U.S. Guarantor or any other Person or against any
collateral security or guarantee for the Borrower Obligations guaranteed by such
U.S. Guarantor hereunder or any right of offset with respect thereto, and any
failure by the ABL Collateral Agent, the Administrative Agent or any other
Secured Party to make any such demand, to pursue such other rights or remedies
or to collect any payments from any of the Borrowers, any other U.S. Guarantor
or any other Person or to realize upon any such collateral security or guarantee
or to exercise any such right of offset, or any release of any Borrower, any
other U.S. Guarantor or any other Person or any such collateral security,
guarantee or right of offset, shall not relieve any U.S. Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the ABL
Collateral Agent, the Administrative Agent or any other Secured Party against
any U.S. Guarantor. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.

 

-13-



--------------------------------------------------------------------------------

2.6 Reinstatement. The guarantee of any U.S. Guarantor contained in this
Section 2 shall continue to be effective, or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any of the Borrower Obligations
guaranteed by such U.S. Guarantor hereunder is rescinded or must otherwise be
restored or returned by the ABL Collateral Agent, the Administrative Agent or
any other Secured Party upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of any Borrower or any U.S. Guarantor, or upon or
as a result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, any Borrower or any U.S. Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

2.7 Payments. Each U.S. Guarantor hereby guarantees that payments hereunder will
be paid to the Administrative Agent without set-off or counterclaim, in Dollars
(or in the case of any amount required to be paid in any other currency pursuant
to the requirements of the ABL Credit Agreement or other agreement relating to
the respective Obligations, such other currency), at the Administrative Agent’s
office specified in subsection 11.2 of the ABL Credit Agreement or such other
address as may be designated in writing by the Administrative Agent to such U.S.
Guarantor from time to time in accordance with subsection 11.2 of the ABL Credit
Agreement.

SECTION 3 GRANT OF SECURITY INTEREST

3.1 Grant. Each U.S. Grantor (other than Holding) hereby grants, subject to
existing licenses to use the Copyrights, Patents, Trademarks and Trade Secrets
granted by such U.S. Grantor in the ordinary course of business, to the ABL
Collateral Agent, for the benefit of the Secured Parties, a security interest in
all of the Collateral of such U.S. Grantor, as collateral security for the
prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations of such U.S. Grantor,
except as provided in subsection 3.3. The term “Collateral,” as to any U.S.
Grantor, means the following property (wherever located) now owned or at any
time hereafter acquired by such U.S. Grantor or in which such U.S. Grantor now
has or at any time in the future may acquire any right, title or interest,
except as provided in subsection 3.3:

(a) all Accounts;

(b) all Money (including all cash);

(c) all Cash Equivalents;

(d) all Chattel Paper;

(e) all Contracts;

(f) all Deposit Accounts;

(g) all Documents;

(h) all Equipment and Goods;

(i) all General Intangibles;

(j) all Instruments;

 

-14-



--------------------------------------------------------------------------------

(k) all Intellectual Property;

(l) all Inventory;

(m) all Investment Property;

(n) all Letter-of-Credit Rights;

(o) all Fixtures;

(p) all Supporting Obligations;

(q) all Commercial Tort Claims constituting Commercial Tort Actions described in
Schedule 6 (together with any Commercial Tort Actions subject to a further
writing provided in accordance with subsection 5.2.12);

(r) all books and records relating to the foregoing;

(s) the Collateral Proceeds Account; and

(t) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing;

provided that, Collateral shall not include any Pledged Collateral, or any
property or assets described in the proviso to the definition of Pledged Stock.

3.2 Pledged Collateral. Each U.S. Granting Party that is a U.S. Pledgor hereby
grants to the ABL Collateral Agent, for the benefit of the Secured Parties, a
security interest in all of the Pledged Collateral of such U.S. Pledgor now
owned or at any time hereafter acquired by such U.S. Pledgor, including any
Proceeds thereof, as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations of such U.S. Pledgor, except as provided in
subsection 3.3.

3.3 Certain Limited Exceptions. No security interest is or will be granted
pursuant to this Agreement or any other Security Document in any right, title or
interest of any U.S. Grantor under or in, and “Collateral” and “Pledged
Collateral” shall not include the following (collectively, the “Excluded
Assets”):

(a) any Instruments, Contracts, Chattel Paper, General Intangibles, Copyright
Licenses, Patent Licenses, Trademark Licenses, Trade Secret Licenses or other
contracts or agreements with or issued by Persons other than Holding, a
Subsidiary of Holding, the Parent Borrower, a Restricted Subsidiary or an
Affiliate thereof (collectively, “Restrictive Agreements”) that would otherwise
be included in the Security Collateral (and such Restrictive Agreements shall
not be deemed to constitute a part of the Security Collateral) for so long as,
and to the extent that, the granting of such a security interest pursuant hereto
would result in a breach, default or termination of such Restrictive Agreements
(in each case, except to the extent that, pursuant to the Code and any other
applicable law, the granting of security interests therein can be made without
resulting in a breach, default or termination of such Restrictive Agreements);

 

-15-



--------------------------------------------------------------------------------

(b) any Equipment or other property that would otherwise be included in the
Security Collateral (and such Equipment or other property shall not be deemed to
constitute a part of the Security Collateral) if such Equipment or other
property (x) is subject to a Lien described in subsection 8.2(e) (with respect
to Purchase Money Obligations or Capitalized Lease Obligations) or 8.2(n) (with
respect to such Liens described in such subsection 8.2(e) of the ABL Credit
Agreement) of the ABL Credit Agreement to the extent that the agreements
governing such Purchase Money Obligations or Capitalized Lease Obligations
prohibit the granting of a security interest to the ABL Collateral Agent
hereunder (but in each case only for so long as such Liens are in place) or
(y) is subject to any Lien in respect of Hedging Obligations permitted by
subsection 8.2(d) of the ABL Credit Agreement that do not constitute Secured
Bank Product Obligations of the ABL Credit Agreement to the extent that the
agreements governing such Hedging Obligations prohibit the granting of a
security interest to the ABL Collateral Agent hereunder (but in each case only
for so long as such Liens are in place), and, in the case of such other
property, such other property consists solely of (i) cash, Cash Equivalents or
Temporary Cash Investments, together with proceeds, dividends and distributions
in respect thereof, (ii) any assets relating to such assets, proceeds, dividends
or distributions, or to such Hedging Obligations, and/or (iii) any other assets
consisting of, relating to or arising under or in connection with (1) any
Hedging Obligations or (2) any other agreements, instruments or documents
related to any such Hedging Obligations or to any of the assets referred to in
any of subclauses (i) through (iii) of this subclause (y);

(c) any property that (A) would otherwise be included in the Security Collateral
(and such property shall not be deemed to constitute a part of the Security
Collateral) if such property has been sold or otherwise transferred in
connection with a Sale and Leaseback Transaction or (B) is subject to any Liens
permitted under subsection 8.2 of the ABL Credit Agreement which relates to
property subject to any such Sale and Leaseback Transaction or general
intangibles related thereto (but only for so long as such Liens are in place),
provided that, notwithstanding the foregoing, a security interest of the
Collateral Agent shall attach to any money, securities or other consideration
received by any U.S. Grantor as consideration for the sale or other disposition
of such property as and to the extent such consideration would otherwise
constitute Security Collateral;

(d) each U.S. Pledgor acknowledges that certain of the Pledged Collateral of
such U.S. Pledgor may now or in the future consist of ULC Shares, and that it is
the intention of the ABL Collateral Agent and each U.S. Pledgor that neither the
ABL Collateral Agent nor any other Secured Party should under any circumstances
prior to realization be held to be a “member” or “shareholder,” as applicable,
of a ULC for the purposes of any ULC Laws. Therefore, notwithstanding any
provisions to the contrary contained in this Agreement, the ABL Credit Agreement
or any other Loan Document, where a U.S. Pledgor is the registered and
beneficial owner of ULC Shares which are Pledged Collateral of such U.S.
Pledgor, such U.S. Pledgor will remain the sole registered and beneficial owner
of such ULC Shares until such time as such ULC Shares are effectively
transferred into the name of the ABL Collateral Agent, any other Secured Party,
or any other Person on the books and records of the applicable ULC. Accordingly,
each U.S. Pledgor shall be entitled to receive and retain for its own account
any dividend or other distribution, if any, in respect of such ULC Shares
(except for any dividend or distribution comprised of share certificates
representing Pledged Collateral, which shall be delivered to the Collateral
Representative to hold as Pledged Collateral hereunder) and shall have the right
to vote such ULC Shares and to control the direction, management and policies of
the applicable ULC to the same extent as such U.S. Pledgor would if such ULC
Shares were not pledged to the ABL Collateral Agent pursuant hereto. Nothing in
this Agreement, the ABL Credit Agreement or any

 

-16-



--------------------------------------------------------------------------------

other Loan Document is intended to, and nothing in this Agreement, the ABL
Credit Agreement or any other Loan Document shall, constitute the ABL Collateral
Agent, any other Secured Party, or any other Person other than the applicable
U.S. Pledgor, a member or shareholder of a ULC for the purposes of any ULC Laws
(whether listed or unlisted, registered or beneficial), until such time as
notice is given to such U.S. Pledgor and further steps are taken pursuant hereto
or thereto so as to register the ABL Collateral Agent, any other Secured Party,
or such other Person, as specified in such notice, as the holder of the ULC
Shares. To the extent any provision hereof would have the effect of constituting
the ABL Collateral Agent or any other Secured Party as a member or a
shareholder, as applicable, of any ULC prior to such time, such provision shall
be severed herefrom and shall be ineffective with respect to ULC Shares which
are Pledged Collateral of any U.S. Pledgor, without otherwise invalidating or
rendering unenforceable this Agreement or invalidating or rendering
unenforceable such provision insofar as it relates to Pledged Collateral of any
U.S. Pledgor which is not ULC Shares. Except upon the exercise of rights of the
ABL Collateral Agent to sell, transfer or otherwise dispose of ULC Shares in
accordance with this Agreement, each U.S. Pledgor shall not cause or permit, or
enable an Issuer that is a ULC to cause or permit, the ABL Collateral Agent or
any other Secured Party to: (a) be registered as a shareholder or member of such
Issuer; (b) have any notation entered in their favor in the share register of
such Issuer; (c) be held out as shareholders or members of such Issuer;
(d) receive, directly or indirectly, any dividends, property or other
distributions from such Issuer by reason of the ABL Collateral Agent holding the
security interests over the ULC Shares; or (e) act as a shareholder of such
Issuer, or exercise any rights of a shareholder including the right to attend a
meeting of shareholders of such Issuer or to vote its ULC Shares;

(e) Capital Stock (including for these purposes any investment deemed to be
Capital Stock for United States tax purposes) which is described in the proviso
to the definition of Pledged Stock;

(f) any interest in leased real property (including Fixtures related thereto)
(and there shall be no requirement to deliver landlord lien waivers, estoppels
or collateral access letters);

(g) any fee interest in owned real property (including Fixtures related thereto)
if the fair market value of such fee interest is less than the Dollar Equivalent
of $25,000,000 individually;

(h) any Vehicles and any assets subject to a certificate of title;

(i) Letter-of-Credit Rights individually with a value of less than $7,500,000
(other than Letter-of-Credit Rights (i) to the extent such Letter-of-Credit
Rights are Supporting Obligations in respect of Collateral and (ii) in which a
security interest is automatically perfected by filings under the Code; provided
that, notwithstanding any other provision of this Agreement or any other Loan
Document, neither the Parent Borrower nor any U.S. Grantor will be required to
confer perfection by control over any such Letter-of-Credit Rights) and
Commercial Tort Claims individually with a value of less than $20,000,000;

(j) assets to the extent the granting or perfecting of a security interest in
such assets would result in costs or other consequences to Holding or any of its
Subsidiaries as reasonably determined in writing by the Parent Borrower, the
Administrative Agent and, to the extent such assets would otherwise constitute
ABL Priority Collateral, the ABL Collateral Agent, that are excessive in view of
the benefits that would be obtained by the Secured Parties;

 

-17-



--------------------------------------------------------------------------------

(k) those assets over which the granting of security interests in such assets
would be prohibited by contract permitted under the ABL Credit Agreement,
applicable law or regulation or the organizational or joint venture documents of
any non-wholly owned Subsidiary (after giving effect to Sections 9-406(d),
9-407(a), 9-408(a) or 9-409 of the Code (or any successor provision or
provisions) as in effect in any relevant jurisdiction, or any other applicable
law (including the Bankruptcy Code) or principles of equity), or to the extent
that such security interests would result in material adverse tax consequences
to the Parent Borrower or any one or more of its Subsidiaries as reasonably
determined in writing by the Parent Borrower and consented to in writing by the
ABL Collateral Agent (it being understood that the Lenders shall not require the
Parent Borrower or any of its subsidiaries to enter into any security agreements
or pledge agreements governed by foreign law);

(l) Foreign Intellectual Property;

(m) any aircraft, airframes, aircraft engines, helicopters, vessels or rolling
stock or any Equipment or other assets constituting a part thereof;

(n) any Capital Stock and other securities of a Subsidiary of the Parent
Borrower to the extent that the pledge of or grant of any other Lien on such
Capital Stock and other securities for the benefit of the holders of securities
results in Holding, the Parent Borrower or any of its Restricted Subsidiaries
being required to file separate financial statements of such Subsidiary with the
SEC (or any other governmental authority) pursuant to either Rule 3-10 or 3-16
of Regulation S-X under the Securities Act, or any other law, rule or regulation
as in effect from time to time, but only to the extent necessary to not be
subject to such requirement; and

(o) any assets or property of Holding, other than the Pledged Stock of the
Parent Borrower.

3.4 Intercreditor Relations. The ABL Collateral Agent acknowledges and agrees
that the relative priority of the Liens granted to the ABL Collateral Agent, the
Administrative Agent, any Cash Flow Agent and any Additional Agent shall be
determined solely pursuant to the applicable Intercreditor Agreements, and not
by priority as a matter of law or otherwise. Notwithstanding anything herein to
the contrary, the Liens and security interest granted to the ABL Collateral
Agent pursuant to this Agreement, the obligations of the U.S. Grantors
(including with respect to delivery of any Security Collateral) and the exercise
of any right or remedy by the ABL Collateral Agent hereunder are subject to the
provisions of the applicable Intercreditor Agreements. In the event of any
conflict between the terms of any Intercreditor Agreement and this Agreement,
the terms of such Intercreditor Agreement shall govern and control as among
(i) the ABL Collateral Agent, any Cash Flow Agent and any Additional Agent, in
the case of the Base Intercreditor Agreement, and (ii) the ABL Collateral Agent
and any other secured creditor (or agent therefor) party thereto, in the case of
any Other Intercreditor Agreement. In the event of any such conflict, each U.S.
Grantor may act (or omit to act) in accordance with such Intercreditor
Agreement, and shall not be in breach, violation or default of its obligations
hereunder by reason of doing so.

SECTION 4 REPRESENTATIONS AND WARRANTIES

4.1 Representations and Warranties of Each U.S. Guarantor. To induce the ABL
Collateral Agent and the Lenders to enter into the ABL Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the
Borrowers thereunder, each U.S. Guarantor hereby represents and warrants to the
ABL Collateral Agent and each other Secured Party that the representations and
warranties set forth in Section 5 of the ABL Credit Agreement as they relate to
such U.S. Guarantor or to

 

-18-



--------------------------------------------------------------------------------

the Loan Documents to which such U.S. Guarantor is a party, each of which
representations and warranties is hereby incorporated herein by reference, are
true and correct in all material respects, and the ABL Collateral Agent and each
other Secured Party shall be entitled to rely on each of such representations
and warranties as if fully set forth herein; provided that each reference in
each such representation and warranty to the Parent Borrower’s knowledge shall,
for the purposes of this subsection 4.1, be deemed to be a reference to such
U.S. Guarantor’s knowledge.

4.2 Representations and Warranties of Each U.S. Grantor. To induce the ABL
Collateral Agent and the Lenders to enter into the ABL Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the
Borrowers thereunder, each U.S. Grantor hereby represents and warrants to the
ABL Collateral Agent and each other Secured Party that, in each case after
giving effect to the Transactions:

4.2.1 Title; No Other Liens. Except for the security interests granted to the
ABL Collateral Agent for the benefit of the Secured Parties pursuant to this
Agreement and the other Liens permitted to exist on such U.S. Grantor’s Security
Collateral by the ABL Credit Agreement (including, without limitation,
subsection 8.2 thereof), such U.S. Grantor owns each item of such U.S. Grantor’s
Collateral free and clear of any and all Liens. As of the Closing Date, except
as set forth on Schedule 3, no currently effective financing statement or other
similar public notice with respect to any Lien securing Indebtedness on all or
any part of such U.S. Grantor’s Security Collateral is on file or of record in
any public office in the United States of America, any state, territory or
dependency thereof or the District of Columbia, except such as have been filed
in favor of the ABL Collateral Agent for the benefit of the Secured Parties
pursuant to this Agreement or as are permitted by the ABL Credit Agreement
(including, without limitation, subsection 8.2 thereof) or any other Loan
Document or for which termination statements will be delivered on the Closing
Date.

4.2.2 Perfected First Priority Liens.

(a) This Agreement is effective to create, as collateral security for the
Obligations of such U.S. Grantor, valid and enforceable Liens on such U.S.
Grantor’s Security Collateral in favor of the ABL Collateral Agent for the
benefit of the Secured Parties, except as to enforcement, as may be limited by
applicable domestic or foreign bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

(b) Except with regard to (i) Liens (if any) on Specified Assets and (ii) any
rights in favor of the United States government as required by law (if any),
upon the completion of the Filings and, with respect to Instruments, Chattel
Paper and Documents, upon the earlier of such Filing or the delivery to and
continuing possession by the ABL Collateral Agent, the applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with any
applicable Intercreditor Agreement, of all Instruments, Chattel Paper and
Documents a security interest in which is perfected by possession, and upon
obtaining and maintenance of “control” (as described in the Code) by the ABL
Collateral Agent, the Administrative Agent, the applicable Collateral
Representative or any Additional Agent, as applicable (or their respective
agents appointed for purposes of perfection), in accordance with any applicable
Intercreditor Agreement of the Collateral Proceeds Account, all Letter-of-Credit
Rights and all Electronic Chattel Paper a security interest in which is
perfected by “control,” and in the case of Commercial Tort Actions (other than
such Commercial Tort Actions listed on Schedule 6 on the date of this
Agreement),

 

-19-



--------------------------------------------------------------------------------

upon the taking of the actions required by subsection 5.2.12, the Liens created
pursuant to this Agreement will constitute valid Liens on and (to the extent
provided herein) perfected security interests in such U.S. Grantor’s Security
Collateral in favor of the ABL Collateral Agent for the benefit of the Secured
Parties, and will be prior to all other Liens of all other Persons, in each case
other than Liens permitted to have priority pursuant to subsection 8.2 of the
ABL Credit Agreement (and subject to any applicable Intercreditor Agreement),
and enforceable as such as against all other Persons other than Ordinary Course
Transferees, except to the extent that the recording of an assignment or other
transfer of title to the ABL Collateral Agent, Administrative Agent, the
applicable Collateral Representative or any Additional Agent, (in accordance
with any applicable Intercreditor Agreement) or the recording of other
applicable documents in the United States Patent and Trademark Office or United
States Copyright Office may be necessary for perfection or enforceability, and
except as to enforcement, as may be limited by applicable domestic or foreign
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing. As used in this
subsection 4.2.2(b), the following terms shall have the following meanings:

“Filings”: the filing or recording of (i) the Financing Statements as set forth
in Schedule 3, (ii) this Agreement or a short form or notice thereof with
respect to Intellectual Property as set forth in Schedule 3, and (iii) any
filings after the Closing Date in any other jurisdiction as may be necessary
under any Requirement of Law.

“Financing Statements”: the financing statements attached hereto on Schedule 4A
for filing in the jurisdictions listed in Schedule 4B.

“Ordinary Course Transferees”: (i) with respect to goods only, buyers in the
ordinary course of business and lessees in the ordinary course of business to
the extent provided in Section 9-320(a) and 9-321 of the Uniform Commercial Code
as in effect from time to time in the relevant jurisdiction, (ii) with respect
to general intangibles only, licensees in the ordinary course of business to the
extent provided in Section 9-321 of the Uniform Commercial Code as in effect
from time to time in the relevant jurisdiction and (iii) any other Person that
is entitled to take free of the Lien pursuant to the Uniform Commercial Code as
in effect from time to time in the relevant jurisdiction.

“Specified Assets”: the following property and assets of such U.S. Grantor:

 

  (1) Patents, Patent Licenses, Trademarks and Trademark Licenses to the extent
that (a) Liens thereon cannot be perfected by the filing of financing statements
under the Uniform Commercial Code as in effect from time to time in the relevant
jurisdiction or by the filing and acceptance of this Agreement or a short form
or notice in the United States Patent and Trademark Office or (b) such Patents,
Patent Licenses, Trademarks and Trademark Licenses are not, individually or in
the aggregate, material to the business of the Parent Borrower and its
Subsidiaries taken as a whole;

 

  (2) Copyrights and Copyright Licenses with respect thereto and Accounts or
receivables arising therefrom to the extent that (a) Liens thereon cannot be
perfected by filing and acceptance of this Agreement or a short form or notice
thereof in the United States Copyright Office or (b) the Uniform Commercial Code
as in effect from time to time in the relevant jurisdiction is not applicable to
the creation or perfection of Liens thereon;

 

-20-



--------------------------------------------------------------------------------

  (3) Collateral for which the perfection of Liens thereon requires filings in
or other actions under the laws of jurisdictions outside of the United States of
America, any State, territory or dependency thereof or the District of Columbia;

 

  (4) goods included in Collateral received by any Person from any U.S. Grantor
for “sale or return” within the meaning of Section 2-326(1)(b) of the Uniform
Commercial Code as in effect from time to time in the relevant jurisdiction, to
the extent of claims of creditors of such Person;

 

  (5) Fixtures, Vehicles, any other assets subject to certificates of title and
Money; and Cash Equivalents (other than Cash Equivalents constituting Investment
Property to the extent a security interest therein is perfected by the filing of
a financing statement under the Uniform Commercial Code as in effect from time
to time in the relevant jurisdiction);

 

  (6) Proceeds of Accounts or Inventory which do not themselves constitute
Collateral or which do not constitute identifiable Cash Proceeds or which have
not yet been transferred to or deposited in the Collateral Proceeds Account (if
any) or the Concentration Account of a U.S. Grantor subject to the ABL
Collateral Agent’s control;

 

  (7) Contracts, Accounts or receivables subject to the Assignment of Claims
Act;

 

  (8) uncertificated securities (to the extent a security interest is not
perfected by the filing of a financing statement under the Uniform Commercial
Code as in effect from time to time in the relevant jurisdiction);

 

  (9) any Goods (other than Inventory) in which a security interest is not
perfected by filing a financing statement in the applicable U.S. Grantor’s
“location” (within the meaning of Section 9-307 of the Uniform Commercial Code
as in effect from time to time in the relevant jurisdiction); and

 

  (10) any assets specifically requiring perfection through control agreements
(including cash, cash equivalents, deposit accounts or other bank or securities
accounts), other than (i) any assets in which a security interest is
automatically perfected by filings under the Code, (ii) Pledged Stock and
(iii) DDAs, Concentration Accounts and the U.S. Core Concentration Account (in
each case only to the extent required pursuant to subsection 4.16 of the ABL
Credit Agreement).

4.2.3 [Reserved]

4.2.4 Farm Products. None of such U.S. Grantor’s Collateral constitutes, or is
the Proceeds of, Farm Products.

4.2.5 Accounts Receivable. The amounts represented by such U.S. Grantor (other
than Holding) to the Administrative Agent or the other Secured Parties from time
to time as owing by each account debtor or by all account debtors in respect of
such U.S. Grantor’s (other than Holding) Accounts Receivable constituting ABL
Priority Collateral will at such time be the

 

-21-



--------------------------------------------------------------------------------

correct amount, in all material respects, actually owing by such account debtor
or debtors thereunder, except to the extent that appropriate reserves therefor
have been established on the books of such U.S. Grantor (other than Holding) in
accordance with GAAP. Unless otherwise indicated in writing to the
Administrative Agent, each Account Receivable of such U.S. Grantor (other than
Holding) arises out of a bona fide sale and delivery of goods or rendition of
services by such U.S. Grantor (other than Holding). Such U.S. Grantor (other
than Holding) has not given any account debtor any deduction in respect of the
amount due under any such Account, except in the ordinary course of business, as
otherwise permitted by the Loan Documents or as such U.S. Grantor (other than
Holding) may otherwise advise the Administrative Agent in writing.

4.2.6 Patents, Copyrights and Trademarks. Schedule 5 lists all material
Trademarks, material Copyrights and material Patents, in each case, registered
in the United States Patent and Trademark Office or the United States Copyright
Office, as applicable, and owned by such U.S. Grantor (other than Holding) in
its own name as of the date hereof, and all material Trademark Licenses, all
material Copyright Licenses and all material Patent Licenses (including, without
limitation, material Trademark Licenses for registered Trademarks, material
Copyright Licenses for registered Copyrights and material Patent Licenses for
registered Patents but excluding licenses to commercially available
“off-the-shelf” software) owned by such U.S. Grantor (other than Holding) in its
own name as of the date hereof, in each case, other than Foreign Intellectual
Property.

4.2.7 Letter-of-Credit Rights. Schedule 7 lists all Letter-of-Credit Rights not
constituting Excluded Assets owned by any U.S. Grantor (other than Holding) on
the date hereof.

4.3 Representations and Warranties of Each U.S. Pledgor. To induce the ABL
Collateral Agent, the Administrative Agent and the Lenders to enter into the ABL
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrowers thereunder, each U.S. Pledgor hereby represents and
warrants to the ABL Collateral Agent and each other Secured Party that:

4.3.1 Except as provided in subsection 3.3, the shares of Pledged Stock pledged
by such U.S. Pledgor hereunder constitute (i) in the case of shares of a
Domestic Subsidiary, all the issued and outstanding shares of all classes of the
Capital Stock of such Domestic Subsidiary owned by such U.S. Pledgor and (ii) in
the case of any Pledged Stock constituting Capital Stock of any Foreign
Subsidiary, as of the Closing Date such percentage (not more than 65%) as is
specified on Schedule 2 of all the issued and outstanding shares of all classes
of the Capital Stock of each such Foreign Subsidiary owned by such U.S. Pledgor.

4.3.2 [Reserved].

4.3.3 Such U.S. Pledgor is the record and beneficial owner of, and has good
title to, the Pledged Securities pledged by it hereunder, free of any and all
Liens securing Indebtedness owing to any other Person, except the security
interest created by this Agreement and Liens permitted by subsection 8.2 of the
ABL Credit Agreement.

4.3.4 Except with respect to security interests in Pledged Securities (if any)
constituting Specified Assets, upon delivery to the ABL Collateral Agent, the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with any applicable Intercreditor Agreement, of the certificates
evidencing the Pledged Securities held by such U.S. Pledgor together with
executed undated stock powers or other instruments of transfer, the security
interest created by this Agreement in such Pledged Securities constituting
certificated securities, assuming the continuing possession of such Pledged
Securities by the ABL Collateral

 

-22-



--------------------------------------------------------------------------------

Agent, the applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement, will
constitute a valid, perfected first priority (subject, in terms of priority
only, to the priority of the Liens of the applicable Collateral Representative
or any Additional Agent) security interest in such Pledged Securities to the
extent provided in and governed by the Code enforceable in accordance with its
terms against all creditors of such U.S. Pledgor and any Persons purporting to
purchase such Pledged Securities from such U.S. Pledgor, to the extent provided
in and governed by the Code, in each case subject to Liens permitted by
subsection 8.2 of the ABL Credit Agreement (and by any applicable Intercreditor
Agreement) to attach to such Pledged Securities, and except as to enforcement,
as may be limited by applicable domestic or foreign bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

4.3.5 Except with respect to security interests in Pledged Securities (if any)
constituting Specified Assets, upon the earlier of (x) the filing of the
Financing Statements or of financing statements delivered pursuant to subsection
7.9 of the ABL Credit Agreement in the relevant jurisdiction and (y) the
obtaining and maintenance of “control” (as described in the Code) by the ABL
Collateral Agent, the applicable Collateral Representative or any Additional
Agent (or their respective agents appointed for purposes of perfection), as
applicable, in accordance with any applicable Intercreditor Agreement, of all
Pledged Securities that constitute uncertificated securities, the security
interest created by this Agreement in such Pledged Securities that constitute
uncertificated securities, will constitute a valid, perfected first priority
(subject, in terms of priority only, to the priority of the Liens of the
applicable Collateral Representative or any Additional Agent) security interest
in such Pledged Securities constituting uncertificated securities to the extent
provided in and governed by the Code, enforceable in accordance with its terms
against all creditors of such U.S. Pledgor and any persons purporting to
purchase such Pledged Securities from such U.S. Pledgor, to the extent provided
in and governed by the Code, in each case subject to Liens permitted by
subsection 8.2 of the ABL Credit Agreement (and any applicable Intercreditor
Agreement) to attach to such Pledged Securities, and except as to enforcement,
as may be limited by applicable domestic or foreign bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

4.4 Representations and Warranties of Each U.S. Granting Party.

4.4.1 As of the Closing Date, Schedule 4B sets forth the full and exact legal
name (as it appears in each respective certificate or articles of incorporation,
limited liability company certificate of formation or similar organizational
documents, in each case as amended to date), the type of organization, the
jurisdiction of organization (or formation, as applicable), the organizational
identification number, the federal tax identification number (or equivalent) and
the chief executive office address and the preferred mailing address (if
different than chief executive office) of each U.S. Granting Party.

SECTION 5 COVENANTS

5.1 Covenants of Each U.S. Guarantor. Each U.S. Guarantor covenants and agrees
with the ABL Collateral Agent and the other Secured Parties that, from and after
the date of this Agreement until the earliest to occur of (i) the date upon
which the Loans, any Reimbursement Obligations, and all other

 

-23-



--------------------------------------------------------------------------------

Obligations then due and owing, shall have been paid in full in cash, no Letter
of Credit shall be outstanding (except for Letters of Credit that have been cash
collateralized, backstopped or otherwise provided for pursuant to arrangements
reasonably acceptable to the relevant Issuing Lender) and the Commitments shall
have terminated, (ii) as to any U.S. Guarantor, a sale or other disposition of
all the Capital Stock of such U.S. Guarantor (other than to the U.S. Borrowers
or a U.S. Guarantor), or any other transaction or occurrence as a result of
which such U.S. Guarantor ceases to be a Restricted Subsidiary of the Parent
Borrower, in each case that is permitted under the ABL Credit Agreement or
(iii) as to any U.S. Guarantor, such U.S. Guarantor becoming an Excluded
Subsidiary, such U.S. Guarantor shall take, or shall refrain from taking, as the
case may be, each action that is necessary to be taken or not taken, as the case
may be, so that no Default or Event of Default is caused by the failure to take
such action or to refrain from taking such action by such U.S. Guarantor or any
of its Restricted Subsidiaries.

5.2 Covenants of Each U.S. Grantor. Each U.S. Grantor (other than Holding)
covenants and agrees with the ABL Collateral Agent and the other Secured Parties
that, from and after the date of this Agreement until the earliest to occur of
(i) the date upon which the Loans, any Reimbursement Obligations, and all other
Obligations then due and owing shall have been paid in full in cash, no Letter
of Credit shall be outstanding (except for Letters of Credit that have been cash
collateralized, backstopped or otherwise provided for pursuant to arrangements
reasonably acceptable to the relevant Issuing Lender) and the Commitments shall
have terminated, (ii) as to any U.S. Grantor, a sale or other disposition of all
the Capital Stock of such U.S. Grantor (other than to the U.S. Borrowers or a
U.S. Guarantor), or any other transaction or occurrence as a result of which
such U.S. Grantor ceases to be a Restricted Subsidiary of the Parent Borrower,
in each case that is permitted under the ABL Credit Agreement or (iii) as to any
U.S. Grantor, such U.S. Grantor becoming an Excluded Subsidiary:

5.2.1 Delivery of Instruments and Chattel Paper. If any amount payable under or
in connection with any of such U.S. Grantor’s Collateral shall be or become
evidenced by any Instrument or Chattel Paper, such U.S. Grantor shall (except as
provided in the following sentence) be entitled to retain possession of all
Collateral of such U.S. Grantor evidenced by any Instrument or Chattel Paper,
and shall hold all such Collateral in trust for the ABL Collateral Agent, for
the benefit of the Secured Parties. In the event that an Event of Default shall
have occurred and be continuing, upon the request of the ABL Collateral Agent,
the applicable Collateral Representative or any Additional Agent, as applicable,
in accordance with any applicable Intercreditor Agreement, such Instrument or
Chattel Paper shall be promptly delivered to the ABL Collateral Agent, the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with any applicable Intercreditor Agreement, duly indorsed in a
manner reasonably satisfactory to the ABL Collateral Agent, the applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with any applicable Intercreditor Agreement, to be held as Collateral pursuant
to this Agreement. Such U.S. Grantor shall not permit any other Person to
possess any such Collateral at any time other than in connection with any sale
or other disposition of such Collateral in a transaction permitted by the ABL
Credit Agreement or as contemplated by any applicable Intercreditor Agreements.

5.2.2 [Reserved].

5.2.3 Payment of Obligations. Such U.S. Grantor will pay and discharge or
otherwise satisfy before they become delinquent, as the case may be, all
material taxes, assessments and governmental charges or levies imposed upon such
U.S. Grantor’s Collateral or in respect of income or profits therefrom, as well
as all material claims of any kind (including, without limitation, material
claims for labor, materials and supplies) against or with respect to such U.S.
Grantor’s Collateral, except where the amount or validity thereof is currently
being contested in

 

-24-



--------------------------------------------------------------------------------

good faith by appropriate proceedings and reserves in conformity with GAAP with
respect thereto have been provided on the books of such U.S. Grantor and except
to the extent that failure to do so, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

5.2.4 Maintenance of Perfected Security Interest; Further Documentation.

(a) Such U.S. Grantor shall maintain the security interest created by this
Agreement in such U.S. Grantor’s Collateral as a perfected security interest as
and to the extent described in subsection 4.2.2 and to defend the security
interest created by this Agreement in such U.S. Grantor’s Collateral against the
claims and demands of all Persons whomsoever (subject to the other provisions
hereof).

(b) Such U.S. Grantor will furnish to the ABL Collateral Agent from time to time
statements and schedules further identifying and describing such U.S. Grantor’s
Collateral and such other reports in connection with such U.S. Grantor’s
Collateral as the ABL Collateral Agent may reasonably request in writing, all in
reasonable detail.

(c) At any time and from time to time, upon the written request of the ABL
Collateral Agent, and at the sole expense of such U.S. Grantor, such U.S.
Grantor will promptly and duly execute and deliver such further instruments and
documents and take such further actions as the ABL Collateral Agent may
reasonably request for the purpose of obtaining or preserving the full benefits
of this Agreement and of the rights and powers herein granted by such U.S.
Grantor, including, without limitation, the filing of any financing or
continuation statements under the Uniform Commercial Code (or other similar
laws) as in effect from time to time in any United States jurisdiction with
respect to the security interests created hereby; provided that, notwithstanding
any other provision of this Agreement or any other Loan Document, neither the
Parent Borrower nor any U.S. Grantor will be required to (i) take any action in
any jurisdiction other than the United States of America, or required by the
laws of any such non-U.S. jurisdiction, or enter into any security agreement or
pledge agreement governed by the laws of any such non-U.S. jurisdiction, in
order to create any security interests (or other Liens) in assets located or
titled outside of the United States of America or to perfect any security
interests (or other Liens) in any Collateral, (ii) deliver control agreements
with respect to, or confer perfection by “control” over, any deposit accounts,
bank or securities account or other Collateral, except (A) as required by
subsection 4.16 of the ABL Credit Agreement and (B) in the case of Security
Collateral that constitutes Capital Stock or Pledged Notes in certificated form,
delivering such Capital Stock or Pledged Notes to the ABL Collateral Agent (or
another Person as required under any applicable Intercreditor Agreement),
(iii) take any action in order to perfect any security interests in any assets
specifically requiring perfection through control (including cash, cash
equivalents, deposit accounts or securities accounts) (except, in each case
(A) as required by subsection 4.16 of the ABL Credit Agreement and (B) to the
extent consisting of proceeds perfected by the filing of a financing statement
under the Code or, in the case of Pledged Stock, by being held by the ABL
Collateral Agent or an Additional Agent as agent for the ABL Collateral Agent),
(iv) deliver landlord lien waivers, estoppels or collateral access letters or
(v) file any fixture filing with respect to any security interest in Fixtures
affixed to or attached to any real property constituting Excluded Assets.

(d) The ABL Collateral Agent may grant extensions of time for the creation and
perfection of security interests in, or obtaining a delivery of documents or
other deliverables with respect to, particular assets of any U.S. Grantor where
it determines that such action cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or any other Security Documents.

 

-25-



--------------------------------------------------------------------------------

5.2.5 Changes in Name, Jurisdiction of Organization, etc. Such U.S. Grantor will
give prompt written notice to the ABL Collateral Agent of any change in its
name, legal form or jurisdiction of organization (whether by merger or
otherwise) (and in any event, within 30 days of such change); provided that,
promptly after receiving a written request therefor from the ABL Collateral
Agent, such U.S. Grantor shall deliver to the ABL Collateral Agent all
additional financing statements and other documents reasonably necessary or
desirable to maintain the validity, perfection and priority of the security
interests created hereunder and other documents reasonably requested by the ABL
Collateral Agent to maintain the validity, perfection and priority of the
security interests as and to the extent provided for herein and upon receipt of
such additional financing statements the ABL Collateral Agent shall either
promptly file such additional financing statements or approve the filing of such
additional financing statements by such U.S. Grantor. Upon any such approval
such U.S. Grantor shall proceed with the filing of the additional financing
statements and deliver copies (or other evidence of filing) of the additional
filed financing statements to the ABL Collateral Agent.

5.2.6 Notices. Such U.S. Grantor will advise the ABL Collateral Agent promptly,
in reasonable detail, of:

(a) any Lien (other than security interests created hereby or permitted by the
ABL Credit Agreement (including Liens permitted by subsection 8.2 of the ABL
Credit Agreement)) on any of such U.S. Grantor’s Collateral which would
materially adversely affect the ability of the ABL Collateral Agent to exercise
any of its remedies hereunder; and

(b) the occurrence of any other event which would reasonably be expected to have
a material adverse effect on the security interests created hereby.

5.2.7 Pledged Stock. In the case of each U.S. Grantor that is an Issuer, such
Issuer agrees that (i) it will be bound by the terms of this Agreement relating
to the Pledged Stock other than ULC Shares issued by it and will comply with
such terms insofar as such terms are applicable to it, (ii) it will notify the
ABL Collateral Agent promptly in writing of the occurrence of any of the events
described in subsection 5.3.1 with respect to the Pledged Stock issued by it and
(iii) the terms of subsections 6.3(c) and 6.7 shall apply to it, mutatis
mutandis, with respect to all actions that may be required of it pursuant to
subsection 6.3(c) or 6.7 with respect to the Pledged Stock other than ULC Shares
issued by it.

5.2.8 Accounts Receivable.

(a) With respect to Accounts Receivable, such U.S. Grantor will not, other than
in the ordinary course of business or as permitted by the Loan Documents,
(i) grant any extension of the time of payment of any of such U.S. Grantor’s
Accounts Receivable, (ii) compromise or settle any such Account Receivable for
less than the full amount thereof, (iii) release, wholly or partially, any
Person liable for the payment of any such Account Receivable, (iv) allow any
credit or discount whatsoever on any such Account Receivable, (v) amend,
supplement or modify any such Account Receivable unless such extensions,
compromises, settlements, releases, credits, discounts, amendments, supplements
or modifications would not reasonably be expected to materially adversely affect
the value of the Accounts Receivable taken as a whole or (vi) evidence any
Accounts Receivable by an Instrument as Chattel Paper.

 

-26-



--------------------------------------------------------------------------------

(b) Such U.S. Grantor will deliver to the ABL Collateral Agent a copy of each
material demand, notice or document received by it from any obligor under the
Accounts Receivable that disputes the validity or enforceability of more than
7.5% of the aggregate amount of the then outstanding Accounts Receivable.

5.2.9 Maintenance of Records. Such U.S. Grantor will keep and maintain at its
own cost and expense reasonably satisfactory records of its Collateral,
including, without limitation, a record of all payments received and all credits
granted with respect to such Collateral, and shall mark such records to evidence
this Agreement and the Liens and the security interests created hereby.

5.2.10 Acquisition of Intellectual Property. Concurrently with the delivery of
the annual Compliance Certificate pursuant to subsection 7.2(a) of the ABL
Credit Agreement, the Borrower Representative will notify the ABL Collateral
Agent of any acquisition by the U.S. Grantor of (i) any registration of any
material United States Copyright, Patent or Trademark or (ii) any exclusive
rights under a material United States Copyright License, Patent License or
Trademark License constituting Collateral, and each applicable U.S. Grantor
shall take such actions as may be reasonably requested by the ABL Collateral
Agent (but only to the extent such actions are within such U.S. Grantor’s
control) to perfect the security interest granted to the ABL Collateral Agent
and the other Secured Parties therein, to the extent provided herein in respect
of any United States Copyright, Patent or Trademark constituting Collateral, by
(x) the execution and delivery of an amendment or supplement to this Agreement
(or amendments to any such agreement previously executed or delivered by such
U.S. Grantor) and/or (y) the making of appropriate filings (I) of financing
statements under the Uniform Commercial Code as in effect from time to time in
any applicable jurisdiction and/or (II) in the United States Patent and
Trademark Office, or with respect to Copyrights and Copyright Licenses, the
United States Copyright Office.

5.2.11 [Reserved].

5.2.12 Commercial Tort Actions. All Commercial Tort Actions of each U.S. Grantor
in existence on the date of this Agreement, known to such U.S. Grantor on the
date hereof, are described in Schedule 6. If any U.S. Grantor shall at any time
after the date of this Agreement acquire a Commercial Tort Action, such U.S.
Grantor shall promptly notify the ABL Collateral Agent thereof in a writing
signed by such U.S. Grantor and describing the details thereof and shall grant
to the ABL Collateral Agent in such writing a security interest therein and in
the proceeds thereof, all upon and subject to the terms of this Agreement.

5.2.13 Deposit Accounts; etc. Such U.S. Grantor shall take, or refrain from
taking, as the case may be, each action that is necessary to be taken or not
taken, as the case may be, so that no breach of subsection 4.16 of the ABL
Credit Agreement is caused by the failure to take such action or to refrain from
taking such action by such U.S. Grantor or any of its Subsidiaries.

5.2.14 Protection of Trademarks. Such U.S. Grantor shall, with respect to any
Trademarks that are material to the business of such U.S. Grantor, use
commercially reasonable efforts not to cease the use of any of such Trademarks
or fail to maintain the level of the quality of products sold and services
rendered under any of such Trademarks at a level at least substantially
consistent with the quality of such products and services as of the date hereof,
and shall use commercially reasonable efforts to take all steps reasonably
necessary to ensure that licensees of such Trademarks use such consistent
standards of quality, in each case, except as would not reasonably be expected
to have a Material Adverse Effect.

 

-27-



--------------------------------------------------------------------------------

5.2.15 Protection of Intellectual Property. Subject to and except as permitted
by the ABL Credit Agreement, such U.S. Grantor shall use commercially reasonable
efforts not to do any act or omit to do any act whereby any of the Intellectual
Property that is material to the business of such U.S. Grantor may lapse,
expire, or become abandoned, or unenforceable, in each case, except as would not
reasonably be expected to have a Material Adverse Effect.

5.2.16 Assignment of Letter-of-Credit Rights. In the case of any
Letter-of-Credit Rights of any U.S. Grantor not constituting Excluded Assets
acquired following the Closing Date and constituting Security Collateral, such
U.S. Grantor shall use its commercially reasonable efforts to promptly obtain
the consent of the issuer thereof and any nominated person thereon to the
assignment of the proceeds of the related letter of credit in accordance with
Section 5-114(c) of the Code.

5.3 Covenants of Each U.S. Pledgor. Each U.S. Pledgor covenants and agrees with
the ABL Collateral Agent and the other Secured Parties that, from and after the
date of this Agreement until the earliest to occur of (i) the Loans, any
Reimbursement Obligations, and all other Obligations then due and owing shall
have been paid in full in cash, no Letter of Credit shall be outstanding (except
for Letters of Credit that have been cash or backstopped pursuant to
arrangements reasonably acceptable to the relevant Issuing Lender) and the
Commitments shall have terminated, (ii) as to any U.S. Pledgor, a sale or other
disposition of all the Capital Stock of such U.S. Pledgor (other than to a U.S.
Borrower or a U.S. Guarantor), or any other transaction or occurrence as a
result of which such U.S. Pledgor ceases to be a Restricted Subsidiary of the
Parent Borrower, in each that is permitted under the ABL Credit Agreement or
(iii) as to any U.S. Pledgor, such U.S. Pledgor becoming an Excluded Subsidiary:

5.3.1 Additional Shares. If such U.S. Pledgor shall, as a result of its
ownership of its Pledged Stock, become entitled to receive or shall receive any
stock certificate (including, without limitation, any stock certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), stock option or similar rights in respect
of the Capital Stock of any Issuer, whether in addition to, in substitution of,
as a conversion of, or in exchange for, any shares of the Pledged Stock, or
otherwise in respect thereof, such U.S. Pledgor shall accept the same as the
agent of the ABL Collateral Agent and the other Secured Parties, hold the same
in trust for the ABL Collateral Agent and the other Secured Parties and deliver
the same forthwith to the ABL Collateral Agent (who will hold the same on behalf
of the Secured Parties), the applicable Collateral Representative or any
Additional Agent, as applicable, in accordance with any applicable Intercreditor
Agreement, in the exact form received, duly indorsed by such U.S. Pledgor to the
ABL Collateral Agent, the applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with any applicable Intercreditor Agreement,
if required, together with an undated stock power covering such certificate duly
executed in blank by such U.S. Grantor, to be held by the ABL Collateral Agent,
the applicable Collateral Representative or any Additional Agent, as applicable,
in accordance with any applicable Intercreditor Agreement, subject to the terms
hereof, as additional collateral security for the Obligations (subject to
subsection 3.3 and provided that in no event shall there be pledged, nor shall
any U.S. Pledgor be required to pledge, more than 65% of any series of
outstanding Capital Stock (including for these purposes any investment deemed to
be Capital Stock for United States tax purposes) of any Foreign Subsidiary
pursuant to this Agreement). Any sums paid upon or in respect of the Pledged
Stock upon the liquidation or dissolution of any Issuer (except any liquidation
or dissolution of any Subsidiary of the Parent Borrower not prohibited by the
ABL Credit Agreement) shall be paid over to the ABL Collateral Agent, the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with any applicable Intercreditor Agreement, to be held by the ABL
Collateral Agent, the applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with any applicable

 

-28-



--------------------------------------------------------------------------------

Intercreditor Agreement, subject to the terms hereof as additional collateral
security for the Obligations, and, except in the case of ULC Shares, in case any
distribution of capital shall be made on or in respect of the Pledged Stock or
any property shall be distributed upon or with respect to the Pledged Stock
pursuant to the recapitalization or reclassification of the capital of any
Issuer or pursuant to the reorganization thereof, the property so distributed
shall, unless otherwise subject to a perfected security interest in favor of the
ABL Collateral Agent, be delivered to the ABL Collateral Agent, the applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with any applicable Intercreditor Agreement, to be held by the ABL Collateral
Agent, the applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement, subject
to the terms hereof as additional collateral security for the Obligations, in
each case except as otherwise provided by the applicable Intercreditor
Agreement. If any sums of money or property so paid or distributed in respect of
the Pledged Stock shall be received by such U.S. Pledgor, such U.S. Pledgor
shall, until such money or property is paid or delivered to the ABL Collateral
Agent, the applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement, hold such
money or property in trust for the Secured Parties, segregated from other funds
of such U.S. Pledgor, as additional collateral security for the Obligations.

5.3.2 [Reserved].

5.3.3 Pledged Notes. Such U.S. Pledgor shall, within 60 days (or such longer
period as may be agreed by the ABL Collateral Agent in its sole discretion)
following the date of this Agreement (or on such later date upon which it
becomes a party hereto pursuant to subsection 9.15), deliver to the ABL
Collateral Agent, the applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with any applicable Intercreditor Agreement,
all Pledged Notes then held by such U.S. Pledgor, endorsed in blank or, at the
request of the ABL Collateral Agent, the applicable Collateral Representative or
any Additional Agent, as applicable, in accordance with any applicable
Intercreditor Agreement, endorsed to the ABL Collateral Agent, the applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with any applicable Intercreditor Agreement. Furthermore, within ten Business
Days (or such longer period as may be agreed by the ABL Collateral Agent in its
sole discretion) after any U.S. Pledgor obtains a Pledged Note, such U.S.
Pledgor shall cause such Pledged Note to be delivered to the ABL Collateral
Agent, the applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement, endorsed
in blank or, at the request of the ABL Collateral Agent, the applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with any applicable Intercreditor Agreement, endorsed to the ABL Collateral
Agent, the applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement.

5.3.4 Maintenance of Security Interest.

(a) Such U.S. Pledgor shall maintain the security interest created by this
Agreement in such U.S. Pledgor’s Pledged Collateral as a security interest
having at least the perfection and priority described in subsection 4.3.4 or
subsection 4.3.5, as applicable and shall defend such security interest against
the claims and demands of all Persons whomsoever. At any time and from time to
time, upon the written request of the ABL Collateral Agent and at the sole
expense of such U.S. Pledgor, such U.S. Pledgor will promptly and duly execute
and deliver such further

 

-29-



--------------------------------------------------------------------------------

instruments and documents and take such further actions as the ABL Collateral
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted by such
U.S. Pledgor; provided, that notwithstanding any other provision of this
Agreement or any other Loan Documents, neither the Parent Borrower nor any other
U.S. Pledgor will be required to (i) take any action in any jurisdiction other
than the United States of America, or required by the laws of any such non-U.S.
jurisdiction, or enter into any security agreement or pledge agreement governed
by the laws of any such non-U.S. jurisdiction, in order to create any security
interests (or other Liens) in assets located or titled outside of the United
States of America or to perfect any security interests (or other Liens) in any
Collateral, (ii) deliver control agreements with respect to, or confer
perfection by “control” over, any deposit accounts, bank or securities account
or other Collateral, except (A) as required by subsection 4.16 of the ABL Credit
Agreement and (B) in the case of Security Collateral that constitutes Capital
Stock or Pledged Notes in certificated form, delivering such Capital Stock or
Pledged Notes to the ABL Collateral Agent (or another Person as required under
any applicable Intercreditor Agreement), (iii) take any action in order to
perfect any security interests in any assets specifically requiring perfection
through control (including cash, cash equivalents, deposit accounts or
securities accounts) constituting Excluded Assets (except, in each case, to the
extent consisting of proceeds perfected by the filing of a financing statement
under the Code or, in the case of Pledged Stock, by being held by the ABL
Collateral Agent or an Additional Agent as agent for the ABL Collateral Agent),
(iv) deliver landlord lien waivers, estoppels or collateral access letters or
(v) file any fixture filing with respect to any security interest in Fixtures
affixed to or attached to any real property constituting Excluded Assets.

(b) The ABL Collateral Agent may grant extensions of time for the creation and
perfection of security interests in, or obtaining or delivery of documents or
other deliverables with respect to, particular assets of any U.S. Pledgor where
it determines that such action cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or any other Security Documents.

SECTION 6 REMEDIAL PROVISIONS

6.1 Certain Matters Relating to Accounts.

(a) At any time and from time to time after the occurrence and during the
continuance of an Event of Default, the ABL Collateral Agent shall have the
right to make test verifications of the Accounts Receivable constituting
Collateral in any reasonable manner and through any reasonable medium that it
reasonably considers advisable, and the relevant U.S. Grantor shall furnish all
such assistance and information as the ABL Collateral Agent may reasonably
require in connection with such test verifications. At any time and from time to
time after the occurrence and during the continuance of an Event of Default,
upon the ABL Collateral Agent’s reasonable request and at the expense of the
relevant U.S. Grantor, such U.S. Grantor shall cause independent public
accountants or others reasonably satisfactory to the ABL Collateral Agent to
furnish to the ABL Collateral Agent reports showing reconciliations, aging and
test verifications of, and trial balances for, the Accounts Receivable
constituting Collateral.

(b) The ABL Collateral Agent hereby authorizes each U.S. Grantor to collect such
U.S. Grantor’s Accounts Receivable and the ABL Collateral Agent may curtail or
terminate said authority at any time, without limiting the ABL Collateral
Agent’s rights under subsection 4.16 of the ABL Credit Agreement, after the
occurrence and during the continuance of an Event of Default specified in
subsection 9(a) of the ABL Credit Agreement. If required by the ABL Collateral
Agent at any time, without limiting

 

-30-



--------------------------------------------------------------------------------

the ABL Collateral Agent’s rights under subsection 4.16 of the ABL Credit
Agreement, after the occurrence and during the continuance of an Event of
Default specified in subsection 9(a) of the ABL Credit Agreement, any Proceeds
constituting payments or other cash proceeds of Accounts Receivable constituting
Collateral, when collected by such U.S. Grantor (other than Holding), (i) shall
be forthwith (and, in any event, within two Business Days of receipt by such
U.S. Grantor) deposited in, or otherwise transferred by such U.S. Grantor to,
the Collateral Proceeds Account, subject to withdrawal by the ABL Collateral
Agent for the account of the Secured Parties only as provided in subsection 6.5,
and (ii) until so turned over, shall be held by such U.S. Grantor in trust for
the ABL Collateral Agent and the other Secured Parties, segregated from other
funds of such U.S. Grantor. All Proceeds constituting collections or other cash
proceeds of Accounts Receivable constituting Collateral while held by the
Collateral Account Bank (or by any U.S. Grantor in trust for the benefit of the
ABL Collateral Agent and the other Secured Parties) shall continue to be
collateral security for all of the Obligations and shall not constitute payment
thereof until applied as hereinafter provided. At any time when an Event of
Default specified in subsection 9(a) of the ABL Credit Agreement has occurred
and is continuing, at the ABL Collateral Agent’s election, each of the ABL
Collateral Agent and the Administrative Agent may apply all or any part of the
funds on deposit in the Collateral Proceeds Account established by the relevant
U.S. Grantor to the payment of the Obligations of such U.S. Grantor then due and
owing, such application to be made as set forth in subsection 6.5. So long as no
Event of Default has occurred and is continuing, the funds on deposit in the
Collateral Proceeds Account shall be remitted as provided in subsection 6.1(d).

(c) At any time and from time to time after the occurrence and during the
continuance of an Event of Default specified in subsection 9(a) of the ABL
Credit Agreement, at the ABL Collateral Agent’s request, each U.S. Grantor
(other than Holding) shall deliver to the ABL Collateral Agent copies or, if
required by the ABL Collateral Agent for the enforcement thereof or foreclosure
thereon, originals of all documents held by such U.S. Grantor evidencing, and
relating to, the agreements and transactions which gave rise to such U.S.
Grantor’s Accounts Receivable constituting Collateral, including, without
limitation, all statements relating to such U.S. Grantor’s Accounts Receivable
constituting Collateral and all orders, invoices and shipping receipts related
thereto.

(d) So long as no Event of Default has occurred and is continuing, the ABL
Collateral Agent shall instruct the Collateral Account Bank to promptly remit
any funds on deposit in each U.S. Grantor’s (other than Holding) Collateral
Proceeds Account to any account designated by such U.S. Grantor, maintained in
compliance with the provisions of subsection 4.16 of the ABL Credit Agreement.
In the event that an Event of Default has occurred and is continuing, the ABL
Collateral Agent, at its option, may require that each Collateral Proceeds
Account and the Concentration Account of each U.S. Grantor (other than Holding)
be established at the ABL Collateral Agent or another institution reasonably
acceptable to the ABL Collateral Agent. Subject to subsection 4.16 of the ABL
Credit Agreement, each U.S. Grantor shall have the right, at any time and from
time to time, to withdraw such of its own funds from its own Concentration
Account, and to maintain such balances in its Concentration Account, as it shall
deem to be necessary or desirable.

6.2 Communications with Obligors; U.S. Grantors Remain Liable.

(a) The ABL Collateral Agent, in its own name or in the name of others, may at
any time and from time to time after the occurrence and during the continuance
of an Event of Default specified in subsection 9(a) of the ABL Credit Agreement
communicate with obligors under the Accounts Receivable and parties to the
Contracts (in each case, to the extent constituting Collateral) to verify with
them to the ABL Collateral Agent’s satisfaction the existence, amount and terms
of any Accounts Receivable or Contracts.

 

-31-



--------------------------------------------------------------------------------

(b) Upon the request of the ABL Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default specified in
subsection 9(a) of the ABL Credit Agreement, each U.S. Grantor (other than
Holding) shall notify obligors on such U.S. Grantor’s Accounts Receivable and
parties to such U.S. Grantor’s Contracts (in each case, to the extent
constituting Collateral) that such Accounts Receivable and such Contracts have
been assigned to the ABL Collateral Agent, for the benefit of the Secured
Parties, and that payments in respect thereof shall be made directly to the ABL
Collateral Agent.

(c) Anything herein to the contrary notwithstanding, each U.S. Grantor shall
remain liable under each of such U.S. Grantor’s Accounts Receivable to observe
and perform all the conditions and obligations to be observed and performed by
it thereunder, all in accordance with the terms of any agreement giving rise
thereto. None of the ABL Collateral Agent, the Administrative Agent or any other
Secured Party shall have any obligation or liability under any Accounts
Receivable (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or the receipt by the ABL Collateral Agent or any other Secured
Party of any payment relating thereto, nor shall the ABL Collateral Agent or any
other Secured Party be obligated in any manner to perform any of the obligations
of any U.S. Grantor under or pursuant to any Accounts Receivable (or any
agreement giving rise thereto) to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts that may have been assigned to it or to which it may be entitled
at any time or times.

6.3 Pledged Stock.

(a) Unless an Event of Default shall have occurred and be continuing and the ABL
Collateral Agent shall have given notice to the relevant U.S. Pledgor of the ABL
Collateral Agent’s intent to exercise its corresponding rights pursuant to
subsection 6.3(b), each U.S. Pledgor shall be permitted to receive all cash
dividends and distributions paid in respect of the Pledged Stock (subject to the
last two sentences of subsection 5.3.1) and all payments made in respect of the
Pledged Notes, to the extent permitted in the ABL Credit Agreement, and to
exercise all voting and corporate rights with respect to the Pledged Stock;
provided, however, that no vote shall be cast or corporate right exercised or
such other action taken which is prohibited by, or would result in any violation
of, any provision of the ABL Credit Agreement, this Agreement or any other Loan
Document.

(b) If an Event of Default shall occur and be continuing and the ABL Collateral
Agent shall give written notice of its intent to exercise such rights to the
relevant U.S. Pledgor or U.S. Pledgors, (i) the ABL Collateral Agent, the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with the terms of any applicable Intercreditor Agreement, shall have
the right, except in the case of ULC Shares, to receive any and all cash
dividends, payments or other Proceeds paid in respect of the Pledged Stock and
make application thereof to the Obligations of the relevant U.S. Pledgor as
provided in the ABL Credit Agreement consistent with subsection 6.5, and
(ii) except in the case of ULC Shares, any or all of the Pledged Stock shall be
registered in the name of the ABL Collateral Agent, the applicable Collateral
Representative or any Additional Agent, or the respective nominee of any
thereof, as applicable, in accordance with the terms of any applicable
Intercreditor Agreement, and the ABL Collateral Agent, the Collateral
Representative or any Additional Agent, or acting through its respective
nominee, as applicable, in accordance with the terms of any applicable
Intercreditor Agreement, may thereafter exercise (x) except in the case of ULC
Shares, all voting, corporate and other rights pertaining to such Pledged Stock
at any meeting of shareholders of the relevant Issuer or Issuers or otherwise
and (y) except in the case of ULC Shares, any and all rights of conversion,
exchange, subscription and any other rights, privileges or options pertaining to
such Pledged Stock as if it were the

 

-32-



--------------------------------------------------------------------------------

absolute owner thereof (including, without limitation, the right to exchange at
its discretion any and all of the Pledged Stock other than ULC Shares upon the
merger, amalgamation, consolidation, reorganization, recapitalization or other
fundamental change in the corporate structure of any Issuer, or upon the
exercise by the relevant U.S. Pledgor or the ABL Collateral Agent, the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with the terms of any applicable Intercreditor Agreement, of any
right, privilege or option pertaining to such Pledged Stock other than ULC
Shares, and in connection therewith, the right to deposit and deliver any and
all of the Pledged Stock other than ULC Shares with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the ABL Collateral Agent, the applicable Collateral Representative
or any Additional Agent, as applicable, in accordance with the terms of any
applicable Intercreditor Agreement, may reasonably determine), all without
liability (other than for its gross negligence or willful misconduct) except to
account for property actually received by it, but the ABL Collateral Agent, the
applicable Collateral Representative or any Additional Agent, as applicable,
shall have no duty to any U.S. Pledgor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing, provided that the ABL Collateral Agent, the applicable Collateral
Representative or any Additional Agent, as applicable, shall not exercise any
voting or other consensual rights pertaining to the Pledged Stock in any way
that would constitute an exercise of the remedies described in subsection 6.6
other than in accordance with subsection 6.6.

(c) Each U.S. Pledgor hereby authorizes and instructs each Issuer or maker of
any Pledged Securities pledged by such U.S. Pledgor hereunder other than ULC
Shares to, subject to any applicable Intercreditor Agreement, (i) comply with
any instruction received by it from the ABL Collateral Agent in writing with
respect to Capital Stock in such Issuer that (x) states that an Event of Default
has occurred and is continuing and (y) is otherwise in accordance with the terms
of this Agreement, without any other or further instructions from such U.S.
Pledgor, and each U.S. Pledgor agrees that each Issuer or maker shall be fully
protected in so complying, and (ii) unless otherwise expressly permitted hereby,
pay any dividends or other payments with respect to the Pledged Securities
directly to the ABL Collateral Agent.

6.4 Proceeds to Be Turned Over to the ABL Collateral Agent. In addition to the
rights of the ABL Collateral Agent specified in subsection 6.1 with respect to
payments of Accounts Receivable constituting Collateral, if an Event of Default
shall occur and be continuing, and the ABL Collateral Agent shall have
instructed any U.S. Grantor to do so, all Proceeds of Security Collateral
received by such U.S. Grantor consisting of cash, checks and other Cash
Equivalent items shall be held by such U.S. Grantor in trust for the ABL
Collateral Agent and the other Secured Parties hereto, any Additional Agent and
the other applicable Additional Secured Parties (as defined in the applicable
Intercreditor Agreement) or the applicable Collateral Representative, as
applicable, in accordance with the terms of any applicable Intercreditor
Agreement, segregated from other funds of such U.S. Grantor, and shall,
forthwith upon receipt by such U.S. Grantor, be turned over to the ABL
Collateral Agent, the applicable Collateral Representative or any Additional
Agent, as applicable, (or their respective agents appointed for purposes of
perfection) in the exact form received by such U.S. Grantor (duly indorsed by
such U.S. Grantor to the ABL Collateral Agent, the applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with the
terms of any applicable Intercreditor Agreement, if required). All Proceeds of
Security Collateral received by the ABL Collateral Agent hereunder shall be held
by the ABL Collateral Agent in the relevant Collateral Proceeds Account
maintained under its sole dominion and control. All Proceeds of Security
Collateral while held by the ABL Collateral Agent in such Collateral Proceeds
Account (or by the relevant U.S. Grantor in trust for the ABL Collateral Agent
and the other Secured Parties) shall continue to be held as collateral security
for all the Obligations of such U.S. Grantor and shall not constitute payment
thereof until applied as provided in subsection 6.5 and any applicable
Intercreditor Agreement.

 

-33-



--------------------------------------------------------------------------------

6.5 Application of Proceeds. It is agreed that if an Event of Default shall
occur and be continuing, any and all Proceeds of the relevant U.S. Granting
Party’s Security Collateral received by the ABL Collateral Agent (whether from
the relevant U.S. Granting Party or otherwise) shall be held by the ABL
Collateral Agent for the benefit of the Secured Parties as collateral security
for the Obligations of the relevant U.S. Granting Party (whether matured or
unmatured), and/or then or at any time thereafter may, in the sole discretion of
the ABL Collateral Agent, subject to any applicable Intercreditor Agreement, be
applied by the ABL Collateral Agent against the Obligations of the relevant U.S.
Granting Party then due and owing in the order of priority set forth in the ABL
Credit Agreement.

6.6 Code and Other Remedies. If an Event of Default shall occur and be
continuing, subject to the terms of any applicable Intercreditor Agreement, the
ABL Collateral Agent, on behalf of the Secured Parties, may exercise, in
addition to all other rights and remedies granted to them in this Agreement and
in any other instrument or agreement securing, evidencing or relating to the
Obligations to the extent permitted by applicable law, all rights and remedies
of a secured party under the Code and under any other applicable law and in
equity. Subject to subsection 3.3(d), without limiting the generality of the
foregoing, to the extent permitted by applicable law, subject to the terms of
any applicable Intercreditor Agreement, the ABL Collateral Agent, without demand
of performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
U.S. Granting Party or any other Person (all and each of which demands,
defenses, advertisements and notices are hereby waived), may in such
circumstances, forthwith collect, receive, appropriate and realize upon the
Security Collateral, or any part thereof, and/or may forthwith, subject to any
existing reserved rights or licenses, sell, lease, assign, give option or
options to purchase, or otherwise dispose of and deliver the Security Collateral
or any part thereof (or contract to do any of the foregoing), in one or more
parcels at public or private sale or sales, at any exchange, broker’s board or
office of the ABL Collateral Agent or any other Secured Party or elsewhere upon
such terms and conditions as it may deem advisable and at such prices as it may
deem best, for cash or on credit or for future delivery without assumption of
any credit risk. To the extent permitted by law, subject to the terms of any
applicable Intercreditor Agreement, the ABL Collateral Agent or any other
Secured Party shall have the right, upon any such sale or sales, to purchase the
whole or any part of the Security Collateral so sold, free of any right or
equity of redemption in such U.S. Granting Party, which right or equity is
hereby waived and released. Each U.S. Granting Party further agrees, at the ABL
Collateral Agent’s request (subject to the terms of any applicable Intercreditor
Agreement), to assemble the Security Collateral and make it available to the ABL
Collateral Agent at places which the ABL Collateral Agent shall reasonably
select, whether at such U.S. Granting Party’s premises or elsewhere. The ABL
Collateral Agent shall apply the net proceeds of any action taken by it pursuant
to this subsection 6.6, after deducting all reasonable costs and expenses of
every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Security Collateral or in any way relating to the
Security Collateral or the rights of the ABL Collateral Agent and the other
Secured Parties hereunder, including, without limitation, reasonable attorneys’
fees and disbursements, to the payment in whole or in part of the Obligations of
the relevant U.S. Granting Party then due and owing, in the order of priority
specified in subsection 6.5, and only after such application and after the
payment by the ABL Collateral Agent of any other amount required by any
provision of law, including, without limitation, Section 9-615(a)(3) of the
Code, need the ABL Collateral Agent account for the surplus, if any, to such
U.S. Granting Party. To the extent permitted by applicable law, (i) such U.S.
Granting Party waives all claims, damages and demands it may acquire against the
ABL Collateral Agent or any other Secured Party arising out of the repossession,
retention or sale of the Security Collateral, other than any such claims,
damages and demands that may arise from the gross negligence or willful
misconduct of any of the ABL Collateral Agent or such other Secured Party, and
(ii) if any notice of a proposed sale or other disposition of Security
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.

 

-34-



--------------------------------------------------------------------------------

6.7 Registration Rights.

(a) Subject to any applicable Intercreditor Agreement, if the ABL Collateral
Agent shall determine to exercise its right to sell any or all of the Pledged
Stock pursuant to subsection 6.6, and if in the reasonable opinion of the ABL
Collateral Agent it is necessary or reasonably advisable to have the Pledged
Stock, or that portion thereof to be sold, registered under the provisions of
the Securities Act, the relevant U.S. Pledgor will use its reasonable best
efforts to cause the Issuer thereof to (i) execute and deliver, and use its
reasonable best efforts to cause the directors and officers of such Issuer to
execute and deliver, all such instruments and documents, and do or cause to be
done all such other acts as may be, in the reasonable opinion of the ABL
Collateral Agent, necessary or advisable to register such Pledged Stock, or that
portion thereof to be sold, under the provisions of the Securities Act, (ii) use
its reasonable best efforts to cause the registration statement relating thereto
to become effective and to remain effective for a period of not more than one
year from the date of the first public offering of such Pledged Stock, or that
portion thereof to be sold, and (iii) make all amendments thereto and/or to the
related prospectus which, in the reasonable opinion of the ABL Collateral Agent,
are necessary or advisable, all in conformity with the requirements of the
Securities Act and the rules and regulations of the SEC applicable thereto. Such
U.S. Pledgor agrees to use its reasonable best efforts to cause such Issuer to
comply with the provisions of the securities or “Blue Sky” laws of any and all
states and the District of Columbia that the ABL Collateral Agent shall
reasonably designate and to make available to its security holders, as soon as
practicable, an earnings statement (which need not be audited) that will satisfy
the provisions of Section 11(a) of the Securities Act.

(b) Such U.S. Pledgor recognizes that the ABL Collateral Agent may be unable to
effect a public sale of any or all such Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Such U.S.
Pledgor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, to the extent permitted by applicable law,
agrees that any such private sale shall be deemed to have been made in a
commercially reasonable manner. The ABL Collateral Agent shall not be under any
obligation to delay a sale of any of the Pledged Stock for the period of time
necessary to permit the Issuer thereof to register such securities for public
sale under the Securities Act, or under applicable state securities laws, even
if such Issuer would agree to do so.

(c) Such U.S. Pledgor agrees to use its reasonable best efforts to do or cause
to be done all such other acts as may be necessary to make such sale or sales of
all or any portion of such Pledged Stock pursuant to this subsection 6.7 valid
and binding and in compliance with any and all other applicable Requirements of
Law. Such U.S. Pledgor further agrees that a breach of any of the covenants
contained in this subsection 6.7 will cause irreparable injury to the ABL
Collateral Agent and the Lenders, that the ABL Collateral Agent and the Lenders
have no adequate remedy at law in respect of such breach and, as a consequence,
that each and every covenant contained in this subsection 6.7 shall be
specifically enforceable against such U.S. Pledgor, and to the extent permitted
by applicable law, such U.S. Pledgor hereby waives and agrees not to assert any
defenses against an action for specific performance of such covenants (except
for a defense that no Event of Default has occurred or is continuing under the
ABL Credit Agreement).

6.8 Waiver; Deficiency. Each U.S. Granting Party shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Security
Collateral are insufficient to pay in full, the Loans, Reimbursement Obligations
constituting Obligations of such U.S. Granting Party and, to the

 

-35-



--------------------------------------------------------------------------------

extent then due and owing, all other Obligations of such U.S. Granting Party and
the reasonable fees and disbursements of any attorneys employed by the ABL
Collateral Agent or any other Secured Party to collect such deficiency.

SECTION 7 THE ABL COLLATERAL AGENT

7.1 ABL Collateral Agent’s Appointment as Attorney-in-Fact, etc.

(a) Each U.S. Granting Party hereby irrevocably constitutes and appoints the ABL
Collateral Agent and any authorized officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such U.S. Granting Party and in
the name of such U.S. Granting Party or in its own name, for the purpose of
carrying out the terms of this Agreement, to take any and all appropriate action
and to execute any and all documents and instruments that may be reasonably
necessary or desirable to accomplish the purposes of this Agreement to the
extent permitted by applicable law, provided that the ABL Collateral Agent
agrees not to exercise such power except upon the occurrence and during the
continuance of any Event of Default, and in accordance with and subject to each
applicable Intercreditor Agreement. Without limiting the generality of the
foregoing, at any time when an Event of Default has occurred and is continuing
(in each case to the extent permitted by applicable law and subject to each
applicable Intercreditor Agreement), (x) each U.S. Pledgor hereby gives the ABL
Collateral Agent the power and right, on behalf of such U.S. Pledgor, without
notice or assent by such U.S. Pledgor, to execute, in connection with any sale
provided for in subsection 6.6 or 6.7, any endorsements, assessments or other
instruments of conveyance or transfer with respect to such U.S. Pledgor’s
Pledged Collateral and (y) each U.S. Grantor hereby gives the ABL Collateral
Agent the power and right, on behalf of such U.S. Grantor, without notice to or
assent by such U.S. Grantor, to do any or all of the following:

(i) in the name of such U.S. Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Accounts Receivable of
such U.S. Grantor that constitutes Collateral or with respect to any other
Collateral of such U.S. Grantor and file any claim or take any other action or
institute any proceeding in any court of law or equity or otherwise deemed
appropriate by the ABL Collateral Agent for the purpose of collecting any and
all such moneys due under any Accounts Receivable of such U.S. Grantor that
constitutes Collateral or with respect to any other Collateral of such U.S.
Grantor whenever payable;

(ii) in the case of any Copyright, Patent or Trademark constituting Collateral
of such U.S. Grantor, execute and deliver any and all agreements, instruments,
documents and papers as the ABL Collateral Agent may reasonably request to such
U.S. Grantor to evidence the ABL Collateral Agent’s and the Lenders’ security
interest in such Copyright, Patent or Trademark and the goodwill and general
intangibles of such U.S. Grantor relating thereto or represented thereby, and
such U.S. Grantor hereby consents to the non-exclusive royalty free use by the
ABL Collateral Agent of any Copyright, Patent or Trademark owned by such U.S.
Grantor included in the Collateral for the purposes of disposing of any
Collateral;

(iii) pay or discharge taxes and Liens, other than Liens permitted under this
Agreement or the other Loan Documents, levied or placed on the Security
Collateral of such U.S. Grantor, effect any repairs or any insurance called for
by the terms of this Agreement and pay all or any part of the premiums therefor
and the costs thereof; and

 

-36-



--------------------------------------------------------------------------------

(iv) (A) direct any party liable for any payment under any of the Security
Collateral of such U.S. Grantor to make payment of any and all moneys due or to
become due thereunder directly to the ABL Collateral Agent or as the ABL
Collateral Agent shall direct; (B) ask or demand for, collect, receive payment
of and receipt for, any and all moneys, claims and other amounts due or to
become due at any time in respect of or arising out of any Security Collateral
of such U.S. Grantor; (C) sign and indorse any invoices, freight or express
bills, bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Security Collateral of such U.S. Grantor; (D) commence and prosecute any
suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Security Collateral of such U.S. Grantor or any
portion thereof and to enforce any other right in respect of any Security
Collateral of such U.S. Grantor; (E) defend any suit, action or proceeding
brought against such U.S. Grantor with respect to any Security Collateral of
such U.S. Grantor; (F) settle, compromise or adjust any such suit, action or
proceeding described in clause (E) above and, in connection therewith, to give
such discharges or releases as the ABL Collateral Agent may deem appropriate;
(G) subject to any existing reserved rights or licenses, assign any Copyright,
Patent or Trademark constituting Security Collateral of such U.S. Grantor (along
with the goodwill of the business to which any such Copyright, Patent or
Trademark pertains), for such term or terms, on such conditions, and in such
manner, as the ABL Collateral Agent shall in its sole discretion determine; and
(H) generally, sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any of the Security Collateral of such U.S. Grantor as fully
and completely as though the ABL Collateral Agent were the absolute owner
thereof for all purposes, and do, at the ABL Collateral Agent’s option and such
U.S. Grantor’s expense, at any time, or from time to time, all acts and things
which the ABL Collateral Agent deems necessary to protect, preserve or realize
upon the Security Collateral of such U.S. Grantor and the ABL Collateral Agent’s
and the other Secured Parties’ security interests therein and to effect the
intent of this Agreement, all as fully and effectively as such U.S. Grantor
might do.

(b) The reasonable expenses of the ABL Collateral Agent incurred in connection
with actions undertaken as provided in this subsection 7.1, together with
interest thereon at a rate per annum equal to the rate per annum at which
interest would then be payable on past due ABR Loans that are U.S. Facility
Revolving Credit Loans or Canadian Facility Revolving Credit Loans made to a
U.S. Borrower under the ABL Credit Agreement, from the date of payment by the
ABL Collateral Agent to the date reimbursed by the relevant U.S. Granting Party,
shall be payable by such U.S. Granting Party to the ABL Collateral Agent on
demand.

(c) Each U.S. Granting Party hereby ratifies all that said attorney shall
lawfully do or cause to be done by virtue hereof. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable as to the relevant U.S. Granting Party until the earliest to occur
of (i) the first date on which all the Loans and all other Borrower Obligations
then due and owing, are paid in full in cash, no Letters of Credit remain
outstanding (except for Letters of Credit that have been cash collateralized,
backstopped or otherwise provided for pursuant to arrangements reasonably
acceptable to the relevant Issuing Lender), (ii) as to any U.S. Grantor, a sale
or other disposition of all of the Capital Stock of such U.S. Grantor (other
than to a U.S. Borrower or a U.S. Guarantor), or any other transaction or
occurrence as a result of which such U.S. Grantor ceases to be a Restricted
Subsidiary of the Parent Borrower, in each case, that is permitted under the ABL
Credit Agreement and (iii) as to any U.S. Grantor, such U.S. Grantor becoming an
Excluded Subsidiary.

7.2 Duty of ABL Collateral Agent. The ABL Collateral Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Security
Collateral in its possession, under Section 9-207 of the Code or otherwise,
shall be to deal with it in the same manner as the ABL Collateral Agent deals
with similar property for its own account. None of the ABL Collateral Agent or
any other Secured

 

-37-



--------------------------------------------------------------------------------

Party nor any of their respective officers, directors, employees or agents shall
be liable for failure to demand, collect or realize upon any of the Security
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Security Collateral upon the request of any U.S.
Granting Party or any other Person or, except as otherwise provided herein, to
take any other action whatsoever with regard to the Security Collateral or any
part thereof. The powers conferred on the ABL Collateral Agent and the other
Secured Parties hereunder are solely to protect the ABL Collateral Agent’s and
the other Secured Parties’ interests in the Security Collateral and shall not
impose any duty upon the ABL Collateral Agent or any other Secured Party to
exercise any such powers. The ABL Collateral Agent and the other Secured Parties
shall be accountable only for amounts that they actually receive as a result of
the exercise of such powers, and to the maximum extent permitted by applicable
law, neither they nor any of their officers, directors, employees or agents
shall be responsible to any U.S. Granting Party for any act or failure to act
hereunder, except as otherwise provided herein or for their own gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

7.3 Financing Statements. Pursuant to any applicable law, each U.S. Granting
Party authorizes the ABL Collateral Agent to file or record financing statements
and other filing or recording documents or instruments with respect to such U.S.
Granting Party’s Security Collateral without the signature of such U.S. Granting
Party in such form and in such filing offices as the ABL Collateral Agent
reasonably determines appropriate to perfect the security interests of the ABL
Collateral Agent under this Agreement. Each U.S. Granting Party authorizes the
ABL Collateral Agent to use any collateral description reasonably determined by
the ABL Collateral Agent, including, without limitation, the collateral
description “all personal property now existing or hereafter acquired” or “all
assets now existing or hereafter acquired” or words of similar meaning in any
such financing statements, provided that any collateral description in any
financing statement or other filing or recording document or instrument with
respect to Holding and/or Holding’s Pledged Collateral shall be limited to an
accurate and precise description of Holding’s Pledged Collateral. The ABL
Collateral Agent agrees to use its commercially reasonable efforts to notify the
relevant U.S. Granting Party of any financing or continuation statement filed by
it, provided that any failure to give such notice shall not affect the validity
or effectiveness of any such filing.

7.4 Authority of ABL Collateral Agent. Each U.S. Granting Party acknowledges
that the rights and responsibilities of the ABL Collateral Agent under this
Agreement with respect to any action taken by the ABL Collateral Agent or the
exercise or non-exercise by the ABL Collateral Agent of any option, voting
right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement or any amendment, supplement or other
modification of this Agreement shall, as between the ABL Collateral Agent and
the Secured Parties, be governed by the ABL Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the ABL Collateral Agent and the U.S. Granting Parties, the ABL
Collateral Agent shall be conclusively presumed to be acting as agent for the
Secured Parties with full and valid authority so to act or refrain from acting,
and no U.S. Granting Party shall be under any obligation, or entitlement, to
make any inquiry respecting such authority.

7.5 Right of Inspection. Upon reasonable written advance notice to any U.S.
Grantor and as often as may reasonably be desired, or at any time and from time
to time after the occurrence and during the continuation of an Event of Default,
the ABL Collateral Agent shall have reasonable access during normal business
hours to all the books, correspondence and records of such U.S. Grantor (other
than Holding), and the ABL Collateral Agent and its representatives may examine
the same, and to the extent reasonable take extracts therefrom and make
photocopies thereof, and such U.S. Grantor agrees to render to the ABL
Collateral Agent at such U.S. Grantor’s reasonable cost and expense, such
clerical and other

 

-38-



--------------------------------------------------------------------------------

assistance as may be reasonably requested with regard thereto. The ABL
Collateral Agent and its representatives shall also have the right, upon
reasonable advance written notice to such U.S. Grantor subject to any lease
restrictions, to enter during normal business hours into and upon any premises
owned, leased or operated by such U.S. Grantor where any of such U.S. Grantor’s
Inventory or Equipment is located for the purpose of inspecting the same,
observing its use or otherwise protecting its interests therein to the extent
not inconsistent with the provisions of the ABL Credit Agreement and the other
Loan Documents (and subject to each applicable Intercreditor Agreement).

SECTION 8 NON-LENDER SECURED PARTIES

8.1 Rights to Collateral.

(a) The Non-Lender Secured Parties shall not have any right whatsoever to do any
of the following: (i) exercise any rights or remedies with respect to the
Collateral (such term, as used in this Section 8, having the meaning assigned to
it in the ABL Credit Agreement), or to direct the ABL Collateral Agent to do the
same, including, without limitation, the right to (A) enforce any Liens or sell
or otherwise foreclose on any portion of the Collateral, (B) request any action,
institute any proceedings, exercise any voting rights, give any instructions,
make any election, notify account debtors or make collections with respect to
all or any portion of the Collateral or (C) release any U.S. Granting Party
under this Agreement or release any Collateral from the Liens of any Security
Document or consent to or otherwise approve any such release; (ii) demand,
accept or obtain any Lien on any Collateral (except for Liens arising under, and
subject to the terms of, this Agreement); (iii) vote in any Bankruptcy Case or
similar proceeding in respect of Holding or any of its Subsidiaries (any such
proceeding, for purposes of this clause (a), a “Bankruptcy”) with respect to, or
take any other actions concerning the Collateral; (iv) receive any proceeds from
any sale, transfer or other disposition of any of the Collateral (except in
accordance with this Agreement); (v) oppose any sale, transfer or other
disposition of the Collateral; (vi) object to any debtor-in-possession financing
in any Bankruptcy which is provided by one or more Lenders among others
(including on a priming basis under Section 364(d) of the Bankruptcy Code);
(vii) object to the use of cash collateral in respect of the Collateral in any
Bankruptcy; or (viii) seek, or object to the Lenders or Agents seeking on an
equal and ratable basis, any adequate protection or relief from the automatic
stay with respect to the Collateral in any Bankruptcy.

(b) Each Non-Lender Secured Party, by its acceptance of the benefits of this
Agreement and the other Security Documents, agrees that in exercising rights and
remedies with respect to the Collateral, the ABL Collateral Agent and the
Lenders, with the consent of the ABL Collateral Agent, may enforce the
provisions of the Security Documents and exercise remedies thereunder and under
any other Loan Documents (or refrain from enforcing rights and exercising
remedies), all in such order and in such manner as they may determine in the
exercise of their sole business judgment. Such exercise and enforcement shall
include, without limitation, the rights to collect, sell, dispose of or
otherwise realize upon all or any part of the Collateral, to incur expenses in
connection with such collection, sale, disposition or other realization and to
exercise all the rights and remedies of a secured lender under the Uniform
Commercial Code as in effect from time to time in any applicable jurisdiction.
The Non-Lender Secured Parties by their acceptance of the benefits of this
Agreement and the other Security Documents hereby agree not to contest or
otherwise challenge any such collection, sale, disposition or other realization
of or upon all or any of the Collateral. Whether or not a Bankruptcy Case has
been commenced, the Non-Lender Secured Parties shall be deemed to have consented
to any sale or other disposition of any property, business or assets of Holding
or any of its Subsidiaries and the release of any or all of the Collateral from
the Liens of any Security Document in connection therewith.

 

-39-



--------------------------------------------------------------------------------

(c) Notwithstanding any provision of this subsection 8.1, the Non-Lender Secured
Parties shall be entitled subject to each applicable Intercreditor Agreement to
file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleadings (A) in order to prevent
any Person from seeking to foreclose on the Collateral or supersede the
Non-Lender Secured Parties’ claim thereto or (B) in opposition to any motion,
claim, adversary proceeding or other pleading made by any Person objecting to or
otherwise seeking the disallowance of the claims of the Non-Lender Secured
Parties. Each Non-Lender Secured Party, by its acceptance of the benefits of
this Agreement, agrees to be bound by and to comply with each applicable
Intercreditor Agreement and authorizes the ABL Collateral Agent to enter into
each Intercreditor Agreement on its behalf.

(d) Each Non-Lender Secured Party, by its acceptance of the benefits of this
Agreement, agrees that the ABL Collateral Agent and the Lenders may deal with
the Collateral, including any exchange, taking or release of Collateral, may
change or increase the amount of the Borrower Obligations and/or the Guarantor
Obligations, and may release any U.S. Granting Party from its Obligations
hereunder, all without any liability or obligation (except as may be otherwise
expressly provided herein) to the Non-Lender Secured Parties.

8.2 Appointment of Agent. Each Non-Lender Secured Party, by its acceptance of
the benefits of this Agreement and the other Security Documents, shall be deemed
irrevocably to make, constitute and appoint the ABL Collateral Agent, as agent
under the ABL Credit Agreement (and all officers, employees or agents designated
by the ABL Collateral Agent) as such Person’s true and lawful agent and
attorney-in-fact, and in such capacity, the ABL Collateral Agent shall have the
right, with power of substitution for the Non-Lender Secured Parties and in each
such Person’s name or otherwise, to effectuate any sale, transfer or other
disposition of the Collateral. It is understood and agreed that the appointment
of the ABL Collateral Agent as the agent and attorney-in-fact of the Non-Lender
Secured Parties for the purposes set forth herein is coupled with an interest
and is irrevocable. It is understood and agreed that the ABL Collateral Agent
has appointed the Administrative Agent as its agent for purposes of perfecting
certain of the security interests created hereunder and for otherwise carrying
out certain of its obligations hereunder.

8.3 Waiver of Claims. To the maximum extent permitted by law, each Non-Lender
Secured Party waives any claim it might have against the ABL Collateral Agent or
the Lenders with respect to, or arising out of, any action or failure to act or
any error of judgment, negligence, or mistake or oversight whatsoever on the
part of the ABL Collateral Agent or the Lenders or their respective directors,
officers, employees or agents with respect to any exercise of rights or remedies
under the Loan Documents or any transaction relating to the Collateral
(including, without limitation, any such exercise described in subsection
8.1(b)), except for any such action or failure to act that constitutes willful
misconduct or gross negligence of such Person. To the maximum extent permitted
by applicable law, none of the ABL Collateral Agent or any Lender or any of
their respective directors, officers, employees or agents shall be liable for
failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of Holding, any Subsidiary of Holding, any
Non-Lender Secured Party or any other Person or to take any other action or
forbear from doing so whatsoever with regard to the Collateral or any part
thereof, except for any such action or failure to act that constitutes willful
misconduct or gross negligence of such Person.

8.4 Designation of Non-Lender Secured Parties. The Parent Borrower may from time
to time designate a Person as a “Bank Products Affiliate” or a “Hedging
Affiliate” hereunder by written notice to the ABL Collateral Agent in accordance
with the terms of the ABL Credit Agreement. Upon being so designated by the
Parent Borrower, such Bank Products Affiliate or Hedging Affiliate (as the case
may be) shall be a Non-Lender Secured Party for the purposes of this Agreement
for as long as so

 

-40-



--------------------------------------------------------------------------------

designated by the Parent Borrower; provided that, at the time of the Parent
Borrower’s designation of such Non-Lender Secured Party, the obligations of the
relevant U.S. Granting Party under the applicable Hedging Agreement or Bank
Products Agreement (as the case may be) have not been designated as Additional
Obligations.

SECTION 9 MISCELLANEOUS

9.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except by a written
instrument executed by each affected U.S. Granting Party and the ABL Collateral
Agent, provided that (a) any provision of this Agreement imposing obligations on
any U.S. Granting Party may be waived by the ABL Collateral Agent in a written
instrument executed by the ABL Collateral Agent and (b) if separately agreed in
writing between the Parent Borrower and any Non-Lender Secured Party (and such
Non-Lender Secured Party has been designated in writing by the Parent Borrower
to the ABL Collateral Agent for purposes of this sentence, for so long as so
designated), no such waiver and no such amendment or modification shall amend,
modify or waive subsection 6.5 (or the definition of “Non-Lender Secured Party”
or “Secured Party” to the extent relating thereto) if such waiver, amendment,
supplement or modification would directly and adversely affect a Non-Lender
Secured Party without the written consent of such affected Non-Lender Secured
Party. For the avoidance of doubt, it is understood and agreed that any
amendment, amendment and restatement, waiver, supplement or other modification
of or to any Intercreditor Agreement that would have the effect, directly or
indirectly, through any reference herein to any Intercreditor Agreement or
otherwise, of waiving, amending, supplementing or otherwise modifying this
Agreement, or any term or provision hereof, or any right or obligation of any
U.S. Granting Party hereunder or in respect hereof, shall not be given such
effect except pursuant to a written instrument executed by each affected U.S.
Granting Party and the ABL Collateral Agent in accordance with this subsection
9.1.

9.2 Notices. All notices, requests and demands to or upon the ABL Collateral
Agent or any U.S. Granting Party hereunder shall be effected in the manner
provided for in subsection 11.2 of the ABL Credit Agreement; provided that any
such notice, request or demand to or upon any U.S. Guarantor shall be addressed
to such U.S. Guarantor at its notice address set forth on Schedule 1, unless and
until such U.S. Guarantor shall change such address by notice to the ABL
Collateral Agent and the Administrative Agent given in accordance with
subsection 11.2 of the ABL Credit Agreement.

9.3 No Waiver by Course of Conduct; Cumulative Remedies. None of the ABL
Collateral Agent or any other Secured Party shall by any act (except by a
written instrument pursuant to subsection 9.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No failure to exercise, nor any
delay in exercising, on the part of the ABL Collateral Agent or any other
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the ABL Collateral Agent or
any other Secured Party of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy that the ABL Collateral
Agent or such other Secured Party would otherwise have on any future occasion.
The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any other rights or remedies provided
by law.

 

-41-



--------------------------------------------------------------------------------

9.4 Enforcement Expenses; Indemnification.

(a) Each U.S. Guarantor jointly and severally agrees to pay or reimburse each
Secured Party and the ABL Collateral Agent for all their respective reasonable
costs and expenses incurred in collecting against such U.S. Guarantor under the
guarantee contained in Section 2 or otherwise enforcing or preserving any rights
under this Agreement against such U.S. Guarantor and the other Loan Documents to
which such U.S. Guarantor is a party, including, without limitation, the
reasonable fees and disbursements of counsel to the Secured Parties, the ABL
Collateral Agent and the Administrative Agent.

(b) Each U.S. Grantor jointly and severally agrees to pay, and to save the ABL
Collateral Agent, the Administrative Agent and the other Secured Parties
harmless from, (x) any and all liabilities with respect to, or resulting from
any delay in paying, any and all stamp, excise, sales or other similar taxes
which may be payable or determined to be payable with respect to any of the
Security Collateral or in connection with any of the transactions contemplated
by this Agreement and (y) any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement (collectively, the “indemnified
liabilities”), in each case to the extent the Parent Borrower would be required
to do so pursuant to subsection 11.5 of the ABL Credit Agreement, and in any
event excluding any taxes or other indemnified liabilities arising from gross
negligence, bad faith or willful misconduct of the ABL Collateral Agent, the
Administrative Agent or any other Secured Party as determined by a court of
competent jurisdiction in a final and nonappealable decision.

(c) The agreements in this subsection 9.4 shall survive repayment of the
Obligations and all other amounts payable under the ABL Credit Agreement and the
other Loan Documents.

9.5 Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the U.S. Granting Parties, the ABL Collateral Agent and the
Secured Parties and their respective successors and assigns; provided that no
Granting Party may assign, transfer or delegate any of its rights or obligations
under this Agreement without the prior written consent of the ABL Collateral
Agent, except as permitted hereby or by the ABL Credit Agreement.

9.6 Set-Off. Each U.S. Guarantor hereby irrevocably authorizes each of the
Administrative Agent and the ABL Collateral Agent and each other Secured Party
at any time and from time to time without notice to such U.S. Guarantor or any
other U.S. Granting Party, any such notice being expressly waived by each U.S.
Granting Party, to the extent permitted by applicable law, upon the occurrence
and during the continuance of an Event of Default under subsection 9(a) of the
ABL Credit Agreement so long as any amount remains unpaid after it becomes due
and payable by such U.S. Guarantor hereunder, to set-off and appropriate and
apply against any such amount any and all deposits (general or special, time or
demand, provisional or final) (other than the Collateral Proceeds Account), in
any currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the ABL Collateral Agent, the
Administrative Agent or such other Secured Party to or for the credit or the
account of such U.S. Guarantor, or any part thereof in such amounts as the ABL
Collateral Agent, the Administrative Agent or such other Secured Party may
elect. The ABL Collateral Agent, the Administrative Agent and each other Secured
Party shall notify such U.S. Guarantor promptly of any such set-off and the
application made by the ABL Collateral Agent, the Administrative Agent or such
other Secured Party of the proceeds thereof; provided that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of the ABL Collateral Agent, the Administrative Agent and each other
Secured Party under this subsection 9.6 are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which the ABL
Collateral Agent, the Administrative Agent or such other Secured Party may have.

 

-42-



--------------------------------------------------------------------------------

9.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by telecopy
or other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.

9.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction; provided that, with respect to any Pledged Stock issued by a
Foreign Subsidiary, all rights, powers and remedies provided in this Agreement
may be exercised only to the extent that they do not violate any provision of
any law, rule or regulation of any Governmental Authority applicable to any such
Pledged Stock or affecting the legality, validity or enforceability of any of
the provisions of this Agreement against the U.S. Pledgor (such laws, rules or
regulations, “Applicable Law”) and are intended to be limited to the extent
necessary so that they will not render this Agreement invalid, unenforceable or
not entitled to be recorded, registered or filed under the provisions of any
Applicable Law.

9.9 Section Headings. The section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

9.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the U.S. Granting Parties, the ABL Collateral Agent and the
other Secured Parties with respect to the subject matter hereof, and there are
no promises, undertakings, representations or warranties by the U.S. Granting
Parties, the ABL Collateral Agent or any other Secured Party relative to subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

9.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING HERETO SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE
EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND
WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

9.12 Submission to Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party
to the exclusive general jurisdiction of the Supreme Court of the State of New
York for the County of New York (the “New York Supreme Court”), and the United
States District Court for the Southern District of New York (the “Federal
District Court” and together with the New York Supreme Court, the “New York
Courts”) and appellate courts from either of them; provided that nothing in this
Agreement shall be deemed or operate to preclude (i) the ABL Collateral Agent
from bringing suit or taking other legal action in any other jurisdiction to
realize on the Collateral or any other security for the Obligations (in which
case any party shall be entitled to assert any claim or defense, including any
claim or defense that this subsection 9.12 would otherwise require to be

 

-43-



--------------------------------------------------------------------------------

asserted in a legal action or proceeding in a New York Court), or to enforce a
judgment or other court order in favor of the Administrative Agent or the ABL
Collateral Agent, (ii) any party from bringing any legal action or proceeding in
any jurisdiction for the recognition and enforcement of any judgment, (iii) if
all such New York Courts decline jurisdiction over any Person, or decline (or in
the case of the Federal District Court, lack) jurisdiction over any subject
matter of such action or proceeding, a legal action or proceeding may be brought
with respect thereto in another court having jurisdiction and (iv) in the event
a legal action or proceeding is brought against any party hereto or involving
any of its assets or property in another court (without any collusive assistance
by such party or any of its Subsidiaries or Affiliates), such party from
asserting a claim or defense (including any claim or defense that this
subsection 9.12(a) would otherwise require to be asserted in a legal proceeding
in a New York Court) in any such action or proceeding;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient forum and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to any party at its
address referred to in subsection 9.2 or at such other address of which the ABL
Collateral Agent and the Administrative Agent (in the case of any other party
hereto) and the Parent Borrower (in the case of the ABL Collateral Agent and the
Administrative Agent) shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or (subject to clause (a) above)
shall limit the right to sue in any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
subsection 9.12 any consequential or punitive damages.

9.13 Acknowledgments. Each U.S. Guarantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) none of the ABL Collateral Agent, the Administrative Agent or any other
Secured Party has any fiduciary relationship with or duty to any U.S. Guarantor
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the U.S. Guarantors, on the one hand,
and the ABL Collateral Agent, the Administrative Agent and the other Secured
Parties, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the U.S. Guarantors and the Secured Parties.

 

-44-



--------------------------------------------------------------------------------

9.14 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

9.15 Additional U.S. Granting Parties. Each new Subsidiary of the Parent
Borrower that is required to become a party to this Agreement pursuant to
subsection 7.9(b) or 7.9(c) of the ABL Credit Agreement shall become a U.S.
Granting Party for all purposes of this Agreement upon execution and delivery by
such Subsidiary of an Assumption Agreement substantially in the form of Annex 2
hereto. Each existing U.S. Granting Party that is required to become a U.S.
Pledgor with respect to Capital Stock of any new Subsidiary of the Parent
Borrower pursuant to subsections 7.9(b) and 7.9(c) of the ABL Credit Agreement
shall become a U.S. Pledgor with respect thereto upon execution and delivery by
such U.S. Granting Party of a Supplemental Agreement substantially in the form
of Annex 3 hereto.

9.16 Releases.

(a) At such time as the Loans, the Reimbursement Obligations and the other
Obligations (other than any Obligations owing to a Non-Lender Secured Party)
then due and owing shall have been paid in full, the Commitments have been
terminated and no Letters of Credit shall be outstanding (except for Letters of
Credit that have been cash collateralized, backstopped or otherwise provided for
pursuant to arrangements reasonably acceptable to the relevant Issuing Lender),
all Security Collateral shall be automatically released from the Liens created
hereby, and this Agreement and all obligations (other than those expressly
stated to survive such termination) of the ABL Collateral Agent and each U.S.
Granting Party hereunder shall terminate, all without delivery of any instrument
or performance of any act by any party, and all rights to the Security
Collateral shall revert to the U.S. Granting Parties. At the request and sole
expense of any U.S. Granting Party following any such termination, the ABL
Collateral Agent shall deliver to such U.S. Granting Party (subject to
subsection 7.2, without recourse and without representation or warranty) any
Security Collateral held by the ABL Collateral Agent hereunder, and execute,
acknowledge and deliver to such U.S. Granting Party such releases, instruments
or other documents (including, without limitation, UCC termination statements),
and do or cause to be done all other acts, as any U.S. Granting Party shall
reasonably request to evidence such termination.

(b) Upon any sale or other disposition of Security Collateral permitted by the
ABL Credit Agreement (other than any sale or disposition to another U.S.
Grantor), the Lien pursuant to this Agreement on such sold or disposed of
Security Collateral shall be automatically released. In connection with a sale
or other disposition of all of the Capital Stock of any U.S. Granting Party
(other than to any U.S. Grantor (other than Holding) or any other transaction or
occurrence as a result of which such U.S. Granting Party ceases to be a
Restricted Subsidiary of the Parent Borrower), or the sale or other disposition
of Security Collateral (other than a sale or disposition to another U.S. Grantor
(other than Holding)) permitted under the ABL Credit Agreement, the ABL
Collateral Agent shall, upon receipt from the Parent Borrower of a written
request for the release of such U.S. Granting Party from its Guarantee or the
release of the Security Collateral subject to such sale, disposition or other
transaction, identifying such U.S. Granting Party or the relevant Security
Collateral and the terms of the sale, disposition or other transaction in
reasonable detail, including the price thereof and any expenses in connection
therewith, together with a certification by the Parent Borrower stating that
such transaction is in compliance with the ABL Credit Agreement and the other
Loan Documents, execute and deliver to the Parent Borrower or the relevant U.S.
Granting Party (subject to subsection 7.2, without recourse and without
representation or warranty), at the sole cost and expense of such U.S. Granting
Party, any Security Collateral of such relevant U.S. Granting Party held by the
ABL Collateral Agent, or the Security Collateral subject to such sale or
disposition (as applicable), and, at the sole cost and expense of such U.S.
Granting Party, execute, acknowledge and deliver to such U.S. Granting Party
such releases, instruments or other documents (including, without limitation,
UCC termination statements), and do or cause to be done all other acts, as

 

-45-



--------------------------------------------------------------------------------

the Parent Borrower or such U.S. Granting Party shall reasonably request (x) to
evidence or effect the release of such U.S. Granting Party from its Guarantee
(if any) and of the Liens created hereby (if any) on such U.S. Granting Party’s
Security Collateral or (y) to evidence the release of the Security Collateral
subject to such sale or disposition.

(c) Upon any U.S. Granting Party becoming an Excluded Subsidiary in accordance
with the provisions of the ABL Credit Agreement, the Lien pursuant to this
Agreement on all Security Collateral of such U.S. Granting Party (if any) shall
be automatically released, and the Guarantee (if any) of such U.S. Granting
Party, and all obligations of such U.S. Granting Party hereunder, shall
terminate, all without delivery of any instrument or performance of any act by
any party, and the ABL Collateral Agent shall, upon the request of the Parent
Borrower or such U.S. Granting Party, deliver to the Parent Borrower or such
U.S. Granting Party (subject to subsection 7.2, without recourse and without
representation or warranty) any Security Collateral of such U.S. Granting Party
held by the ABL Collateral Agent hereunder and the ABL Collateral Agent and the
Administrative Agent shall execute, acknowledge and deliver to the Parent
Borrower or such U.S. Granting Party (at the sole cost and expense of the Parent
Borrower or such U.S. Granting Party) all releases, instruments or other
documents (including, without limitation, UCC termination statements), and do or
cause to be done all other acts, necessary or reasonably desirable for the
release of such U.S. Granting Party from its Guarantee (if any) or the Liens
created hereby (if any) on such U.S. Granting Party’s Security Collateral, as
applicable, as the Parent Borrower or such U.S. Granting Party may reasonably
request.

(d) Upon any Security Collateral being or becoming an Excluded Asset, the Lien
pursuant to this Agreement on such Security Collateral shall be automatically
released. At the request and sole expense of any U.S. Granting Party, the ABL
Collateral Agent shall deliver such Security Collateral (if held by the ABL
Collateral Agent) to such U.S. Granting Party and execute, acknowledge and
deliver to such U.S. Granting Party such releases, instruments or other
documents (including, without limitation, UCC termination statements), and do or
cause to be done all other acts, as such U.S. Granting Party shall reasonably
request to evidence such release.

(e) Notwithstanding any other provision of this Agreement or any other Loan
Document, Holding shall have the right to transfer all of the Capital Stock of
the Parent Borrower held by Holding to any Parent Entity or any Subsidiary of
any Parent Entity (a “Successor Holding Company”) that (i) is a Person organized
and existing under the laws of the United States of America, any State thereof
or the District of Columbia and (ii) assumes all of the obligations of Holding
under this Agreement and the other Loan Documents to which Holding is a party
(including, for the avoidance of doubt, the requirement to deliver the Pledged
Stock of the Parent Borrower in accordance with the terms of this Agreement) by
executing and delivering to the ABL Collateral Agent a joinder substantially in
the form of Annex 4 hereto, or one or more other documents or instruments,
together with the organizational documents of such Successor Holding Company and
authorizing resolutions, in addition to a financing statement in appropriate
form for filing under the Uniform Commercial Code of the relevant jurisdiction,
in form and substance reasonably satisfactory to the ABL Collateral Agent, upon
which (x) such Successor Holding Company will succeed to, and be substituted
for, and may exercise every right and power of, Holding under this Agreement and
the other Loan Documents, and shall be thereafter be deemed to be “Holding” for
purposes of this Agreement and the other Loan Documents, (y) Holding as
predecessor to the Successor Holding Company (“Predecessor Holding”) shall be
irrevocably and unconditionally released from its Guarantee and all other
obligations hereunder and under the other Loan Documents, and (z) the Lien
pursuant to this Agreement on all Security Collateral of Predecessor Holding,
and any Lien pursuant to any other Loan Document on any other property or assets
of Predecessor Holding, shall be automatically released (it being understood
that such transfer of Capital Stock of the Parent Borrower to and assumption of
rights and obligations of Holding by such Successor Holding Company shall not

 

-46-



--------------------------------------------------------------------------------

constitute a Change of Control). At the request and the sole expense of
Predecessor Holding or the Parent Borrower, the ABL Collateral Agent shall
deliver to Predecessor Holding any Security Collateral and other property or
assets of Predecessor Holding held by the ABL Collateral Agent that is not
required to be pledged under this Agreement or any other Loan Document by
Successor Holding Company (including the Capital Stock of the Parent Borrower)
and execute, acknowledge and deliver to Predecessor Holding (subject to
subsection 7.2, without recourse and without representation or warranty) such
releases, instruments or other documents (including without limitation UCC
termination statements), and do or cause to be done all other acts, as
Predecessor Holding or the Parent Borrower shall reasonably request to evidence
or effect the release of Predecessor Holding from its Guarantee and other
obligations hereunder and under the other Loan Documents, and the release of the
Liens created hereby on Predecessor Holding’s Security Collateral (other than
the Capital Stock of the Borrowers) and by any other Loan Document on any other
property or assets of Predecessor Holding.

(f) The ABL Collateral Agent shall have no liability whatsoever to any other
Secured Party as the result of any release of Security Collateral by it in
accordance with (or which the ABL Collateral Agent in good faith believes to be
in accordance with) this subsection 9.16.

9.17 Judgment.

(a) If for the purpose of obtaining judgment in any court it is necessary to
convert a sum due hereunder in one currency into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the ABL Collateral Agent could purchase the first currency with such
other currency on the Business Day preceding the day on which final judgment is
given.

(b) The obligations of any U.S. Guarantor in respect of this Agreement to the
ABL Collateral Agent, for the benefit of each holder of Secured Obligations,
shall, notwithstanding any judgment in a currency (the “judgment currency”)
other than the currency in which the sum originally due to such holder is
denominated (the “original currency”), be discharged only to the extent that on
the Business Day following receipt by the ABL Collateral Agent of any sum
adjudged to be so due in the judgment currency, the ABL Collateral Agent may in
accordance with normal banking procedures purchase the original currency with
the judgment currency; if the amount of the original currency so purchased is
less than the sum originally due to such holder in the original currency, such
U.S. Guarantor agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the ABL Collateral Agent, for the benefit of such holder,
against such loss, and if the amount of the original currency so purchased
exceeds the sum originally due to the ABL Collateral Agent, the ABL Collateral
Agent agrees to remit to the Parent Borrower, such excess. This covenant shall
survive the termination of this Agreement and payment of the Obligations and all
other amounts payable hereunder.

9.18 Transfer Tax Acknowledgment. Each party hereto acknowledges that the shares
delivered hereunder are being transferred to and deposited with the ABL
Collateral Agent (or other Person in accordance with any applicable
Intercreditor Agreement) as collateral security for the Obligations and that
this subsection 9.18 is intended to be the certificate of exemption from New
York stock transfer taxes for the purposes of complying with Section 270.5(b) of
the Tax Law of the State of New York.

[Remainder of page left blank intentionally; signature pages follow.]

 

-47-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, all as of the date first written above.

 

VERITIV CORPORATION By:  

/s/ Mark W. Hianik

Name:   Mark W. Hianik Title:   Senior Vice President, General Counsel and
Corporate Secretary XPEDX INTERMEDIATE, LLC By: Veritiv Corporation, a Delaware
corporation, its sole member By:  

/s/ Mark W. Hianik

Name:   Mark W. Hianik Title:   Senior Vice President, General Counsel and
Corporate Secretary XPEDX, LLC By:  

/s/ Mark W. Hianik

Name:   Mark W. Hianik Title:   Senior Vice President, General Counsel and
Corporate Secretary XPEDX INTERNATIONAL INC. By:  

/s/ Mark W. Hianik

Name:   Mark W. Hianik Title:   Secretary

[Signature Page to U.S. Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

Acknowledged and Agreed to as of the date hereof by:

BANK OF AMERICA, N.A.,

as Administrative Agent and ABL Collateral Agent

By:  

/s/ William J. Wilson

Name:   William J. Wilson Title:   Senior Vice President

[Signature Page to U.S. Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

Annex 1 to

U.S. Guarantee and Collateral Agreement

ACKNOWLEDGEMENT AND CONSENT1

The undersigned hereby acknowledges receipt of a copy of the U.S. Guarantee and
Collateral Agreement, dated as of July 1, 2014 (as amended, waived, supplemented
or otherwise modified from time to time, the “Agreement”; capitalized terms used
and not otherwise defined herein shall have the meanings assigned to them in the
Agreement or the ABL Credit Agreement referred to therein, as the case may be),
made by the U.S. Granting Parties party thereto in favor of Bank of America,
N.A., as Administrative Agent and ABL Collateral Agent. The undersigned agrees
for the benefit of the Administrative Agent and the Lenders as follows:

The undersigned will be bound by the terms of the Agreement applicable to it as
an Issuer (as defined in the Agreement) and will comply with such terms insofar
as such terms are applicable to the undersigned as an Issuer.

The undersigned will notify the ABL Collateral Agent promptly in writing of the
occurrence of any of the events described in subsection 5.3.1 of the Agreement.

The terms of subsections 6.3(c) and 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to subsection 6.3(c) or 6.7 of the Agreement.

 

[NAME OF ISSUER] By:  

 

Name:   Title:   Address for Notices:

 

 

 

 

 

1  This consent is necessary only with respect to any Issuer that is not also a
U.S. Granting Party.

 

Annex 1-1



--------------------------------------------------------------------------------

Annex 2 to

U.S. Guarantee and Collateral Agreement

ASSUMPTION AGREEMENT

ASSUMPTION AGREEMENT, dated as of [        ] [    ], 20[    ], made by
[                    ], a [                    ] corporation (the “Additional
U.S. Granting Party”), in favor of BANK OF AMERICA, N.A., as collateral agent
(in such capacity, the “ABL Collateral Agent”) and as administrative agent (in
such capacity, the “Administrative Agent”) for the banks and other financial
institutions from time to time party to the ABL Credit Agreement referred to
below and the other Secured Parties (as defined in the U.S. Guarantee and
Collateral Agreement). All capitalized terms not defined herein shall have the
meaning ascribed to them in such U.S. Guarantee and Collateral Agreement
referred to below, or if not defined therein, in the ABL Credit Agreement.

W I T N E S S E T H:

WHEREAS, VERITIV CORPORATION, a Delaware corporation (“Holding”), XPEDX
INTERMEDIATE, LLC, a Delaware limited liability company (together with its
successors and assigns, the “Parent Borrower”), XPEDX, LLC, a New York limited
liability company, the several banks and other financial institutions from time
to time party thereto (the “Lenders”), the Administrative Agent, the ABL
Collateral Agent, and the other parties thereto are parties to an ABL Credit
Agreement, dated as of July 1, 2014 (as amended, supplemented, waived or
otherwise modified from time to time, the “ABL Credit Agreement”);

WHEREAS, in connection with the ABL Credit Agreement, Holding, the Parent
Borrower, and certain of the Parent Borrower’s Subsidiaries are, or are to
become, parties to the U.S. Guarantee and Collateral Agreement, dated as of
July 1, 2014 (as amended, supplemented, waived or otherwise modified from time
to time, the “U.S. Guarantee and Collateral Agreement”), in favor of the ABL
Collateral Agent, for the benefit of the Secured Parties (as defined in the U.S.
Guarantee and Collateral Agreement);

WHEREAS, the Additional U.S. Granting Party is a member of an affiliated group
of companies that includes the Parent Borrower and each other U.S. Granting
Party; the proceeds of the extensions of credit under the ABL Credit Agreement
will be used in part to enable the Parent Borrower to make valuable transfers to
one or more of the other U.S. Granting Parties (including the Additional U.S.
Granting Party) in connection with the operation of their respective businesses;
and the Parent Borrower and the other U.S. Granting Parties (including the
Additional U.S. Granting Party) are engaged in related businesses, and each such
U.S. Granting Party (including the Additional U.S. Granting Party) will derive
substantial direct and indirect benefit from the making of the extensions of
credit under the ABL Credit Agreement;

WHEREAS, the ABL Credit Agreement requires the Additional U.S. Granting Party to
become a party to the U.S. Guarantee and Collateral Agreement; and

WHEREAS, the Additional U.S. Granting Party has agreed to execute and deliver
this Assumption Agreement in order to become a party to the U.S. Guarantee and
Collateral Agreement;

 

Annex 2-1



--------------------------------------------------------------------------------

NOW, THEREFORE, IT IS AGREED:

1. U.S. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional U.S. Granting Party, as provided in
subsection 9.15 of the U.S. Guarantee and Collateral Agreement, hereby becomes a
party to the U.S. Guarantee and Collateral Agreement as a U.S. Granting Party
thereunder with the same force and effect as if originally named therein as a
[U.S. Guarantor] [U.S. Grantor and U.S. Pledgor] [and U.S. Grantor] [and U.S.
Pledgor]2 and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a [U.S. Guarantor] [U.S.
Grantor and U.S. Pledgor] [and U.S. Grantor] [and U.S. Pledgor]3 thereunder. The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in Schedules [                    ] to the U.S. Guarantee and Collateral
Agreement, and such Schedules are hereby amended and modified to include such
information. The Additional U.S. Granting Party hereby represents and warrants
that each of the representations and warranties of such Additional U.S. Granting
Party, in its capacities as a [U.S. Guarantor] [U.S. Grantor and U.S. Pledgor]
[and U.S. Grantor] [and U.S. Pledgor],4 contained in Section 4 of the U.S.
Guarantee and Collateral Agreement is true and correct in all material respects
on and as the date hereof (after giving effect to this Assumption Agreement) as
if made on and as of such date. Each Additional U.S. Granting Party hereby
grants, as and to the same extent as provided in the U.S. Guarantee and
Collateral Agreement, to the ABL Collateral Agent, for the benefit of the
Secured Parties, a continuing security interest in the [Collateral (as such term
is defined in subsection 3.1 of the U.S. Guarantee and Collateral Agreement) of
such Additional U.S. Granting Party] [and] [the Pledged Collateral (as such term
is defined in the U.S. Guarantee and Collateral Agreement) of such Additional
U.S. Granting Party, except as provided in subsection 3.3 of the U.S. Guarantee
and Collateral Agreement].

2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER AND ANY CLAIM OR CONTORVERSY RELATING HERETO SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT
OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY
STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

 

 

2  Indicate the capacities in which the Additional U.S. Granting Party is
becoming a U.S. Grantor.

3  Indicate the capacities in which the Additional U.S. Granting Party is
becoming a U.S. Grantor.

4  Indicate the capacities in which the Additional U.S. Granting Party is
becoming a U.S. Grantor.

 

Annex 2-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL U.S. GRANTING PARTY] By:  

     

Name:   Title:  

 

Acknowledged and Agreed to as of the date hereof by:

BANK OF AMERICA, N.A.,

as ABL Collateral Agent and Administrative Agent

By:  

     

Name:   Title:  

 

Annex 2-3



--------------------------------------------------------------------------------

Annex 3 to

U.S. Guarantee and Collateral Agreement

SUPPLEMENTAL AGREEMENT

SUPPLEMENTAL AGREEMENT, dated as of [        ] [    ], 20[    ], made by
[                    ], a [                    ] corporation (the “Additional
U.S. Pledgor”), in favor of BANK OF AMERICA, N.A., as collateral agent (in such
capacity, the “ABL Collateral Agent”) and as administrative agent (in such
capacity, the “Administrative Agent”) for the banks and other financial
institutions from time to time party to the ABL Credit Agreement referred to
below and the other Secured Parties (as defined in the U.S. Guarantee and
Collateral Agreement). All capitalized terms not defined herein shall have the
meaning ascribed to them in such U.S. Guarantee and Collateral Agreement
referred to below, or if not defined therein, in the ABL Credit Agreement.

W I T N E S S E T H:

WHEREAS, VERITIV CORPORATION, a Delaware corporation (“Holding”), XPEDX
INTERMEDIATE, LLC a Delaware limited liability company (together with its
successors and assigns, the “Parent Borrower”), XPEDX, LLC, a New York limited
liability company, the several banks and other financial institutions from time
to time party thereto (the “Lenders”), the Administrative Agent, the Collateral
Agent, and the other parties thereto are parties to an ABL Credit Agreement,
dated as of July 1, 2014 (as amended, supplemented, waived or otherwise modified
from time to time, the “ABL Credit Agreement”);

WHEREAS, in connection with the ABL Credit Agreement, Holding, the Parent
Borrower and certain of the Parent Borrower’s Subsidiaries are, or are to
become, parties to the U.S. Guarantee and Collateral Agreement, dated as of
July 1, 2014 (as amended, supplemented, waived or otherwise modified from time
to time, the “U.S. Guarantee and Collateral Agreement”), in favor of the ABL
Collateral Agent, for the benefit of the Secured Parties (as defined in the U.S.
Guarantee and Collateral Agreement);

WHEREAS, the ABL Credit Agreement requires the Additional U.S. Pledgor to become
a U.S. Pledgor under the U.S. Guarantee and Collateral Agreement with respect to
Capital Stock of certain new Subsidiaries of the Additional U.S. Pledgor; and

WHEREAS, the Additional U.S. Pledgor has agreed to execute and deliver this
Supplemental Agreement in order to become such a U.S. Pledgor under the U.S.
Guarantee and Collateral Agreement;

NOW, THEREFORE, IT IS AGREED:

1. U.S. Guarantee and Collateral Agreement. By executing and delivering this
Supplemental Agreement, the Additional U.S. Pledgor, as provided in subsection
9.15 of the U.S. Guarantee and Collateral Agreement, hereby becomes a U.S.
Pledgor under the U.S. Guarantee and Collateral Agreement with respect to the
shares of Capital Stock of the Subsidiary of the Additional U.S. Pledgor listed
in Annex 1-A hereto, and will be bound by all terms, conditions and duties
applicable to a U.S. Pledgor under the U.S. Guarantee and Collateral Agreement,
as a U.S. Pledgor thereunder. The information set forth in Annex 1-A hereto is
hereby added to the information set forth in Schedule 2 to the U.S. Guarantee
and Collateral Agreement, and such Schedule 2 is hereby amended and modified to
include such information.

 

1-A-1 to Annex 3



--------------------------------------------------------------------------------

2. GOVERNING LAW. THIS SUPPLEMENTAL AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING HERETO SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT
OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY
STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

 

1-A-2 to Annex 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Supplemental Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL U.S. PLEDGOR] By:  

     

Name:   Title:  

 

Acknowledged and Agreed to as of the date hereof by:

BANK OF AMERICA, N.A.,

as ABL Collateral Agent and Administrative Agent

By:  

     

Name:   Title:  

 

1-A-3 to Annex 3



--------------------------------------------------------------------------------

Annex 4 to

U.S. Guarantee and Collateral Agreement

JOINDER AND RELEASE

JOINDER AND RELEASE, dated as of [            ], [            ] (this “Joinder”)
by and among [            ] (“Assignor”), [            ] (“Assignee”) and BANK
OF AMERICA, N.A., as collateral agent (in such capacity, the “ABL Collateral
Agent”) and as administrative agent (in such capacity, the “Administrative
Agent”) for the banks and other financial institutions from time to time parties
to the Credit Agreement referred to below and for the other Secured Parties (as
defined below). All capitalized terms not defined herein shall have the meanings
ascribed to them in the U.S. Guarantee and Collateral Agreement referred to
below.

W I T N E S S E T H:

WHEREAS, VERITIV CORPORATION, a Delaware corporation (“Holding”), XPEDX
INTERMEDIATE, LLC a Delaware limited liability company (together with its
successors and assigns, the “Parent Borrower”), XPEDX, LLC, a New York limited
liability company (together with its successors and assigns, the “OpCo
Borrower”), the several banks and other financial institutions from time to time
party thereto (the “Lenders”), the Administrative Agent, the ABL Collateral
Agent, and the other parties thereto are parties to an ABL Credit Agreement,
dated as of July 1, 2014 (as amended, supplemented, waived or otherwise modified
from time to time, the “ABL Credit Agreement”);

WHEREAS, in connection with the ABL Credit Agreement, Assignor (as the direct
parent of the Parent Borrower), the Parent Borrower and certain other
subsidiaries of the Parent Borrower entered into the U.S. Guarantee and
Collateral Agreement, dated as of July 1, 2014 (as amended, waived, supplemented
or otherwise modified from time to time, the “U.S. Guarantee and Collateral
Agreement”) by and among Assignor, the Parent Borrower, certain of the Parent
Borrower’s Subsidiaries and the ABL Collateral Agent, pursuant to which, among
other things, they agreed to jointly and severally, unconditionally and
irrevocably, guarantee all of the obligations of the Parent Borrower under the
ABL Credit Agreement and grant security interests in and pledge property and
assets, including the Pledged Collateral, in favor of the ABL Collateral Agent,
for the benefit of the Secured Parties;

WHEREAS, Assignee is acquiring from Assignor all of the Capital Stock of the
Parent Borrower;

WHEREAS, in connection therewith, subsection 9.16(e) of the U.S. Guarantee and
Collateral Agreement requires Assignee to assume all of the obligations of
Assignor under the U.S. Guarantee and Collateral Agreement and the other Loan
Documents to which Assignor is a party; and

WHEREAS, upon the assumption of Assignor’s obligations by Assignee, the Assignor
shall be automatically released from its obligations under the U.S. Guarantee
and Collateral Agreement and any other instrument or document furnished pursuant
thereto, and pursuant to subsection 9.16(e) of the U.S. Guarantee and Collateral
Agreement the ABL Collateral Agent shall, among other things, take such actions
as may be reasonably requested to evidence such release.

 

Annex 4-1



--------------------------------------------------------------------------------

NOW, THEREFORE, IT IS AGREED:

 

1. By executing and delivering this Joinder, Assignee hereby expressly assumes
all of the obligations of Assignor under the U.S. Guarantee and Collateral
Agreement and each other Loan Document to which Assignor is a party and agrees
that it will be bound by the provisions of the U.S. Guarantee and Collateral
Agreement and such other Loan Documents. Pursuant to subsection 9.16(e) of the
U.S. Guarantee and Collateral Agreement, Assignee hereby succeeds to, and is
substituted for, and shall exercise every right and power of, Assignor under the
U.S. Guarantee and Collateral Agreement and the other Loan Documents to which
Assignor is a party, and shall be thereafter be deemed to be “Holding” for
purposes of the U.S. Guarantee and Collateral Agreement and the other Loan
Documents and a “U.S. Guarantor,” “U.S. Granting Party” and “U.S. Pledgor” for
purposes of the U.S. Guarantee and Collateral Agreement as if originally named
therein and the Assignor is hereby expressly, irrevocably and unconditionally
discharged from all debts, obligations, covenants and agreements under the U.S.
Guarantee and Collateral Agreement and the other Loan Documents to which it is a
party. The information set forth in Annex 1-A hereto is hereby added to the
information set forth in Schedules [                    ] to the U.S. Guarantee
and Collateral Agreement, and such Schedules are hereby amended and modified to
include such information.

 

2. The ABL Collateral Agent hereby confirms and acknowledges the release of
Assignor from its Guarantee and all other obligations under the U.S. Guarantee
and Collateral Agreement and all other obligations thereunder and under the
other Loan Documents.

 

3. The ABL Collateral Agent hereby confirms and acknowledges that the Lien
pursuant to the U.S. Guarantee and Collateral Agreement on all Security
Collateral of Assignor, and any Lien pursuant to any other Loan Document on the
property or assets of Assignor, has been automatically released.

 

4. Assignee hereby represents and warrants that each of the representations and
warranties made by Assignee, in its capacity as a U.S. Guarantor, U.S. Grantor
and U.S. Pledgor, in each case solely with respect to the representations and
warranties made by Holding, contained in Section 4 of the U.S. Guarantee and
Collateral Agreement is true and correct in all material respects on and as the
date hereof (after giving effect to this Joinder Agreement) as if made on and as
of such date. Assignee hereby grants, as and to the same extent as provided in
the U.S. Guarantee and Collateral Agreement, to the ABL Collateral Agent, for
the benefit of the Secured Parties, a continuing security interest in the
Pledged Collateral (as such term is defined in the U.S. Guarantee and Collateral
Agreement) of Assignee, except as provided in subsection 3.3 of the U.S.
Guarantee and Collateral Agreement and with the limitations as applicable to
Holding.

 

5. GOVERNING LAW. THIS JOINDER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING HERETO SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE
EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND
WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

Annex 4-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Joinder to be duly executed
and delivered as of the date first above written.

 

[ASSIGNOR] By:  

     

Name:   Title:   [ASSIGNEE] By:  

     

Name:   Title:  

  Acknowledged and Agreed to as of the date hereof by:  

BANK OF AMERICA, N.A.

as ABL Collateral Agent and Administrative Agent

  By:  

     

  Name:     Title:  

 

Annex 4-3



--------------------------------------------------------------------------------

Schedules to the U.S. Guarantee and Collateral Agreement

Schedule 1

Notice Addresses of U.S. Granting Parties

Veritiv Corporation (f/k/a xpedx Holding Company)

Attn: General Counsel

6285 Tri-Ridge Blvd

Loveland, Ohio 45140

xpedx, LLC

Attn: General Counsel

6285 Tri-Ridge Blvd

Loveland, Ohio 45140

xpedx International Inc.

Attn: General Counsel

6285 Tri-Ridge Blvd

Loveland, Ohio 45140

xpedx Intermediate, LLC

Attn: General Counsel

6285 Tri-Ridge Blvd

Loveland, Ohio 45140



--------------------------------------------------------------------------------

Schedule 2

Pledged Securities

Pledged Stock

 

Pledged Entity

   Pledgor   Percentage
Ownership
Interest Pledged     Stock
Certificate
Number

xpedx Intermediate, LLC

   Veritiv Corporation (f/k/a xpedx
Holding Company)     100 %    uncertificated

xpedx, LLC

   xpedx Intermediate, LLC     100 %    uncertificated

xpedx International Inc.

   xpedx, LLC     100 %    2

xpedx Holdings S.A.R.L.

   xpedx, LLC     65 %    uncertificated



--------------------------------------------------------------------------------

Schedule 3

Perfection Matters

1. Existing Security Interests

 

    

Debtor

(xpedx

entities)

   Search
Jurisdiction    Scope
of
Search    Type
of
Filing
Found   

Secured
Party/Plaintiff

   Collateral
Type    Original
File
Date/Original
Suit
Date    Original
File
#/Status    Amdt.
File
Date    Amdt.
File # 1.   

(xpedx, LLC)

xpedx

PO Box 625799

Cincinnati, OH 45262

&

Technology Media Group

1208 Viceroy Drive

Dallas, TX 75247

   New
York    UCC
Debtor
Search    UCC 1   

Recognition Systems, Inc.

30 Harbor Park Drive

Port Washington, NY 11050

   Specified
Equipment    09/25/2013    201309258388920      

2. Closing Date UCC Filings

 

Name of Entity

   Jurisdiction of
Organization    Filing Office      Document Filed

Veritiv Corporation

   DE      Secretary of State       UCC-1

xpedx Intermediate, LLC

   DE      Secretary of State       UCC-1

xpedx, LLC

   NY      Secretary of State       UCC-1

xpedx International Inc.

   DE      Secretary of State       UCC-1

3. Closing Date IP Filings

A. xpedx

a. Filings with the U.S. Patent and Trademark Office



--------------------------------------------------------------------------------

  1. Notice and Confirmation of Security Interest in Patents by xpedx, LLC,
dated as of July 1, 2014, in the U.S. Patent and Trademark Office

 

  2. Notice and Confirmation of Security Interest in Trademarks by xpedx, LLC,
dated as of July 1, 2014, in the U.S. Patent and Trademark Office

b. Filings with the U.S. Copyright Office

 

  1. Grant of Security Interest in Copyrights by xpedx, LLC, dated as of July 1,
2014, in the U.S. Copyright Office



--------------------------------------------------------------------------------

Financing Statements

[UCC-1 filings to be attached]

 

LOGO [g750071img1.jpg]



--------------------------------------------------------------------------------

LOGO [g750071img2.jpg]



--------------------------------------------------------------------------------

LOGO [g750071img3.jpg]



--------------------------------------------------------------------------------

LOGO [g750071img4.jpg]



--------------------------------------------------------------------------------

LOGO [g750071img5.jpg]



--------------------------------------------------------------------------------

LOGO [g750071img6.jpg]



--------------------------------------------------------------------------------

Schedule 4B

Granting Party Information

 

Name of Entity

  

Type of
Organization

  

Jurisdiction of
Organization

  

Organizational
Identification
Number

  

Federal Tax
Identification
Number

  

Chief Executive
Office Address

or Preferred
Mailing Address

Veritiv Corporation (f/k/a xpedx Holding Company)

   Corporation    DE    5364560    46-3234977    6400 Poplar Avenue, Memphis, TN
38197

xpedx Intermediate, LLC

   Limited Liability Company    DE    5470768    46-4649319    6400 Poplar
Avenue, Memphis, TN 38197

xpedx, LLC

   Limited Liability Company    NY    4518940    46-4663631    6400 Poplar
Avenue, Memphis, TN 38197

xpedx International Inc.

   Corporation    DE    4467116    26-2764720    6400 Poplar Avenue, Memphis, TN
38197



--------------------------------------------------------------------------------

Schedule 5

Intellectual Property

Patents, Copyrights, and Trademarks

 

  1. Patents

Issued Patents

 

Jurisdiction

  

Title

   Patent #    Issue Date    Appl. #    Appl. Date    Comments    Owner

US

   Cartridge Insert which Fits Into a Box    6685025    03-Feb-2004    09/921091
   02-Aug-2001       xpedx, LLC

US

   Reclosable Folded Container with Bellows Corner Panels    6729533   
04-May-2004    10/411489    10-Apr-2003       xpedx, LLC

US

   Cartridge Insert which Fits Into a Box    7021024    04-Apr-2006    10/689802
   21-Oct-2003       xpedx, LLC

US

   Tool with Protective Sheath    7082864    01-Aug-2006    11/111425   
21-Apr-2005       xpedx, LLC

US

   Cartridge Insert which Fits Into a Box    7278249    09-Oct-2007    11/299443
   15-Dec-2005       xpedx, LLC

US

   Insert for Protecting a Product within a Box    7648031    19-Jan-2010   
11/299978    12-Dec-2005       xpedx, LLC

US

   Merchandising Package    D601887    13-Oct-2009    29/330855    15-Jan-2009
   Design patent    xpedx, LLC

US

   Ramp    D671003    20-Nov-2012    29/415220    08-Mar-2012    Design Patent
   xpedx, LLC

US

   Carton    D689360    10-Sept-2013    29/414836    05-Mar-2012    Design
Patent    xpedx, LLC

US

   A Retractable Container with Support Legs    8668133    11-Mar-2014   
13190711    26-Jul-2011       xpedx, LLC

Pending Patent Applications

 

Jurisdiction

  

Title

   Patent #    Issue Date    Appl. #    Appl. Date   

Comments

   Owner

US

   Collapsible Bulk Bin Container          13/111552    19-May-2011   
Pub #: 20110308993    xpedx, LLC

US

   Shipping and Display Container          13/477149    22-May-2012       xpedx,
LLC



--------------------------------------------------------------------------------

  2. Trademarks

Registered Trademarks

United States Trademarks

 

Trademark

   Appl. #    Status    Reg. #    File Date    Reg. Date    Jurisdiction   
Owner

3-D box design (Fidelity Container)

   73/144274    Registered    1107248    11-Oct-1977    28-Nov-1978   
United States    xpedx, LLC

AIRWAVES

   77/528983    Registered    3729393    23-Jul-2008    22-Dec-2009    United
States    xpedx, LLC

ARVEY

   77/551166    Registered    3580436    20-Aug-2008    24-Feb-2009    United
States    xpedx, LLC

BALBOA

   73/566693    Registered    1395689    4-Nov-1985    3-Jun-1986    United
States    xpedx, LLC

BEYOND DISTRIBUTION

   85/022701    Registered    4035835    26-Apr-2010    4-Oct-2011    United
States    xpedx, LLC

BULKLEY DUNTON

   77/533608    Registered    3580382    29-Jul-2008    24-Feb-2009    United
States    xpedx, LLC

CENTRAL LEWMAR

   77/420699    Registered    3790702    13-Mar-2008    18-May-2010    United
States    xpedx, LLC

CENTRAL MARQUARDT

   77/678964    Registered    3948301    26-Feb-2009    19-Apr-2011    United
States    xpedx, LLC

COPY CALIFORNIA & design

   77/449242    Registered    3677396    16-Apr-2008    1-Sep-2009    United
States    xpedx, LLC

DISCOVER

   77/318920    Registered    3457602    1-Nov-2007    1-Jul-2008    United
States    xpedx, LLC

DISTRIBUTION EXCELLENCE

   85/539657    Registered    4348260    12-Feb-2012    4-Jun-2013    United
States    xpedx, LLC

ENDURANCE

   78/919592    Registered    3304713    29-Jun-2006    2-Oct-2007    United
States    xpedx, LLC

GLOBAL REACH. LOCAL EXPERTISE.

   85/418506    Registered    4343238    9-Sep-2011    28-May-2013    United
States    xpedx, LLC

HEALTHCARE FACILITY ADVISOR

   85/7669196    Registered    4303089    1-Nov-2012    12-Mar-2013    United
States    xpedx, LLC

HEALTHY BUILDINGS. HEALTHY PEOPLE.

   85/022714    Registered    3963409    26-Apr-2010    17-May-2011    United
States    xpedx, LLC

HEALTHY CAMPUS. HEALTHY STUDENTS.

   85/022722    Registered    3959599    26-Apr-2010    10-May-2011    United
States    xpedx, LLC

HEALTHY FACILITY. HEALTHY PEOPLE.

   85/71616    Registered    4342682    5-Nov-2012    28-May-2013    United
States    xpedx, LLC

IF IT’S PAPER

   77/551171    Registered    3580437    20-Aug-2008    24-Feb-2009    United
States    xpedx, LLC

JEFFERSON

   73/628435    Registered    1435118    4-Nov-1986    31-Mar-1987    United
States    xpedx, LLC



--------------------------------------------------------------------------------

Trademark

   Appl. #    Status   Reg. #    File Date    Reg. Date    Jurisdiction    Owner

JET TASK

   85/704161    Registered   4289172    15-Aug-2012    12-Feb-2013   
United States    xpedx, LLC

KEEPS ON RUNNING

   78/505722    Registered   3245386    26-Oct-2004    22-May-2007    United
States    xpedx, LLC

KNOW TO GROW

   85/305756    Registered   4250803    27-Apr-2011    27-Nov-2012    United
States    xpedx, LLC

Making Not-for-Resale Good for Retail

   78/433612    Registered   3074601    11-Jun-2004    28-Mar-2006    United
States    xpedx, LLC

MATRIX

   74/312524    Registered   1772970    10-Sep-1992    25-May-1993    United
States    xpedx, LLC

MATRIX & design

   73/685618    Registered   1491118    11-Sep-1987    7-Jun-1988    United
States    xpedx, LLC

MSDSONFILE

   78/919569    Registered   3383619    29-Jun-2006    12-Feb-2008    United
States    xpedx, LLC

NATIONWIDE PAPERS

   78/278452    Registered
(but not
maintained)   2865197    24-Jul-2003    20-Jul-2004    United States    xpedx,
LLC

PACKAGING EXPERTISE

   85/022707    Registered   4068078    26-Apr-2010    6-Dec-2011    United
States    xpedx, LLC

PARK AVENUE

   75/359069    Registered   2287030    18-Sep-1997    19-Oct-1999    United
States    xpedx, LLC

PLAN TO GROW

   85/523778    Registered   4427081    24-Jan-2012    19-Nov-2013    United
States    xpedx, LLC

PREPSCHOOL

   78/517685    Registered
(but not
used)   3254138    16-Nov-2004    19-Jun-2007    United States    xpedx, LLC

PROCESS FOR PROFIT

   85/461116    Registered   4121986    25-Aug-2010    3-Apr-2012    United
States    xpedx, LLC

REDISTRIBUTING SUCCESS

   77/533294    Registered   3580379    29-Jul-2008    24-Feb-2009    United
States    xpedx, LLC

REGENCY

   73/267111    Registered   1194567    20-Jun-1980    4-May-1982    United
States    xpedx, LLC

REGENCY

   74/576634    Registered   2044282    22-Sep-1994    11-Mar-1997    United
States    xpedx, LLC

RELIABLE

   74/434346    Registered   1857660    9-Sep-1993    11-Oct-1994    United
States    xpedx, LLC

RELIABLE

   75/406663    Registered   2258069    17-Dec-1997    29-Jun-1999    United
States    xpedx, LLC

RESPONSIBLE EFFORTS SUSTAINABLE RESULTS

   85/308027    Registered   4090175    29-Apr-2011    24-Jan-2012    United
States    xpedx, LLC

ROOM TO GROW

   85/305815    Registered   4250804    27-Apr-2011    27-Nov-2012    United
States    xpedx, LLC

SAALFELD

   77/533249    Registered   3662836    29-Jul-2008    4-Aug-2009    United
States    xpedx, LLC

SAALFELD REDISTRIBUTION

   78/121036    Registered   2721432    11-Apr-2002    3-Jun-2003    United
States    xpedx, LLC

SAALFELD & logo

   77/533278    Registered   3580378    29-Jul-2008    24-Feb-2009    United
States    xpedx, LLC



--------------------------------------------------------------------------------

Trademark

   Appl. #    Status    Reg. #    File Date    Reg. Date    Jurisdiction   
Owner

SELECT SUPPLIES

   77/389661    Registered    3613484    6-Feb-2008    28-Apr-2009   
United States    xpedx, LLC

SEVILLE

   75/103700    Registered    2126228    14-May-1996    30-Dec-1997    United
States    xpedx, LLC

SPRING GROVE

   77/891106    Registered    3821616    11-Dec-2009    20-Jul-2010    United
States    xpedx, LLC

SPRING GROVE

   85/126694    Registered    4180018    10-Sep-2010    24-Jul-2012    United
States    xpedx, LLC

STRATEGIC PAPER GROUP

   77/420879    Registered    3793721    13-Mar-2008    25-May-2010    United
States    xpedx, LLC

TOWER

   77/421100    Registered    3815010    13-Mar-2008    6-Jul-2010    United
States    xpedx, LLC

TOWER

   77/421128    Registered    3815011    13-Mar-2008    6-Jul-2010    United
States    xpedx, LLC

TUFFLEX

   73/729823    Registered    1559007    20-May-1988    3-Oct-1989    United
States    xpedx, LLC

TUFFLEX

   78/092357    Registered    2931532    8-Nov-2001    8-Mar-2005    United
States    xpedx, LLC

VAST

   78/844306    Registered    3459556    23-Mar-2006    1-Jul-2008    United
States    xpedx, LLC

VECTOR

   77/192790    Registered    3603233    30-May-2007    7-Apr-2009    United
States    xpedx, LLC

WHITEMAN TOWER

   77/420925    Registered    3796254    13-Mar-2008    1-Jun-2010    United
States    xpedx, LLC

xpedx

   75/338647    Registered    2302556    11-Aug-1997    21-Dec-1999    United
States    xpedx, LLC

xpedx

   77/148115    Registered    3544289    4-Apr-2007    9-Dec-2008    United
States    xpedx, LLC

xpedx (stylized)

   75/385302    Registered    2366730    3-Nov-1997    11-Jul-2000    United
States    xpedx, LLC

xpedx (stylized)

   77/148101    Registered    3544739    4-Apr-2007    30-Dec-2008    United
States    xpedx, LLC

xpedx (stylized)

   77/192826    Registered    3544371    30-May-2007    9-Dec-2008    United
States    xpedx, LLC

xpedx.com & circle design

   77/192871    Registered    3550962    30-May-2007    23-Dec-2008    United
States    xpedx, LLC

Z ZELLERBACH (design)

   78/152601    Registered    2879118    9-Aug-2002    31-Aug-2004    United
States    xpedx, LLC

ZELLERBACH

   73/761563    Registered    1554218    2-Nov-1988    29-Aug-1989    United
States    xpedx, LLC



--------------------------------------------------------------------------------

State Trademarks1

 

Trademark

  

Appl. #

  

Status

  

Reg. #

  

File
Date

  

Reg. Date

  

Jurisdiction

  

Owner

SAALFELD REDISTRIBUTION COMPANY

     

Registered

(as a trade

name)

   10688500       29-Feb-2004   

State of

North

Dakota

   xpedx, LLC

SAALFELD REDISTRIBUTION COMPANY

     

Registered

(as a trade

name)

   2004-462658       25-Feb-2004   

State of

Wyoming

   xpedx, LLC

xpedx

     

Registered

(as a trade

name)

   10073389       06-Jul-2005   

State of

Nebraska

   xpedx, LLC

xpedx

     

Registered

(as a trade

name)

   13228300       27-Mar-2003   

State of

North

Dakota

   xpedx, LLC

ZELLERBACH

     

Registered

(as a trade

name)

   2005-00494725       16-Jun-2005   

State of

Wyoming

   xpedx, LLC

Trademark Applications

United States Trademarks

 

Trademark

  

Appl. #

  

Status

  

Reg. #

  

File Date

  

Reg. Date

  

Jurisdiction

  

Owner

BE WELL

   86/104420    Pending       29-Oct-2013       United States    xpedx, LLC

MAKE PRINT HAPPEN

   86/104384    Pending       29-Oct-2013       United States    xpedx, LLC

RELIABLE

   86/094165    Pending       17-Oct-2013       United States    xpedx, LLC

RELIABLE

   86/162553    Pending       10-Jan-2014       United States    xpedx, LLC

SPRING GROVE

   86/158869    Pending       7-Jan-2014       United States    xpedx, LLC

TUFFLEX

   86/104464    Pending       29-Oct-2013       United States    xpedx, LLC

WHAT TO GROW

   85/733016    Pending       19-Sep-2012       United States    xpedx, LLC

VERITIV

   86/281798    Pending       15-May-2014       United States    xpedx, LLC

VERITIV

   86/281807    Pending       15-May-2014       United States    xpedx, LLC

VERITIV

   86/281822    Pending       15-May-2014       United States    xpedx, LLC

VERITIV

   86/281828    Pending       15-May-2014       United States    xpedx, LLC

VERITIV

   86/281833    Pending       15-May-2014       United States    xpedx, LLC

 

1  Filing and recordation of assignment of state trademarks to xpedx, LLC will
occur after the Closing Date.



--------------------------------------------------------------------------------

Trademark

  

Appl. #

  

Status

  

Reg. #

  

File Date

  

Reg. Date

  

Jurisdiction

  

Owner

VERITIV

   86/281841    Pending       15-May-2014       United States    xpedx, LLC

VERITIV

   86/281849    Pending       15-May-2014       United States    xpedx, LLC

VERITIV

   86/281853    Pending       15-May-2014       United States    xpedx, LLC

Common Law Trademarks

 

Trademark

  

Appl. #

  

Status

  

Reg. #

  

File Date

  

Reg. Date

  

Jurisdiction

  

Owner

MAKING BUSINESS BETTER

      Common Law             United States    xpedx, LLC

PACKAGE DESIGN AND ENGINEERING

      Common Law             United States    xpedx, LLC

SHOWCASE

      Common Law             United States    xpedx, LLC

THE PERFECT ORDER

      Common Law             United States    xpedx, LLC

 

  3. Copyrights

 

Country

  

Title

   Registration No.    Registration
Date    Publication Date/ Year of
Creation    Owner U.S.    xpedx Supplier Scorecard Analysis    TX0007543216   
5/21/2012    3/31/2012    xpedx, LLC U.S.    xpedx Supplier Sustainability
Report    TX0007543219    5/21/2012    3/31/2012    xpedx, LLC

Material Registered Patent, Copyright, and Trademark Licenses

 

  1. Material Patent Licenses

None.

 

  2. Material Trademark Licenses

 

  •   Exclusive license of ARVEY trademark and arveystores.com and
arveystores.net domain names to TJMJ, Inc.



--------------------------------------------------------------------------------

  3. Material Copyright Licenses

None.



--------------------------------------------------------------------------------

Schedule 6

Commercial Tort Claims

None.



--------------------------------------------------------------------------------

Schedule 7

Letter-of-Credit Rights

None.



--------------------------------------------------------------------------------

EXECUTION VERSION

ASSUMPTION AND SUPPLEMENTAL AGREEMENT

ASSUMPTION AND SUPPLEMENTAL AGREEMENT, dated as of July 1, 2014, made by VERITIV
CORPORATION, a Delaware corporation (“Holding”) and ALCO REALTY, INC., a
Delaware corporation, GRAPH COMM HOLDINGS INTERNATIONAL, INC., a California
corporation, GRAPHIC COMMUNICATIONS HOLDINGS, INC., a California corporation,
PAPER CORPORATION OF NORTH AMERICA, a Delaware corporation, UNISOURCE
INTERNATIONAL HOLDINGS, INC., a Delaware corporation, UNISOURCE INTERNATIONAL
HOLDINGS POLAND, INC., a Delaware corporation, and UNISOURCE WORLDWIDE, INC., a
Delaware corporation (each, an “Additional U.S. Granting Party”), in favor of
BANK OF AMERICA, N.A., as collateral agent (in such capacity, the “ABL
Collateral Agent”) and as administrative agent (in such capacity, the
“Administrative Agent”) for the banks and other financial institutions from time
to time party to the ABL Credit Agreement referred to below and the other
Secured Parties (as defined in the U.S. Guarantee and Collateral Agreement). All
capitalized terms not defined herein shall have the meaning ascribed to them in
such U.S. Guarantee and Collateral Agreement referred to below, or if not
defined therein, in the ABL Credit Agreement.

W I T N E S S E T H:

WHEREAS, VERITIV CORPORATION, a Delaware corporation, XPEDX INTERMEDIATE, LLC, a
Delaware limited liability company (together with its successors and assigns,
the “Parent Borrower”), XPEDX, LLC, a New York limited liability company,
UNISOURCE CANADA, INC., a Canadian amalgamated corporation, the several banks
and other financial institutions from time to time party thereto (the
“Lenders”), the Administrative Agent, the ABL Collateral Agent, and the other
parties thereto are parties to an ABL Credit Agreement, dated as of July 1, 2014
(as amended, supplemented, waived or otherwise modified from time to time, the
“ABL Credit Agreement”);

WHEREAS, in connection with the ABL Credit Agreement, Holding, the Parent
Borrower, and certain of the Parent Borrower’s Subsidiaries are, or are to
become, parties to the U.S. Guarantee and Collateral Agreement, dated as of
July 1, 2014 (as amended, supplemented, waived or otherwise modified from time
to time, the “U.S. Guarantee and Collateral Agreement”), in favor of the ABL
Collateral Agent, for the benefit of the Secured Parties (as defined in the U.S.
Guarantee and Collateral Agreement);

WHEREAS, each Additional U.S. Granting Party is a member of an affiliated group
of companies that includes the Parent Borrower and each other U.S. Granting
Party; the proceeds of the extensions of credit under the ABL Credit Agreement
will be used in part to enable the Parent Borrower to make valuable transfers to
one or more of the other U.S. Granting Parties (including the Additional U.S.
Granting Parties) in connection with the operation of their respective
businesses; and the Parent Borrower and the other U.S. Granting Parties
(including the Additional U.S. Granting Parties) are engaged in related
businesses, and each such U.S. Granting Party (including each Additional U.S.
Granting Party) will derive substantial direct and indirect benefit from the
making of the extensions of credit under the ABL Credit Agreement;

WHEREAS, the ABL Credit Agreement requires each Additional U.S. Granting Party
to become a party to the U.S. Guarantee and Collateral Agreement; and



--------------------------------------------------------------------------------

WHEREAS, each Additional U.S. Granting Party has agreed to execute and deliver
this Assumption and Supplemental Agreement in order to become a party to the
U.S. Guarantee and Collateral Agreement;

NOW, THEREFORE, IT IS AGREED:

1. U.S. Guarantee and Collateral Agreement. By executing and delivering this
Assumption and Supplemental Agreement, (a) each Additional U.S. Granting Party,
as provided in subsection 9.15 of the U.S. Guarantee and Collateral Agreement,
hereby becomes a party to the U.S. Guarantee and Collateral Agreement as a U.S.
Granting Party thereunder with the same force and effect as if originally named
therein as a U.S. Guarantor, U.S. Grantor and U.S. Pledgor and, without limiting
the generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a U.S. Guarantor, U.S. Grantor and U.S. Pledgor thereunder and
(b) Holding hereby becomes a U.S. Pledgor under the U.S. Guarantee and
Collateral Agreement with respect to the shares of Capital Stock of the
Subsidiary of Holding listed in Annex 1-A hereto, and will be bound by all
terms, conditions and duties applicable to a U.S. Pledgor under the U.S.
Guarantee and Collateral Agreement, as a U.S. Pledgor thereunder. The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in Schedules 1, 2, 3, 4A, 4B, 5, 6 and 7 to the U.S. Guarantee and
Collateral Agreement, and such Schedules are hereby amended and modified to
include such information. Each Additional U.S. Granting Party hereby represents
and warrants that each of the representations and warranties of such Additional
U.S. Granting Party, in its capacities as a U.S. Guarantor, U.S. Grantor and
U.S. Pledgor, contained in Section 4 of the U.S. Guarantee and Collateral
Agreement is true and correct in all material respects on and as the date hereof
(after giving effect to this Assumption and Supplemental Agreement) as if made
on and as of such date. Each Additional U.S. Granting Party hereby grants, as
and to the same extent as provided in the U.S. Guarantee and Collateral
Agreement, to the ABL Collateral Agent, for the benefit of the Secured Parties,
a continuing security interest in the Collateral (as such term is defined in
subsection 3.1 of the U.S. Guarantee and Collateral Agreement) of such
Additional U.S. Granting Party and the Pledged Collateral (as such term is
defined in the U.S. Guarantee and Collateral Agreement) of such Additional U.S.
Granting Party, except as provided in subsection 3.3 of the U.S. Guarantee and
Collateral Agreement.

2. GOVERNING LAW. THIS ASSUMPTION AND SUPPLEMENTAL AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING
HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR
RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.

[The Remainder of This Page is Left Intentionally Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption and Supplemental
Agreement to be duly executed and delivered as of the date first above written.

 

VERITIV CORPORATION By:   /s/ Mark W. Hianik   Name: Mark W. Hianik   Title:
Senior Vice President, General Counsel and Corporate Secretary

 

ALCO REALTY, INC. By:   /s/ Mark W. Hianik   Name: Mark W. Hianik   Title:
Senior Vice President, General Counsel and Corporate Secretary

 

GRAPH COMM HOLDINGS INTERNATIONAL, INC. By:   /s/ Mark W. Hianik   Name: Mark W.
Hianik   Title: Senior Vice President, General Counsel and Corporate Secretary

 

GRAPHIC COMMUNICATIONS HOLDINGS, INC. By:   /s/ Mark W. Hianik   Name: Mark W.
Hianik   Title: Senior Vice President, General Counsel and Corporate Secretary



--------------------------------------------------------------------------------

PAPER CORPORATION OF NORTH AMERICA By:   /s/ Mark W. Hianik   Name: Mark W.
Hianik   Title: Senior Vice President, General Counsel and Corporate Secretary

 

UNISOURCE INTERNATIONAL HOLDINGS, INC. By:   /s/ Mark W. Hianik   Name: Mark W.
Hianik   Title: Senior Vice President, General Counsel and Corporate Secretary

 

UNISOURCE INTERNATIONAL HOLDINGS POLAND, INC. By:   /s/ Mark W. Hianik   Name:
Mark W. Hianik   Title: Senior Vice President, General Counsel and Corporate
Secretary

 

UNISOURCE WORLDWIDE, INC. By:   /s/ Mark W. Hianik   Name: Mark W. Hianik  
Title: Senior Vice President, General Counsel and Corporate Secretary



--------------------------------------------------------------------------------

Acknowledged and Agreed to as

of the date hereof by:

 

BANK OF AMERICA, N.A.,

as ABL Collateral Agent and Administrative Agent

By:   /s/ William J. Wilson   Name: William J. Wilson   Title: Senior Vice
President



--------------------------------------------------------------------------------

Annex 1-A to Assumption and Supplemental Agreement

Schedule 1

Notice Addresses of U.S. Granting Parties

Unisource Worldwide, Inc.

6600 Governors Lake Pkwy

Norcross, GA 30071

Unisource International Holdings, Inc.

6600 Governors Lake Pkwy

Norcross, GA 30071

Graphic Communications Holdings, Inc.

6600 Governors Lake Pkwy

Norcross, GA 30071

Paper Corporation of North America

6600 Governors Lake Pkwy

Norcross, GA 30071

Alco Realty, Inc.

6600 Governors Lake Pkwy

Norcross, GA 30071

Unisource International Holdings Poland, Inc.

6600 Governors Lake Pkwy

Norcross, GA 30071

Graph Comm Holdings International, Inc.

6600 Governors Lake Pkwy

Norcross, GA 30071



--------------------------------------------------------------------------------

Schedule 2

Pledged Securities

Pledged Stock

 

Pledged Entity

  

Pledgor

   Percentage
Ownership
Interest Pledged   Stock
Certificate
Number Unisource Worldwide, Inc.    Veritiv Corporation (f/k/a xpedx Holding
Company)    100%   001 Unisource International Holdings, Inc.    Unisource
Worldwide, Inc.    100%   1 Graphic Communications Holdings, Inc.    Unisource
Worldwide, Inc.    100%   11 Paper Corporation of North America    Unisource
Worldwide, Inc.    100%   1 Paper Corporation of North America    Unisource
Worldwide, Inc.    100%   2 Alco Realty, Inc.    Unisource Worldwide, Inc.   
100%   R-1 Unisource International Holdings Poland, Inc.    Unisource
International Holdings, Inc.    100%   1 Unisource International SA, Inc.   
Unisource International Holdings, Inc.    65%   2 Graph Comm Holdings
International, Inc.    Graphic Communications Holdings, Inc.    100%   2
Unisource International China, Inc.    Unisource International Holdings, Inc.   
65%   2 Unisource Canada, Inc.    Paper Corporation of North America    65%  
C-2



--------------------------------------------------------------------------------

Schedule 3

Perfection Matters

1. Existing Security Interests

 

   

Debtor

(Unisource

Entities)

 

Search
Jurisdiction

 

Scope
of
Search

 

Type of
Filing
Found

 

Secured

Party/Plaintiff

 

Collateral
Type

  Original File
Date/Original
Suit Date   Original File
#/Status  

Amdt.
File Date

 

Amdt. File

#

1.   Graphic Communications Holdings, Inc.   California   UCC Debtor Search  
UCC 1  

SP III 909 Lake Carolyn Parkway, L.P.

c/o CB Richard Ellis

865 S. Figueroa, Suite 3500

Los Angeles, CA 90017

c/o CB Richard Ellis Strategic Partners

515 S. Flower Street, Suite 3100

Los Angeles, CA 90071

  Debtor’s property situated in or upon specified premises or used within
specified project   09/08/2006   06-7085203647  

3/24/2011

(Amdt.)

 

3/24/2011 (Cont.)

 

11-72645906

 

11-72645907



--------------------------------------------------------------------------------

   

Debtor

(Unisource

Entities)

 

Search
Jurisdiction

 

Scope
of
Search

 

Type of
Filing
Found

 

Secured

Party/Plaintiff

  Collateral
Type  

Original File
Date/Original
Suit Date

 

Original

File #/

Status

 

Amdt.

File Date

 

Amdt. File

#

2.   Unisource Worldwide, Inc. 133 Peachtree Street NE Atlanta, GA 30303  
Delaware   UCC Debtor Search   UCC 1  

Crown Credit Company

40 S. Washington Street

New Bremen, OH 45869

  Current and
future
Equipment
leased
pursuant to
specified
lease
agreement   03/31/2004   40905432  

3/31/2004 (Amdt.)

 

10/14/2008 (Cont.)

 

3/3/2014 (Cont.)

 

40906265

 

 

83451836

 

 

40804740

3.   Unisource Worldwide, Inc.   Delaware   UCC Debtor Search   UCC 1  

UPS Capital Corporation

35 Glenlake Parkway, NE

Atlanta, GA 30328

  Specified
Equipment   01/13/2005   50196130   11/17/2009 (Cont.)   93680540 4.   Unisource
Worldwide, Inc.   Delaware   UCC Debtor Search   UCC 1  

UPS Capital Corporation

35 Glenlake Parkway, NE

Atlanta, GA 30328

  Specified
Equipment   03/18/2005   50985052   02/04/2010 (Cont.)   00389266 5.   Unisource
Worldwide, Inc.   Delaware   UCC Debtor Search   UCC 1  

UPS Capital Corporation

35 Glenlake Parkway, NE

Atlanta, GA 30328

  Specified
Equipment   03/22/2005   51001503  

04/06/2005 (Amdt.)

 

02/04/2010 (Cont.)

 

51053892

 

 

00389316



--------------------------------------------------------------------------------

   

Debtor

(Unisource

Entities)

  Search
Jurisdiction   Scope
of
Search   Type of
Filing
Found  

Secured

Party/Plaintiff

 

Collateral

Type

 

Original File
Date/Original
Suit Date

 

Original
File #/
Status

 

Amdt.

File Date

 

Amdt. File

#

6.   Unisource Worldwide, Inc.   Delaware   UCC
Debtor
Search   UCC 1  

UPS Capital Corporation

35 Glenlake Parkway, NE

Atlanta, GA 30328

  Specified Equipment   02/10/2006   60576876   01/04/2011 (Cont.)   10020217 7.
  Unisource Worldwide, Inc.   Delaware   UCC
Debtor
Search   UCC 1  

Banc of America Leasing & Capital, Inc.

One Financial Plaza

Providence, RI 02903

  Current and future Equipment leased pursuant to specified lease agreement  
02/20/2007   70645845   1/26/2012 (Cont.)   20332058 8.   Unisource Worldwide,
Inc.   Delaware   UCC
Debtor
Search   UCC 1  

Banc of America Leasing & Capital, Inc.

One Financial Plaza

Providence, RI 02903

  Specified Equipment   02/20/2007   70646314   02/10/2012 (Cont.)   20552119



--------------------------------------------------------------------------------

   

Debtor

(Unisource

Entities)

 

Search
Jurisdiction

 

Scope
of
Search

 

Type of
Filing
Found

 

Secured

Party/Plaintiff

 

Collateral
Type

  Original File
Date/Original
Suit Date   Original
File #/
Status   Amdt. File
Date   Amdt. File
# 9.  

Unisource

Worldwide, Inc.

  Delaware   UCC Debtor Search   UCC 1  

Banc of America Leasing & Capital, Inc.

One Financial Plaza

Providence, RI 02903

  Specified Equipment   08/02/2007   72944667   10/17/2007
(Asgnmt.)

 

10/17/2007
(Amdt.)

 

08/01/2012
(Cont.)

  73912135

 

 

73914511

 

 

22950204

10.  

Unisource

Worldwide, Inc.

  Delaware   UCC Debtor Search   UCC 1  

Banc of America Leasing & Capital, Inc.

One Financial Plaza

Providence, RI 02903

  Specified Equipment   10/30/2007   74110200   05/06/2008
(Asgnmt.)

 

05/06/2008
(Amdt.)

 

10/26/2012
(Cont.)

  81568557

 

 

81568987

 

 

 

2415958

11.  

Unisource

Worldwide, Inc.

  Delaware   UCC Debtor Search   UCC 1  

Banc of America Leasing & Capital, Inc.

One Financial Plaza

Providence, RI 02903

  Specified Equipment   05/28/2008   81821162   08/21/2008
(Asgnmt.)

 

05/13/2013
(Cont.)

  82859765

 

 

31822551



--------------------------------------------------------------------------------

   

Debtor

(Unisource

Entities)

 

Search
Jurisdiction

 

Scope
of
Search

 

Type of
Filing
Found

 

Secured

Party/Plaintiff

 

Collateral

Type

 

Original File
Date/Original
Suit Date

 

Original
File #/
Status

 

Amdt.

File Date

 

Amdt. File

#

12.  

Unisource

Worldwide, Inc.

  Delaware   UCC Debtor Search   UCC 1  

Leaf Funding, Inc.

2005 Market Street, 15th Floor

Philadelphia, PA 19103

  All of Debtor’s right, title and interest in all agreements assigned, sold, or
otherwise conveyed by Debtor to Secured Creditor (the “Chattel Paper”) and
assets related to such Chattel Paper   07/16/2009   92279542     13.  

Unisource Worldwide

Inc.

2600 Commerce Way

Commerce, CA 90040

  Delaware   UCC Debtor Search   UCC 1  

Raymond Leasing Corporation

Corporate Headquarters P.O. Box 130

Greene, NY 13778

  Specified Equipment   08/19/2009   92664941    



--------------------------------------------------------------------------------

   

Debtor

(Unisource

Entities)

 

Search
Jurisdiction

 

Scope
of
Search

 

Type of
Filing
Found

 

Secured

Party/Plaintiff

 

Collateral

Type

 

Original File
Date/Original
Suit Date

 

Original
File #/
Status

 

Amdt.

File Date

 

Amdt. File

#

14.  

Unisource

Worldwide Inc.

2600 Commerce Way

Commerce, CA 90040

  Delaware   UCC Debtor Search   UCC 1  

Raymond Leasing Corporation

Corporate Headquarters P.O. Box 130

Greene, NY 13778

  Specified Equipment   08/19/2009   92664958     15.  

Unisource

Worldwide Inc.

2600 Commerce Way

Commerce, CA 90040

  Delaware   UCC Debtor Search   UCC 1  

Raymond Leasing Corporation

Corporate Headquarters P.O. Box 130

Greene, NY 13778

  Specified Equipment   08/19/2009   92664974     16.  

Unisource

Worldwide Inc.

2600 Commerce Way

Commerce, CA 90040

  Delaware   UCC Debtor Search   UCC 1  

Raymond Leasing Corporation

Corporate Headquarters P.O. Box 130

Greene, NY 13778

  Specified Equipment   09/18/2009   92997705    



--------------------------------------------------------------------------------

   

Debtor

(Unisource

Entities)

 

Search
Jurisdiction

 

Scope
of
Search

 

Type of
Filing
Found

 

Secured

Party/Plaintiff

 

Collateral

Type

 

Original File
Date/Original
Suit Date

 

Original
File #/
Status

 

Amdt.

File Date

 

Amdt. File

#

17.  

Unisource

Worldwide Inc.

2600 Commerce Way

Commerce, CA 90040

  Delaware   UCC Debtor Search   UCC 1  

Raymond Leasing Corporation

Corporate Headquarters P.O. Box 130

Greene, NY 13778

 

Specified

Equipment

  10/13/2009   93285415     18.  

Unisource

Worldwide Inc.

2600 Commerce Way

Commerce, CA 90040

  Delaware   UCC Debtor Search   UCC 1  

Raymond Leasing Corporation

Corporate Headquarters P.O. Box 130

Greene, NY 13778

 

Specified

Equipment

  10/13/2009   93294490     19.  

Unisource

Worldwide Inc.

2600 Commerce Way

Commerce, CA 90040

  Delaware   UCC Debtor Search   UCC 1  

Raymond Leasing Corporation

Corporate Headquarters P.O. Box 130

Greene, NY 13778

 

Specified

Equipment

  11/05/2009   93557433    



--------------------------------------------------------------------------------

   

Debtor

(Unisource

Entities)

 

Search
Jurisdiction

 

Scope
of
Search

 

Type of
Filing
Found

 

Secured

Party/Plaintiff

 

Collateral

Type

 

Original File
Date/Original
Suit Date

 

Original
File #/
Status

 

Amdt.

File Date

 

Amdt. File

#

20.  

Unisource

Worldwide Inc.

2600 Commerce Way

Commerce, CA 90040

  Delaware   UCC Debtor Search   UCC 1  

Raymond Leasing Corporation

Corporate Headquarters P.O. Box 130

Greene, NY 13778

 

Specified

Equipment

  12/09/2009   93944417     21.  

Unisource

Worldwide Inc.

2600 Commerce Way

Commerce, CA 90040

  Delaware   UCC Debtor Search   UCC 1  

Raymond Leasing Corporation

Corporate Headquarters P.O. Box 130

Greene, NY 13778

 

Specified

Equipment

  12/16/2009   94026982     22.  

Unisource

Worldwide Inc.

2600 Commerce Way

Commerce, CA 90040

  Delaware   UCC Debtor Search   UCC 1  

Raymond Leasing Corporation

Corporate Headquarters P.O. Box 130

Greene, NY 13778

 

Specified

Equipment

  12/16/2009   94026990    



--------------------------------------------------------------------------------

   

Debtor

(Unisource

Entities)

 

Search
Jurisdiction

 

Scope
of
Search

 

Type of
Filing
Found

 

Secured

Party/Plaintiff

 

Collateral

Type

 

Original File
Date/Original
Suit Date

 

Original
File #/
Status

 

Amdt.

File Date

 

Amdt. File

#

23.  

Unisource

Worldwide Inc.

2600 Commerce Way

Commerce, CA 90040

  Delaware   UCC Debtor Search   UCC 1  

Raymond Leasing Corporation

Corporate Headquarters P.O. Box 130

Greene, NY 13778

  Specified Equipment   02/09/2010   00442297     24.  

Unisource

Worldwide Inc.

2600 Commerce Way

Commerce, CA 90040

  Delaware   UCC Debtor Search   UCC 1  

Raymond Leasing Corporation

Corporate Headquarters P.O. Box 130

Greene, NY 13778

  Specified Equipment   02/09/2010   00442305     25.  

Unisource

Worldwide Inc.

2600 Commerce Way

Commerce, CA 90040

  Delaware   UCC Debtor Search   UCC 1  

Raymond Leasing Corporation

Corporate Headquarters P.O. Box 130

Greene, NY 13778

  Specified Equipment   05/11/2010   01641806    



--------------------------------------------------------------------------------

   

Debtor

(Unisource

Entities)

 

Search
Jurisdiction

 

Scope
of
Search

 

Type of
Filing
Found

 

Secured

Party/Plaintiff

 

Collateral

Type

 

Original File
Date/Original
Suit Date

 

Original
File #/
Status

 

Amdt.

File Date

 

Amdt. File

#

26.  

Unisource

Worldwide Inc.

2600 Commerce Way

Commerce, CA 90040

  Delaware   UCC Debtor Search   UCC 1  

Raymond Leasing Corporation

Corporate Headquarters P.O. Box 130

Greene, NY 13778

  Specified Equipment   05/20/2010   01779036     27.  

Unisource

Worldwide Inc.

2600 Commerce Way

Commerce, CA 90040

  Delaware   UCC Debtor Search   UCC 1  

Raymond Leasing Corporation

Corporate Headquarters P.O. Box 130

Greene, NY 13778

  Specified Equipment   07/01/2010   02313421     28.  

Unisource

Worldwide Inc.

2600 Commerce Way

Commerce, CA 90040

  Delaware   UCC Debtor Search   UCC 1  

Raymond Leasing Corporation

Corporate Headquarters P.O. Box 130

Greene, NY 13778

  Specified Equipment   08/10/2010   02782005    



--------------------------------------------------------------------------------

   

Debtor

(Unisource

Entities)

 

Search
Jurisdiction

 

Scope
of
Search

 

Type of
Filing
Found

 

Secured

Party/Plaintiff

 

Collateral

Type

 

Original File
Date/Original
Suit Date

 

Original
File #/
Status

 

Amdt.

File Date

 

Amdt. File

#

29.  

Unisource

Worldwide, Inc.

  Delaware   UCC Debtor Search   UCC 1  

Toyota Motor Credit Corporation

P.O. Box 3457

Torrance, CA 90510

  Specified Equipment   10/20/2010   03668997     30.  

Unisource

Worldwide Inc.

2600 Commerce Way

Commerce, CA 90040

  Delaware   UCC Debtor Search   UCC 1  

Raymond Leasing Corporation

Corporate Headquarters P.O. Box 130

Greene, NY 13778

  Specified Equipment   10/20/2010   03671751     31.  

Unisource

Worldwide Inc.

2600 Commerce Way

Commerce, CA 90040

  Delaware   UCC Debtor Search   UCC 1  

Raymond Leasing Corporation

Corporate Headquarters P.O. Box 130

Greene, NY 13778

  Specified Equipment   10/20/2010   03671777    



--------------------------------------------------------------------------------

   

Debtor

(Unisource

Entities)

 

Search
Jurisdiction

 

Scope
of
Search

 

Type of
Filing
Found

 

Secured

Party/Plaintiff

 

Collateral

Type

 

Original File
Date/Original
Suit Date

 

Original
File #/
Status

 

Amdt.

File Date

 

Amdt. File

#

32.
 

Unisource

Worldwide Inc.

2600 Commerce Way Commerce, CA 90040

  Delaware   UCC Debtor Search   UCC 1  

Raymond Leasing Corporation

Corporate Headquarters P.O. Box 130

Greene, NY 13778

  Specified Equipment   10/20/2010   03671785     33.
 

Unisource

Worldwide Inc.

2600 Commerce Way Commerce, CA 90040

  Delaware   UCC Debtor Search   UCC 1  

Raymond Leasing Corporation

Corporate Headquarters P.O. Box 130

Greene, NY 13778

  Specified Equipment   02/10/2011   10497076     34.
 

Unisource

Worldwide, Inc.

  Delaware   UCC Debtor Search   UCC 1  

Marubeni America Corp.

375 Lexington Avenue

New York, NY 10017

  Specified Equipment   02/11/2011   10524374    



--------------------------------------------------------------------------------

   

Debtor

(Unisource

Entities)

 

Search
Jurisdiction

 

Scope
of
Search

 

Type of
Filing
Found

 

Secured

Party/Plaintiff

 

Collateral

Type

 

Original File
Date/Original
Suit Date

 

Original
File #/
Status

 

Amdt.

File Date

 

Amdt. File

#

35.  

Unisource

Worldwide, Inc.

&

Unisource Global

Solutions

6600 Governors Lake

Parkway

Norcross, GA 30071

  Delaware   UCC Debtor Search   UCC 1  

Sumitomo (SHI) Plastics Machinery (America), LLC

1266 Oakbrook Drive

Norcross, GA 30093

  Specified Equipment   04/21/11   11500936     36.  

Unisource

Worldwide Inc.

2600 Commerce Way

Commerce, CA 90040

  Delaware   UCC Debtor Search   UCC 1  

Raymond Leasing Corporation

Corporate Headquarters P.O. Box 130

Greene, NY 13778

  Specified Equipment   04/25/2011   11536864     37.  

Unisource

Worldwide Inc.

2600 Commerce Way Commerce, CA 90040

  Delaware   UCC Debtor Search   UCC 1  

Raymond Leasing Corporation

Corporate Headquarters P.O. Box 130

Greene, NY 13778

  Specified Equipment   10/17/2011   13988055    



--------------------------------------------------------------------------------

   

Debtor

(Unisource

Entities)

 

Search
Jurisdiction

 

Scope
of
Search

 

Type of
Filing
Found

 

Secured

Party/Plaintiff

 

Collateral

Type

 

Original File
Date/Original
Suit Date

 

Original
File #/
Status

 

Amdt.

File Date

 

Amdt. File

#

38.  

Unisource

Worldwide Inc.

2600 Commerce Way

Commerce, CA 90040

  Delaware   UCC Debtor Search   UCC 1  

Raymond Leasing Corporation

Corporate Headquarters P.O. Box 130

Greene, NY 13778

  Specified Equipment   10/17/2011   13988063     39.  

Unisource

Worldwide Inc.

2600 Commerce Way

Commerce, CA 90040

  Delaware   UCC Debtor Search   UCC 1  

Raymond Leasing Corporation

Corporate Headquarters P.O. Box 130

Greene, NY 13778

  Specified Equipment   10/17/2011   13988089     40.  

Unisource

Worldwide, Inc.

1090 Bailey Hill Road

Eugene, OR 97402

  Delaware   UCC Debtor Search   UCC 1  

U.S. Bank Equipment Finance, A Division of U.S. Bank National Association

1310 Madrid Street

Marshall, MN 56258

  Specified Equipment   01/12/12   20147076    



--------------------------------------------------------------------------------

   

Debtor

(Unisource

Entities)

 

Search
Jurisdiction

 

Scope
of
Search

 

Type of
Filing
Found

 

Secured

Party/Plaintiff

 

Collateral

Type

 

Original File
Date/Original
Suit Date

 

Original
File #/
Status

 

Amdt.

File Date

 

Amdt. File

#

41.  

Unisource

Worldwide, Inc.

9001 Wyoming Avenue N

Brooklyn Park, MN 55445

  Delaware  

UCC

Debtor

Search

  UCC 1  

Robert Reiser & Co., Inc.

725 Dedham Street

Canton, MA 02021

 

Specified

Equipment

  06/29/12   22532663     42.  

Unisource

Worldwide, Inc.

  Delaware  

UCC

Debtor

Search

  UCC 1  

Marubeni America Corp.

375 Lexington Avenue

New York, NY 10017

 

Specified

Equipment

  05/22/2013   31950949    

2. Closing Date UCC Filings

 

Name of Entity

   Jurisdiction of
Organization    Filing Office      Document Filed

Unisource Worldwide, Inc.

   DE      Secretary of State       UCC-1

Unisource International Holdings, Inc.

   DE      Secretary of State       UCC-1

Graphic Communications Holdings, Inc.

   CA      Secretary of State       UCC-1

Paper Corporation of North America

   DE      Secretary of State       UCC-1

Alco Realty, Inc.

   DE      Secretary of State       UCC-1

Unisource International Holdings Poland, Inc.

   DE      Secretary of State       UCC-1

Graph Comm Holdings International, Inc.

   CA      Secretary of State       UCC-1



--------------------------------------------------------------------------------

3. Closing Date IP Filings

a. Filings with the U.S. Patent and Trademark Office

 

  1. Notice and Confirmation of Security Interest in Patents by Unisource
Worldwide, Inc., dated as of July 1, 2014, in the U.S. Patent and Trademark
Office

 

  2. Notice and Confirmation of Security Interest in Trademarks by Unisource
Worldwide, Inc., dated as of July 1, 2014, in the U.S. Patent and Trademark
Office

b. Filings with the U.S. Copyright Office

 

  1. Grant of Security Interest in Copyrights by Unisource Worldwide, Inc.,
dated as of July 1, 2014, in the U.S. Copyright Office



--------------------------------------------------------------------------------

Schedule 4A

Financing Statements

[UCC-1 filings to be attached]

 

LOGO [g750071im1.jpg]



--------------------------------------------------------------------------------

LOGO [g750071im2.jpg]



--------------------------------------------------------------------------------

LOGO [g750071im3.jpg]



--------------------------------------------------------------------------------

LOGO [g750071im4.jpg]



--------------------------------------------------------------------------------

LOGO [g750071im5.jpg]



--------------------------------------------------------------------------------

LOGO [g750071im6.jpg]



--------------------------------------------------------------------------------

LOGO [g750071im7.jpg]



--------------------------------------------------------------------------------

Schedule 4B

Granting Party Information

 

Name of Entity

  

Type of
Organization

  

Jurisdiction of
Organization

  

Organizational
Identification
Number

  

Federal Tax
Identification
Number

  

Chief Executive Officer
Address or Preferred
Mailing Address

Unisource Worldwide, Inc.

   Corporation    DE    0815767    13-5369500    6600 Governors Lake Pkwy,
Norcross GA 30071

Unisource International Holdings, Inc.

   Corporation    DE    4592261    61-1573324    6600 Governors Lake Pkwy,
Norcross GA 30071

Graphic Communications Holdings, Inc.

   Corporation    CA    C1317883    33-0063298    6600 Governors Lake Pkwy,
Norcross GA 30071

Paper Corporation of North America

   Corporation    DE    2272606    51-0336097    6600 Governors Lake Pkwy,
Norcross GA 30071

Alco Realty, Inc.

   Corporation    DE    2109750    23-2437926    6600 Governors Lake Pkwy,
Norcross GA 30071

Unisource International Holdings Poland, Inc.

   Corporation    DE    4954550    80-0703210    6600 Governors Lake Pkwy,
Norcross GA 30071

Graph Comm Holdings International, Inc.

   Corporation    CA    C2223306    33-0898789    6600 Governors Lake Pkwy,
Norcross GA 30071



--------------------------------------------------------------------------------

Schedule 5

Intellectual Property

Patents, Copyrights, and Trademarks

 

  1. Patents

Pending Patent Applications

 

Jurisdiction

  

Title

   Patent
#    Issue
Date    Appl. #    Appl. Date    Comments    Owner

US

   Bottle Packaging System    N/A    N/A    61/840,168    6/27/2013    Pending
   Unisource
Worldwide, Inc.

 

  2. Trademarks

United States Trademarks

 

Trademark

   Serial Number    Current
Status    Registration
Number    Registration
Date    Country
Name    Owner

AD-BRITE OPALINE*

   78/218962    Registered    2804999    Jan 13, 2004    US    Unisource
Worldwide, Inc.

ALL STAR

   74/004919    Registered    1636612    Mar 5, 1991    US    Unisource
Worldwide, Inc.

AVENGER

   85/716773    Allowed    N/A    Oct 2, 2013    US    Unisource
Worldwide, Inc.

BLOT THAT SPOT

   77/183670    Registered    3372334    Jan 22, 2008    US    Unisource
Worldwide, Inc.

BRAND EFFICIENCY

   85/898225    Allowed    N/A    Apr 8, 2013    US    Unisource
Worldwide, Inc.

CHEMTROL

   77/007341    Registered    3259858    Jul 10, 2007    US    Unisource
Worldwide, Inc.

CHEMTROL

   77/007393    Registered    3259859    Jul 10, 2007    US    Unisource
Worldwide, Inc.

CHEMTROLMINI

   77/007422    Registered    3259860    Jul 10, 2007    US    Unisource
Worldwide, Inc.

CHEMTROLMINI

   77/007436    Registered    3259861    Jul 10, 2007    US    Unisource
Worldwide, Inc.

COLORSOURCE

   74/233538    Registered    1729297    Nov 3, 1992    US    Unisource
Worldwide, Inc.

COMET 92

   85/637312    Registered    4250216    Nov 27, 2012    US    Unisource
Worldwide, Inc.



--------------------------------------------------------------------------------

Trademark

   Serial Number    Current
Status    Registration
Number    Registration
Date    Country
Name    Owner

COMET HI-BRITE

   85/637272    Registered    4250214    Nov 27, 2012    US    Unisource
Worldwide, Inc.

COMET OPAQUE

   77/298215    Registered    3481966    Aug 5, 2008    US    Unisource
Worldwide, Inc.

COMET XEROCOPY

   77/579682    Registered    3670803    Aug 18, 2009    US    Unisource
Worldwide, Inc.

COPY SAVER

   77/438659    Registered    3599913    Mar 31, 2009    US    Unisource
Worldwide, Inc.

COPYSOURCE

   73/240019    Registered    1209177    Sep 14, 1982    US    Unisource
Worldwide, Inc.

DECATHLON

   78/107980    Registered    2739130    Jul 15, 2003    US    Unisource
Worldwide, Inc.

DEFENDER

   85/464457    Registered    4142792    May 15, 2012    US    Unisource
Worldwide, Inc.

DEFENDER COLORS

   85/464572    Registered    4142794    May 15, 2012    US    Unisource
Worldwide, Inc.

DEFIANCE

   85/464433    Registered    4142791    May 15, 2012    US    Unisource
Worldwide, Inc.

EARTHSHIELD

   85/484949    Allowed    N/A    Jul 3, 2013    US    Unisource
Worldwide, Inc.

EARTHSHIELD RECYCLED

   85/484963    Allowed    N/A    Jul 17, 2013    US    Unisource
Worldwide, Inc.

ECOLOGICARD

   77/883501    Registered    3941610    Apr 5, 2011    US    Unisource
Worldwide, Inc.

ECONOSOURCE

   73/534846    Registered    1365576    Oct 15, 1985    US    Unisource
Worldwide, Inc.

EFFICIENCY REIMAGINED

   85/746756    Registered    4495724    Mar 11, 2014    US    Unisource
Worldwide, Inc.

FREEDOM

   85/432593    Registered    4142685    May 15, 2012    US    Unisource
Worldwide, Inc.

GALAXY OFFSET

   78/250060    Registered    2823551    Mar 16, 2004    US    Unisource
Worldwide, Inc.



--------------------------------------------------------------------------------

Trademark

   Serial Number    Current
Status    Registration
Number    Registration
Date    Country
Name    Owner

GALAXY OFFSET

   78/250070    Registered    2853735    Jun 15, 2004    US    Unisource
Worldwide, Inc.

GALAXY PLUS

   77/035019    Registered    3281856    Aug 21, 2007    US    Unisource
Worldwide, Inc.

GC

   77/034917    Registered    3407853    Apr 8, 2008    US    Unisource
Worldwide, Inc.

GC BRITE

   77/386890    Registered    3596219    Mar 24, 2009    US    Unisource
Worldwide, Inc.

GC BRITE PLUS

   77/386902    Registered    3596220    Mar 24, 2009    US    Unisource
Worldwide, Inc.

GOLD CREST

   74/024850    Registered    1618773    Oct 23, 1990    US    Unisource
Worldwide, Inc.

GRAPHIC COMMUNICATIONS

   77/034907    Registered    3429226    May 20, 2008    US    Unisource
Worldwide, Inc.

HANDI-PAK*

   85/716743    Allowed    N/A    Oct 2, 2013    US    Unisource
Worldwide, Inc.

JFD JUST FOUR DISTRIBUTION

   78/355017    Registered    2915410    Dec 28, 2004    US    Unisource
Worldwide, Inc.

JFD JUST FOUR DISTRIBUTION

   78/355125    Registered    2915411    Dec 28, 2004    US    Unisource
Worldwide, Inc.

JUST FOUR DISTRIBUTION

   78/328241    Registered    2915403    Dec 28, 2004    US    Unisource
Worldwide, Inc.

LEAP

   85/971868    Allowed       Jun 27, 2013    US    Unisource
Worldwide, Inc.

LIBERTY

   85/428598    Registered    4199993    Aug 28, 2012    US    Unisource
Worldwide, Inc.

LIQUI-TERGE

   77/007566    Registered    3284329    Aug 28, 2007    US    Unisource
Worldwide, Inc.

MR. CLICK

   78/534717    Registered    3379322    Feb 5, 2008    US    Unisource
Worldwide, Inc.



--------------------------------------------------------------------------------

Trademark

   Serial Number    Current
Status    Registration
Number    Registration
Date    Country
Name    Owner

NORDIC

   74/523984    Registered    2000251    Sep 10, 1996    US    Unisource
Worldwide, Inc.

NORDIC PLUS

   78/966096    Registered    3324671    Oct 30, 2007    US    Unisource
Worldwide, Inc.

NORDIC+

   78/966084    Registered    3261054    Jul 10, 2007    US    Unisource
Worldwide, Inc.

ONE COAT

   77/183651    Registered    3438503    May 27, 2008    US    Unisource
Worldwide, Inc.

PAPER CORPORATION OF UNITED STATES P.C. OF US

   74/208618    Registered    1708662    Aug 18, 1992    US    Unisource
Worldwide, Inc.

PAPER PLUS

   73/095321    Registered    1072911    Sep 6, 1977    US    Unisource
Worldwide, Inc.

PINE-O-DIS

   77/220727    Registered    3388511    Feb 26, 2008    US    Unisource
Worldwide, Inc.

PKG

   77/913212    Registered    3909212    Jan 18, 2011    US    Unisource
Worldwide, Inc.

PORCELAIN

   74/070155    Registered    1695319    Jun 16, 1992    US    Unisource
Worldwide, Inc.

PORCELAIN ECO

   77/861191    Registered    3929609    Mar 8, 2011    US    Unisource
Worldwide, Inc.

PRESSMASTER

   72/087714    Registered    718947    Jul 25, 1961    US    Unisource
Worldwide, Inc.

REVERENCE

   85/720503    Allowed    N/A    Oct 2, 2013    US    Unisource
Worldwide, Inc.

REVERENCE Q

   85/720506    Allowed    N/A    Oct 2, 2013    US    Unisource
Worldwide, Inc.

ROLLSOURCE

   76/144987    Registered    2494361    Oct 2, 2001    US    Unisource
Worldwide, Inc.

SCUM CLEAN

   76/053030    Registered    2516758    Dec 11, 2001    US    Unisource
Worldwide, Inc.

SELECTSOURCE

   85/867269    Allowed    N/A    Mar 5, 2013    US    Unisource
Worldwide, Inc.

SELECTSOURCE

   85/867318    Allowed    N/A    Mar 5, 2013    US    Unisource
Worldwide, Inc.



--------------------------------------------------------------------------------

Trademark

   Serial Number    Current
Status    Registration
Number    Registration
Date    Country
Name    Owner

SENTRY

   85/464400    Registered    4142790    May 15, 2012    US    Unisource
Worldwide, Inc.

SIGNET

   74/271513    Registered    1805267    Nov 16, 1993    US    Unisource
Worldwide, Inc.

SPHINX

   72/190756    Registered    0780344    Nov 17, 1964    US    Unisource
Worldwide, Inc.

SPHINX

   72/190757    Registered    780345    Nov 17, 1964    US    Unisource
Worldwide, Inc.

SPHINX

   73/280018    Registered    1187283    Jan 26, 1982    US    Unisource
Worldwide, Inc.

SPHINX

   74/034017    Registered    1625966    Dec 4, 1990    US    Unisource
Worldwide, Inc.

STARBRITE

   72/026728    Registered    672502    Jan 13, 1959    US    Unisource
Worldwide, Inc.

STEALTH

   85/716800    Allowed    N/A    Oct 2, 2013    US    Unisource
Worldwide, Inc.

STELLAR GLOSS

   85/790821    Allowed    N/A    Oct 2, 2013    US    Unisource
Worldwide, Inc.

STELLAR GLOSS

   85/790799    Allowed    N/A    Oct 2, 2013    US    Unisource
Worldwide, Inc.

STELLAR MATTE

   85/790755    Allowed    N/A    Oct 2, 2013    US    Unisource
Worldwide, Inc.

STELLAR MATTE

   85/790738    Allowed    N/A    Oct 2, 2013    US    Unisource
Worldwide, Inc.

STINGER

   77/007697    Registered    3284331    Aug 28, 2007    US    Unisource
Worldwide, Inc.

SUD N’ KLEEN

   77/255582    Registered    3422052    May 6, 2008    US    Unisource
Worldwide, Inc.

TECHNISOURCE

   77/071838    Registered    3271439    Jul 31, 2007    US    Unisource
Worldwide, Inc.

TRIATHLON

   78/440174    Registered    3101825    Jun 6, 2006    US    Unisource
Worldwide, Inc.

U

   78/590660    Registered    3206797    Feb 6, 2007    US    Unisource
Worldwide, Inc.

U UNISOURCE

   78/268159    Registered    2953498    May 17, 2005    US    Unisource
Worldwide, Inc.



--------------------------------------------------------------------------------

Trademark

   Serial Number    Current
Status    Registration
Number    Registration
Date    Country
Name    Owner

U UNISOURCE

   74/191164    Registered    1710597    Aug 25, 1992    US    Unisource
Worldwide, Inc.

U UNISOURCE

   78/268166    Registered    3325554    Oct 30, 2007    US    Unisource
Worldwide, Inc.

U UNISOURCE

   74/477113    Registered    1974039    May 14, 1996    US    Unisource
Worldwide, Inc.

U UNISOURCE

   85/422862    Registered    4138962    May 8, 2012    US    Unisource
Worldwide, Inc.

U UNISOURCE CUSTOMER SOLUTIONS IN A GLOBAL MARKET

   85/537148    Registered    4186892    Aug 7, 2012    US    Unisource
Worldwide, Inc.

U UNISOURCE CUSTOMER SOLUTIONS IN A GLOBAL MARKET

   85/537174    Registered    4186893    Aug 7, 2012    US    Unisource
Worldwide, Inc.

U UNISOURCE ENGINEERED SOLUTIONS INNOVATORS IN PACKAGING INCH CM

   85/150792    Registered    4013929    Aug 16, 2011    US    Unisource
Worldwide, Inc.

U UNISOURCE R

   77/937305    Registered    3855006    Sep 28, 2010    US    Unisource
Worldwide, Inc.

uADVANTAGE

   85/008673    Registered    4050120    Nov 1, 2011    US    Unisource
Worldwide, Inc.

uBRAND

   77/183913    Registered    3470407    Jul 22, 2008    US    Unisource
Worldwide, Inc.

uDIGITAL

   77/264909    Registered    3496835    Sep 2, 2008    US    Unisource
Worldwide, Inc.

uGLOSS

   77/261616    Registered    3481899    Aug 5, 2008    US    Unisource
Worldwide, Inc.

UGS A DIVISION OF UNISOURCE WORLDWIDE, INC.

   85/626673    Allowed    N/A    Nov 6, 2013    US    Unisource
Worldwide, Inc.

UGS A DIVISION OF UNISOURCE WORLDWIDE, INC.

   85/627272    Allowed    N/A    Nov 6, 2013    US    Unisource
Worldwide, Inc.

 



--------------------------------------------------------------------------------

Trademark

   Serial Number    Current
Status    Registration
Number    Registration
Date    Country
Name    Owner

UGS A DIVISION OF UNISOURCE WORLDWIDE, INC. PRODUCTS & PACKAGING IN HARMONY

   85/627238    Allowed    N/A    Nov 6, 2013    US    Unisource
Worldwide, Inc.

UGS A DIVISION OF UNISOURCE WORLDWIDE, INC. PRODUCTS & PACKAGING IN HARMONY

   85/589860    Allowed    N/A    Nov 6, 2013    US    Unisource
Worldwide, Inc.

uLABEL

   77/264890    Registered    3481909    Aug 5, 2008    US    Unisource
Worldwide, Inc.

UNISOURCE

   78/268151    Registered    3344969    Nov 27, 2007    US    Unisource
Worldwide, Inc.

UNISOURCE

   77/006945    Registered    3443464    Jun 10, 2008    US    Unisource
Worldwide, Inc.

UNISOURCE

   85/589289    Registered    4241868    Nov 13, 2012    US    Unisource
Worldwide, Inc.

UNISOURCE CONSULTING*

   85/730643    Allowed    N/A    Nov 7, 2013    US    Unisource
Worldwide, Inc.

UNISOURCE GLOBAL SOLUTIONS

   77/807782    Registered    3791505    May 18, 2010    US    Unisource
Worldwide, Inc.

UNISOURCE GLOSS

   78/242911    Registered    2883286    Sep 7, 2004    US    Unisource
Worldwide, Inc.

UNISOURCE LOGISTICS SOLUTIONS

   85/008605    Registered    3902214    Jan 4, 2011    US    Unisource
Worldwide, Inc.

UNISOURCE U

   73/551098    Registered    1381377    Feb 4, 1986    US    Unisource
Worldwide, Inc.

UNISOURCEDIRECT

   78/114577    Registered    2851836    Jun 8, 2004    US    Unisource
Worldwide, Inc.

UNISOURCEDIRECT.COM

   77/704601    Registered    3894616    Dec 21, 2010    US    Unisource
Worldwide, Inc.

UNISOURCEDIRECT.COM

   77/704563    Registered    3797186    Jun 1, 2010    US    Unisource
Worldwide, Inc.

 



--------------------------------------------------------------------------------

Trademark

   Serial Number    Current
Status    Registration
Number    Registration
Date    Country
Name    Owner

UNISOURCEGREENFINDER

   77/757557    Registered    3698953    Oct 20, 2009    US    Unisource
Worldwide, Inc.

USOURCE

   85/536765    Registered    4179526    Jul 24, 2012    US    Unisource
Worldwide, Inc.

uVELVET

   77/261878    Registered    3496830    Sep 2, 2008    US    Unisource
Worldwide, Inc.

VERTICIDE

   77/007713    Registered    3273419    Aug 7, 2007    US    Unisource
Worldwide, Inc.

WEBSOURCE

   73/433643    Registered    1295163    Sep 11, 1984    US    Unisource
Worldwide, Inc.

WORLD BOND

   73/599004    Registered    1421022    Dec 16, 1986    US    Unisource
Worldwide, Inc.

 

* Mark is currently registered but Unisource intends to abandon.

State Trademarks

 

Trademark

   Current Status    Registration
Number    Registration
Date    Jurisdiction    Owner

ACRATHANE

   Registered    56079    Apr 29, 1977    California, U.S.    Unisource
Worldwide, Inc.

CHEMTROL

   Registered    076637    Apr 10, 1985    California, U.S.    Unisource
Worldwide, Inc.

CRETE TREAT

   Registered    56078    Apr 29, 1977    California, U.S.    Unisource
Worldwide, Inc.

GENTLE SCRUB PLUS

   Registered    113301    Jun 18, 2008    California, U.S.    Unisource
Worldwide, Inc.

GUARD ALL

   Registered    102282    Mar 5, 1997    California, U.S.    Unisource
Worldwide, Inc.

JOHN

   Registered    56084    Apr 29, 1977    California, U.S.    Unisource
Worldwide, Inc.

LEM.O.QUAT

   Registered    100584    Oct 23, 1995    California, U.S.    Unisource
Worldwide, Inc.

MALGON

   Registered    100145    Jun 2, 1995    California, U.S.    Unisource
Worldwide, Inc.

 



--------------------------------------------------------------------------------

Trademark

   Current Status    Registration
Number    Registration
Date    Jurisdiction    Owner

MINT-O-QUAT

   Registered    100585    Oct 23, 1995    California, U.S.    Unisource
Worldwide, Inc.

NICE ‘N’ SOFT

   Registered    56086    Apr 29, 1977    California, U.S.    Unisource
Worldwide, Inc.

ONE COAT

   Registered    55417    Dec 7, 1976    California, U.S.    Unisource
Worldwide, Inc. PINE-O-QUAT    Registered    100582    Oct 23, 1995   
California, U.S.    Unisource
Worldwide, Inc. PINK VELVET    Registered    55418    Dec 7, 1976    California,
U.S.    Unisource
Worldwide, Inc. REBOUND    Registered    78037    Aug 1, 1985    California,
U.S.    Unisource
Worldwide, Inc. RIM    Registered    56082    Apr 29, 1977    California, U.S.
   Unisource
Worldwide, Inc. SANI-BRITE    Registered    102359    Mar 25, 1997   
California, U.S.    Unisource
Worldwide, Inc. SANI-SORB BITS    Registered    56085    Apr 29, 1977   
California, U.S.    Unisource
Worldwide, Inc. SCUM CLEAN    Registered    102278    Mar 5, 1997    California,
U.S.    Unisource
Worldwide, Inc. SEPTOPHENE    Registered    55419    Dec 7, 1976    California,
U.S.    Unisource
Worldwide, Inc.

 

  3. Copyrights

 

Country

  

Title

   Registration No.    Registration
Date   

Current Owner

U.S.    Our destination : deliver the best value every time    TX0006505943   
9/5/2006    Unisource Worldwide, Inc. U.S.   

Unisource transportation expense and asset management

system (TEAM)

   Txu001110740    5/22/2003    Unisource Worldwide, Inc. U.S.    Unisource …
annual report    TX0004443349    1/2/1997    Unisource Worldwide, Inc.



--------------------------------------------------------------------------------

Country

  

Title

   Registration No.    Registration
Date   

Current Owner

U.S.    SMART program : source code    TXu000754655    8/15/1996   
Unisource Worldwide, Inc. U.S.   

Dashboard measurements : owner’s

manual for operational excellence

   TXu001029956    6/11/2001    Unisource Worldwide, Inc. U.S.   

INTEG.PRG / O. Palumbo, Jr., &

R. Milazzo

   TX0004786394    4/27/1998    Unisource Worldwide, Inc. U.S.   

Welcome to Unisource Worldwide,

Inc.

   TX0004688089    12/23/1997    Unisource Worldwide, Inc. U.S.    Websource web
finder.    TXu000239444    5/19/1986    Paper Corporation of America* U.S.   
RourkeEno direct connect.    TX0003470690    7/6/1992    Paper Corporation of
America* U.S.   

Dictionary of graphic arts terms /

[compiled and designed by

Kathleen M. Jackson].

   TX0001832041    3/18/1986    Paper Corporation of America*

 

* To be updated in U.S. Copyright Office. Paper Corporation of America is a
prior name of Unisource Worldwide, Inc.

Material Registered Patent, Copyright, and Trademark Licenses

 

  1. Material Patent Licenses

 

  •   Amended and Restated License Agreement dated August 1, 2012 between Smart
Planet Technologies, Inc. and Unisource Worldwide, Inc. regarding use of
EarthBoard and related marks and patented technology.

 

  •   Sublicense Agreement dated May 21, 2012 between Quickbox, LLC and
Unisource Worldwide, Inc. regarding use of certain patent rights.

 

  •   Patent License Agreement dated September 1, 2011 between Webvention LLC
and Unisource Worldwide, Inc. regarding use of certain patent rights.

 

  •   Settlement & License Agreement dated August 23, 2001 between
Georgia-Pacific Corporation and Lemelson Medical, Education and Research
Foundation Limited Partnership (“Lemelson”) wherein Georgia-Pacific Corporation
has a non-exclusive license agreement with Lemelson covering use of “machine
version” and “auto identification” equipment. The agreement permits Georgia-
Pacific Corporation to provide rights to entities it divests.

 

  •   Patent Sublicense Agreement dated November 2002 between Unisource
Worldwide, Inc. and Georgia-Pacific Corporation regarding sublicense of Lemelson
Medical, Education and Research Foundation Limited Partnership U.S. patents
covering use of “machine vision” and “auto identification” equipment.



--------------------------------------------------------------------------------

  •   Patent Settlement Agreement dated June 22, 2012 between Lantech.com, LLC,
Arpac, L.P. and Unisource Worldwide, Inc. regarding infringement of Lantech
patents on certain stretch wrapping-related devices.

 

  •   License Agreement dated January 1, 2004 between Unisource Worldwide, Inc.
and Unisource Canada, Inc. regarding intercompany license of intellectual
property rights.

Material Trademark Licenses

 

  •   Letter of Understanding dated May 20, 2013 between Domtar and Unisource
regarding Whitehall brand.

 

  •   Letter of Understanding dated May 20, 2013 between Domtar and Unisource
regarding Starbrite Opaque brand.

 

  •   License Agreement dated August 30, 2011 between TerraChoice Group Inc. and
Unisource Worldwide, Inc. regarding use of EcoLogo marks on certain products.

 

  •   Various private brand supplier agreements in which Unisource contracts for
the manufacture of products bearing Unisource trademarks.

 

  •   Other agreements related to third party certification marks used in
connection with certain products – i.e., FSC.

 

  •   Trademark Agreement dated May 6, 2005 between Buckeye International, Inc.
and Unisource Worldwide, Inc. regarding phase out of LIBERATE by Unisource
Worldwide, Inc. for use with a degreaser product.

 

  •   Consent Agreement dated as of April 27, 2005 among BRT, Inc., Unisource
Worldwide, Inc., Unisource Canada, Inc. and Nordic Paper AS limiting use of
NORDICPAPER by Nordic Paper AS for grease proof paper products, and related
notice dated June 2, 2005 from the United States Patent and Trademark Office.

 

  •   Settlement agreement dated October 26, 1999 between BRT, Inc. and Grupo
Unisource et al. pertaining to title and use of the mark UNISOURCE, wherein
Grupo Unisource ceased using the mark.

 

  •   Settlement Agreement dated March 26, 1999 between Unisource Worldwide,
Inc. et al. and Unisource Business Products, Inc. (“UBP”) et al. concerning
UBP’s use of the mark UNISOURCE.

 

  •  

Settlement Agreement dated November 12, 1998 between Ashland Chemicals Co.
(“Ashland”) and Unisource Worldwide, Inc. and BRT, Inc. concerning Ashland’s use
of ONE SOURCE, MANY SOLUTIONS.



--------------------------------------------------------------------------------

  •   Agreement dated August 3, 1994 between Unisource Inc. (“UI”) and Unisource
Worldwide, Inc. (“UWW”) corresponding to a preliminary injunction granted in
Cause No. 94-CV-01235 (USDC E. Missouri) to UWW against UI ordering UI to cease
use of the name UNISOURCE.

 

  •   Final Judgment Upon Consent dated April 17, 2000 permanently enjoining
David Pressley d/b/a Paperplus from further use of “www.paperplus.com” website.

 

  •   License Agreement dated January 1, 2004 between Unisource Worldwide, Inc.
and Unisource Canada, Inc. regarding intercompany license of intellectual
property rights.

 

  2. Material Copyright Licenses

 

  •   Letter Agreement between Georgia-Pacific Corporation and Unisource
Worldwide, Inc., dated February 25, 2005 regarding use of copyrighted materials
known as the Leased Systems Cost and Use Calculator.

 

  •   Source Code License Agreement dated June 8, 2006 between Unisource
Worldwide, Inc. and Syngistix, Inc. (for purchase of customized source code to
SFD/Unibuy warehouse management application).

 

  •   Source Code License Option Exercise and Transition Services Agreement
effective February 12, 2013 between Unisource and Donachie Fenton & Associates,
Inc. (for purchase of customized source code to the DLOC+/WMS warehouse
management application).

 

  •   Oracle Corp., Software License and Services Agreement dated June 26, 1997
(as amended and supplemented via ordering documents) for Oracle Database
Enterprise Edition, Partitioning, and Discoverer Desktop Edition, and Hyperion
(ERP).

 

  •   Salesforce.com, Inc. - Master Subscription Agreement effective February 1,
2009, as amended and supplemented via ordering documents).

 

  •   License Agreement dated January 1, 2004 between Unisource Worldwide, Inc.
and Unisource Canada, Inc. regarding intercompany license of intellectual
property rights.

 

  •   Microsoft Enterprise Agreement, Enterprise Enrollment (Direct), and
Enterprise Amendment, effective February 1, 2013, agreement number E1936030.



--------------------------------------------------------------------------------

Schedule 6

Commercial Tort Claims

None.



--------------------------------------------------------------------------------

Schedule 7

Letter-of-Credit Rights

None.